Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 1 of 133 PageID #: 1664




                Exhibit A
                     Redacted in its entirety




                       PUBLIC VERSION: Filed April 6, 2021              Page 1
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 2 of 133 PageID #: 1665




                Exhibit B
                    Redacted in its entirety




                       PUBLIC VERSION: Filed April 6, 2021              Page 7
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 3 of 133 PageID #: 1666




                Exhibit C
                 Redacted: Pages 41 - 511
                  Public: Pages 512 - 518
                 Redacted: Pages 519 - 549




                       PUBLIC VERSION: Filed April 6, 2021             Page 40
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 4 of 133 PageID #: 1667



                                    CONSULTING AGREEMENT

        This Agreement is made and entered into as of July xx, 2020 (“Effective Date”) by and between
James Alexander. (“Company”), having a principal place of business at 13535 Ventura Blvd., Suite C,
PMB 405, Sherman Oaks, CA 91423 and Meghan Gardler (“Consultant”) having a principal place of
business at 2203 Webster St, St 2, San Francisco CA 94115.

        1.       Engagement of Services. Company may issue Project Assignments to Consultant in the
form attached to this Agreement as Exhibit A (Project Assignment). A Project Assignment will become
binding when both parties have signed it and once signed, Consultant will be obligated to provide the
services and to deliver the materials and deliverables as specified in each Project Assignment. The terms
of this Agreement will govern all Project Assignments and services undertaken by Consultant for
Company. Consultant represents, warrants and covenants that Consultant will perform the services under
this Agreement in a timely, professional and workmanlike manner and that all materials and deliverables
provided to Company will comply with (i) the requirements set forth in the Project Assignment, (ii) the
documentation and specifications for those materials and deliverables, (iii) any samples or documents
provided by Consultant to Company.

        2.       Compensation; Timing. Company will pay Consultant the fee set forth in each Project
Assignment for the services provided as specified in that Project Assignment. The Company will
reimburse Consultant’s documented, out-of-pocket expenses no later than thirty (10) days after
Company’s receipt of Consultant’s invoice, per the Company’s expense policy in place at the time any
such expense is incurred. Upon termination of this Agreement for any reason, Consultant will be (a) paid
fees on the basis stated in the Project Assignment(s) and (b) reimbursed only for expenses that are
properly incurred prior to termination of this Agreement and which are either expressly identified in a
Project Assignment or approved in advance in writing by an authorized Company manager.

         3.      Independent Contractor Relationship. Consultant’s relationship with Company is that of
an independent contractor, and nothing in this Agreement is intended to, or shall be construed to, create
a partnership, agency, joint venture, employment or similar relationship. Consultant shall refer to
relationship with Company as encompassing “Consulting or Advisory”. Consultant will not be entitled
to any of the benefits that Company may make available to its employees, including, but not limited to,
group health or life insurance, profit sharing or retirement benefits. Consultant is not authorized to make
any representation, contract or commitment on behalf of Company unless specifically requested or
authorized in writing to do so by a Company manager. Consultant is solely responsible for, and will file,
on a timely basis, all tax returns and payments required to be filed with, or made to, any federal, state or
local tax authority with respect to the performance of services and receipt of fees under this Agreement.
Consultant is solely responsible for, and must maintain adequate records of, expenses incurred in the
course of performing services under this Agreement. No part of Consultant’s compensation will be
subject to withholding by Company for the payment of any social security, federal, state or any other
employee payroll taxes. Company will regularly report amounts paid to Consultant by filing Form
1099MISC with the Internal Revenue Service as required by law.

        4.       Disclosure and Assignment of Work Resulting from Project Assignments.

                4.1.    “Innovations” and “Company Innovations” Definitions. In this Agreement,
“Innovations” means all discoveries, designs, developments, improvements, inventions (whether or not
protectable under patent laws), works of authorship, information fixed in any tangible medium of
expression (whether or not protectable under copyright laws), trade secrets, know-how, ideas (whether
or not protectable under trade secret laws), mask works, trademarks, service marks, trade names and
trade




                               PUBLIC VERSION: Filed April 6, 2021                                  Page 512
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 5 of 133 PageID #: 1668



dress. “Company Innovations” means Innovations that Consultant, solely or jointly with others,
creates, derives, conceives, develops, makes or reduces to practice under a Project Assignment.

                  4.2.    Disclosure and Assignment of Company Innovations. Consultant agrees to
maintain adequate and current records of all Company Innovations, which records shall be and remain
the property of Company. Consultant agrees to promptly disclose and describe to Company all Company
Innovations. Consultant represents, warrants and covenants that all Company Innovations shall be free
and clear of any liens and encumbrances. Consultant hereby does and will irrevocably assign to Company
or Company’s designee all of Consultant’s right, title and interest in and to any and all Company
Innovations and all associated records, such assignment to occur with respect to each Company
Innovation at the time the Company Innovation is first conceived, made, derived, developed, written or
created, and regardless of when the Company Innovation is first conceived, made, derived, developed,
written or created. To the extent any of the rights, title and interest in and to Company Innovations cannot
be assigned by Consultant to Company, Consultant hereby grants to Company an exclusive, royalty-free,
transferable, irrevocable, worldwide, fully paid-up license (with rights to sublicense through multiple
tiers of sublicensees) to fully use, practice and exploit those non-assignable rights, title and interest,
including, but not limited to, the right to make, use, sell, offer for sale, import, have made, and have sold,
the Company Innovations. Tothe extent any of the rights, title and interest in and to the Company
Innovations can neither be assigned nor licensed by Consultant to Company, Consultant hereby
irrevocably waives and agrees never to assert the non-assignable and non-licensable rights, title and
interest against Company, any of Company’s successors in interest, or any of Company’s customers. If
any Company Innovations include any work of authorship that qualifies as a “work made for hire” as
defined in subclause (2) under Section 101 of the Copyright Law of the United States (Title 17 of the
United States Code, as may be amended from time to time), Company and Consultant agree that
Company owns such work of authorship as a work made for hire under such section.

                4.3.     Assistance. Consultant agrees to perform, during and after the term of this
Agreement, all acts that Company deems necessary or desirable to permit and assist Company, at its
expense, in obtaining, perfecting and enforcing the full benefits, enjoyment, rights and title throughout
the world in the Company Innovations as provided to Company under this Agreement. If Company is
unable for any reason to secure Consultant’s signature to any document required to file, prosecute,
register or memorialize the assignment of any rights under any Company Innovations as provided under
this Agreement, Consultant hereby irrevocably designates and appoints Company and Company’s duly
authorized officers and agents as Consultant’s agents and attorneys-in-fact to act for and on Consultant’s
behalf and instead of Consultant to take all lawfully permitted acts to further the filing, prosecution,
registration, memorialization of assignment, issuance and enforcement of rights in, to and under the
Company Innovations, all with the same legal force and effect as if executed by Consultant. Theforegoing
is deemed a power coupled with an interest and is irrevocable.

                 4.4.    Consultant Out-of-Scope Innovations. If Consultant incorporates or permits to
be incorporated any Innovations relating in any way, at the time of conception, reduction to practice,
creation, derivation, development or making of the Innovation, to Company’s business or actual or
demonstrably anticipated research or development but which were conceived, reduced to practice,
created, derived, developed or made by Consultant (solely or jointly) either unrelated to Consultant’s
work for Company under this Agreement or prior to the Effective Date (collectively, the “Out-of-Scope
Innovations”) into any of the Company Innovations, then Consultant hereby grants to Company and
Company’s designees a royalty-free, transferable, irrevocable, worldwide, fully paid-up license (with
rights to sublicense through multiple tiers of sublicensees) to fully use, practice and exploit all patent,
copyright, moral right, mask work, trade secret and other intellectual property rights relating to the Out-
of-Scope Innovations. Notwithstanding the foregoing, Consultant agrees that Consultant shall not
incorporate, or permit to be




                                PUBLIC VERSION: Filed April 6, 2021                                   Page 513
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 6 of 133 PageID #: 1669



incorporated, any Innovations conceived, reduced to practice, created, derived, developed or made by
others or any Out-of-Scope Innovations into any Company Innovations without Company’s prior
written consent.

                4.5.    Assignment by Employees of Consultant. Consultant covenants, represents and
warrants that each of Consultant’s employees who perform services under this Agreement has or will
have a written agreement with Consultant that provides Consultant with all necessary rights to fulfill its
obligations under this Agreement, including but not limited to the obligations of this Section 4.

        5.      Confidentiality.

                5.1.    Definition of Confidential Information. “Confidential Information” means (a)
any technical and non-technical information related to the Company’s business and current, future and
proposed products and services of Company, including for example and without limitation, Company
Innovations, Company Property (as defined in Section 6 (Ownership and Return of Confidential
Information and Company Property)), and Company’s information concerning research, development,
design details and specifications, financial information, procurement requirements, engineering and
manufacturing information, customer lists, business forecasts, sales information, marketing plans and
business plans, in each case whether or not marked as “confidential” or “proprietary” and (b) any
information that Company has received from others that may be made known to Consultant and that
Company is obligated to treat as confidential or proprietary, whether or not marked as “confidential” or
“proprietary”.

                5.2.     Nondisclosure and Nonuse Obligations. Except as permitted in this Section,
Consultant will not (i) use any Confidential Information or (ii) disseminate or in any way disclose the
Confidential Information to any person, firm, business or governmental agency or department.
Consultant may use the Confidential Information solely to perform Project Assignment(s) for the benefit
of Company. Consultant shall treat all Confidential Information with the same degree of care as
Consultant accords to Consultant’s own confidential information, but in no case shall Consultant use less
than reasonable care. If Consultant is not an individual, Consultant shall disclose Confidential
Information only to those of Consultant’s employees who have a need to know the information as
necessary for Consultant to perform this Agreement. Consultant certifies that each of its employees will
have agreed, either as a condition of employment or in order to obtain the Confidential Information, to
be bound by terms and conditions at least as protective as those terms and conditions applicable to
Consultant under this Agreement. Consultant shall immediately give notice to Company of any
unauthorized use or disclosure of the Confidential Information. Consultant shall assist Company in
remedying any the unauthorized use or disclosure of the Confidential Information. Consultant agrees not
to communicate any information to Company in violation of the proprietary rights of any third party.

                 5.3.    Exclusions from Nondisclosure and Nonuse Obligations. Consultant’s
obligations under Section 5.2 do not apply to any Confidential Information that Consultant can
demonstrate (a) was in the public domain at or subsequent to the time the Confidential Information was
communicated to Consultant by Company through no fault of Consultant; (b) was rightfully in
Consultant’s possession free of any obligation of confidence at or subsequent to the time the Confidential
Information was communicated to Consultant by Company; or (c) was independently developed by
employees of Consultant without use of, or reference to, any Confidential Information communicated to
Consultant by Company. A disclosure of any Confidential Information by Consultant (a) in response to
a valid order by a court or other governmental body or (b) as otherwise required by law will not be
considered to be a breach of this Agreement or a waiver of confidentiality for other purposes; provided,
however, that Consultant provides prompt prior written notice thereof to Company to enable Company
to seek a protective order or otherwise prevent the disclosure.




                               PUBLIC VERSION: Filed April 6, 2021                                Page 514
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 7 of 133 PageID #: 1670



         6.       Ownership and Return of Confidential Information and Company Property. All
Confidential Information and any materials and items (including, without limitation, software,
equipment, tools, artwork, documents, drawings, papers, diskettes, tapes, models, apparatus, sketches,
designs and lists) that Company furnishes to Consultant by Company, whether delivered to Consultant
by Company or made by Consultant in the performance of services under this Agreement and whether
or not they contain or disclose Confidential Information (collectively, the “Company Property”), are the
sole and exclusive property of Company or Company’s suppliers or customers. Consultant agrees to keep
all Company Property at Consultant’s premises unless otherwise permitted in writing by Company.
Within five (5) days after any request by Company, Consultant shall destroy or delete electronic records
of, (a) all Company Property and (b) all materials and items in Consultant’s possession or control that
contain or disclose any Confidential Information. Consultant will provide Company a written
certification of Consultant’s compliance with Consultant’s obligations under this Section.

         7.      Indemnification. Consultant will indemnify and hold harmless Company from and
against any and all third party claims, suits, actions, demands and proceedings against Company and all
losses, costs and liabilities related thereto arising out of or related to (i) an allegation that any item,
material and other deliverable delivered by Consultant under this Agreement infringes any intellectual
property rights or publicity rights of a third party or (ii) any negligence by Consultant or any other act or
omission of Consultant, including without limitation any breach of this Agreement by Consultant.

        8.     Observance of Company Rules. At all times while on Company’s premises, Consultant
will observe Company’s rules and regulations with respect to conduct, health, safety and protection of
persons and property.

        9.       No Conflict of Interest. During the term of this Agreement, Consultant will not accept
work, enter into a contract or accept an obligation inconsistent or incompatible with Consultant’s
obligations, or the scope of services to be rendered for Company, under this Agreement. Consultant
warrants that, to the best of Consultant’s knowledge, there is no other existing contract or duty on
Consultant’s part that conflicts with or is inconsistent with this Agreement. Consultant agrees to
indemnify and hold harmless Company from any and all losses and liabilities incurred or suffered by
Company by reason of the alleged breach by Consultant of any services agreement between Consultant
and any third party.

        10.      Term and Termination.

                 10.1. Term. This Agreement is effective as of the Effective Date set forth above and
will terminate on December 31, 2020 unless renewed or terminated earlier. Any renewal will be effective
for 90 days, subject to earlier termination as set forth below. A renewal by Company or Consultant must
be received in wiring on, or before the termination date and accepted by the other party.

                 10.2. Termination by Company. Except during the term of a Project Assignment,
Company may terminate this Agreement without cause at any time, with termination effective fifteen
(15) days after Company’s delivery to Consultant of written notice of termination. Company also may
terminate this Agreement (a) immediately upon Consultant’s breach of Section 4 (Disclosure and
Assignment of Work Resulting from Project Assignments), 5 (Confidentiality) or 11 (Noninterference
with Business) or
(b) immediately for a breach by Consultant if Consultant’s breach of any other provision under this
Agreement or obligation under a Project Assignment is not cured within ten (10) days after the date of
Company’s written notice of breach. Company may terminate a Project Assignment at any time upon
three
(3) days’ prior written notice to Consultant and, in that event, Company will pay Consultant for services
properly performed prior to the date of termination.




                                PUBLIC VERSION: Filed April 6, 2021                                  Page 515
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 8 of 133 PageID #: 1671



                 10.3. Termination by Consultant. Except during the term of a Project Assignment,
Consultant may terminate this Agreement without cause at any time, with termination effective fifteen
(15) days after Consultant’s delivery to Company of written notice of termination. Consultant also may
terminate this Agreement immediately for a material breach by Company if Company’s material breach
of any provision of this Agreement is not cured within ten (10) days after the date of Consultant’s written
notice of breach.

Effect of Expiration or Termination. Upon expiration or termination of this Agreement, Company shall
pay Consultant for services properly performed under this Agreement as set forth in each then pending
Project Assignment.

                10.4. The definitions contained in this Agreement and the rights and obligations
contained in this Section and Sections 4 (Disclosure and Assignment of Work Resulting from Project
Assignments), 5 (Confidentiality), 6 (Ownership and Return of Confidential Information and Company
Property), 7 (Indemnification), 11 (Noninterference with Business) and 12 (General Provisions) will
survive any termination or expiration of this Agreement.

        11.     Noninterference with Business. During this Agreement, and for a period of two (2) years
immediately following the termination or expiration of this Agreement, Consultant agrees not to solicit
or induce any employee or independent contractor involved in the performance of this Agreement to
terminate or breach an employment, contractual or other relationship with Company.

        12.      General Provisions.

                12.1. Successors and Assigns. Consultant shall not assign its rights or delegate any
performance under this Agreement without the prior written consent of Company. For the avoidance of
doubt, Consultant may not subcontract performance of any services under this Agreement to any other
contractor or consultant without Company’s prior written consent. All assignments of rights
byConsultant are prohibited under this paragraph, whether they are voluntary or involuntary, by merger,
consolidation, dissolution, operation of law, or any other manner. For purposes of this paragraph, (i) a
“change of control” is deemed an assignment of rights; and (ii) “merger” refers to any merger in which
Consultant participates, regardless of whether it is the surviving or disappearing entity. Any purported
assignment of rights or delegation of performance in violation of this paragraph is void. This Agreement
will be for the benefit of Company’s successors and assigns and will be binding on Consultant’s
permitted assignees.

                  12.2. Injunctive Relief. Consultant’s obligations under this Agreement are of a unique
character that gives them particular value; Consultant’s breach of any of these obligations will cause
irreparable and continuing damage to Company for which money damages are insufficient, and Company
is entitled to injunctive relief, a decree for specific performance, and all other relief as may be proper
(including money damages if appropriate), without the need to post a bond.

                 12.3. Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be delivered as follows, with notice deemed given as indicated: (a) by personal delivery, when
actually delivered; (b) by overnight courier, upon written verification of receipt; (c) by facsimile
transmission, upon acknowledgment of receipt of electronic transmission; or (d) by certified or registered
mail, return receipt requested, upon verification of receipt. Notice shall be sent to the addresses set forth
above or to such other address as either party may provide in writing.

                 12.4. Governing Law; Forum. The laws of the United States of America and the State
of California govern all matters arising out of or relating to this Agreement without giving effect to any
conflict of law principles. Each of the parties irrevocably consents to the exclusive personal jurisdiction
of




                                PUBLIC VERSION: Filed April 6, 2021                                  Page 516
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 9 of 133 PageID #: 1672



the federal and state courts located in Los Angeles County, California, as applicable, for any matter
arising out of or relating to this Agreement, except that in actions seeking to enforce any order or any
judgment of the federal or state courts located in Los Angeles County, California, personal jurisdiction
will be non- exclusive. Additionally, notwithstanding anything in the foregoing to the contrary, a claim
for equitable relief arising out of or related to this Agreement may be brought in any court of competent
jurisdiction. If a proceeding is commenced to resolve any dispute that arises between the parties with
respect to the matters covered by this Agreement, the prevailing party in that proceeding is entitled to
receive its reasonable attorneys’ fees, expert witness fees and out-of-pocket costs, in addition to any other
relief to which that prevailing party may be entitled.

                  12.5. Severability. If a court of law holds any provision of this Agreement to be
illegal, invalid or unenforceable, (a) that provision shall be deemed amended to achieve an economic
effect that is as near as possible to that provided by the original provision and (b) the legality, validity
and enforceability of the remaining provisions of this Agreement shall not be affected.

                12.6. Waiver; Modification. If Company waives any term, provision or Consultant’s
breach of this Agreement, such waiver shall not be effective unless it is in writing and signed by
Company. No waiver by a party of a breach of this Agreement shall constitute a waiver of any other or
subsequent breach by Consultant. This Agreement may be modified only by mutual written agreement
of authorized representatives of the parties.

                12.7. Entire Agreement. This Agreement constitutes the final and exclusive
agreement between the parties relating to this subject matter and supersedes all agreements, whether
prior or contemporaneous, written or oral, concerning such subject matter.



         IN WITNESS WHEREOF, the parties are signing this Project Assignment as of the later date
below.

  “Company”                                              “Consultant”

 JAMES ALEXANDER                                         MEGHAN GARDLER


 By:                                                     By:




 Date: : 07/27/2020                                      Date: 07/27/2020




                                PUBLIC VERSION: Filed April 6, 2021                                  Page 517
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 10 of 133 PageID #: 1673



                                                Exhibit A

                                       PROJECT ASSIGNMENT

  Services and Deliverables to be Provided               Milestones and Milestone Dates for Completion
                                                         of the Services and Delivery of the Deliverables

  1. Marketing – provide Company with a                  2020 Milestones
     comprehensive 30/60/90 day plan and GTM
     strategy to distribute crypto financial products     1. Minimum 10 hours per week.
     and wealth management services. The plan             2. 30/60/90 Day Plan due within 1
     will be including but not limited to the                week of Effective Date.
     following:                                           3. KPI Metrics due within 30 days
       •   Outline of digital marketing including            of Effective Date.
           email, social media, website, SEO,             4. Weekly – KPI review to track
           digital lead generation, etc.
                                                             key metrics.
       •   Branding, value proposition, press kit.        5. Monthly – At least calendar
       •   Public Relations and media strategy               monthly, a debrief session up to
           when ready for wider launch                       half-day.
  2. Prospects – curate lists of prospective
                                                          6. Quarterly – review.
     clients.
  3. Sales Support – support the development and
     execution of marketing plan to potential clients.
  4. KPI Metrics – deliver framework for measuring
     performance. And criteria for payment of
     Bonus.


  Acceptance Criteria                                    Acceptance Procedure

  Consultant shall provide deliverables based on          Consultant may provide written request for
  estimated dates and may from time to time revise        acceptance of delivery of deliverables and
  the updated delivery dates subject to acceptance by     which Company will accept within 72 hours or
  the Company.                                            provide written revisions required for
                                                          acceptance.

 Payment of Fees. 12,000 USDC per calendar month, paid bi-monthly in arrears to
 Meghan Gardler: Wells Fargo Bank
 ACCT #: 6200019484 ROUTING: 031000503
 Payment of Bonus. An annual discretionary bonus of up to 30% of annualized Fees (7.5% quarterly),
 payable within 30 days of each calendar quarter, will be available based on KPI Metrics. The amount
 payable will be at the sole discretion of the Company.

 Expenses. Company will reimburse Consultant for any pre-approved expenses incurred in connection
 with this Project Assignment upon receipt of proper documentation of those expenses from Consultant,
 subject to the Company’s expense policy in place at the time the expense is incurred.




                                PUBLIC VERSION: Filed April 6, 2021                               Page 518
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 11 of 133 PageID #: 1674




                Exhibit D




                       PUBLIC VERSION: Filed April 6, 2021             Page 550
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                    FiledFiled
                                          02/12/21
                                               04/06/21
                                                      Entered
                                                         Page02/12/21
                                                              12 of 13316:38:42
                                                                        PageID #:Desc
                                                                                  1675
                          Exhibit Exhibit B Page 2 of 60

 1               IN THE UNITED STATES BANKRUPTCY COURT
 2                      FOR THE DISTRICT OF DELAWARE
 3
        _____________________________
 4      In re:                                 )
 5      CRED INC., et al.,                     )
 6                       Debtors.              )
 7      _____________________________)
 8      CRED INC., CRED CAPITAL,               )
 9      INC., and CRED(US)LLC,                 )
10                       Plaintiffs,           )
11            V.                               )Case No. 20-12836(JTD)
12      JAMES ALEXANDER,                       )
13                       Defendant.            )
        _____________________________)
14
15       VIDEOTAPED REMOTE DEPOSITION OF JAMES ALEXANDER
16        Deponent testifying from Los Angeles, California
17                       Tuesday, February 9, 2021
18                                    Volume I
19
20      Stenographically Reported By:
21      Melissa M. Villagran, RPR
22      CSR No. 12543
23      Job No. 4455511
24
25      PAGES 1 - 137

                                                                        Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
                         PUBLIC VERSION: Filed April 6, 2021                Page 551
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                    FiledFiled
                                          02/12/21
                                               04/06/21
                                                      Entered
                                                         Page02/12/21
                                                              13 of 13316:38:42
                                                                        PageID #:Desc
                                                                                  1676
                          Exhibit Exhibit B Page 3 of 60
      1       IN THE UNITED STATES BANKRUPTCY COURT                 1 APPEARANCES (Continued):
      2          FOR THE DISTRICT OF DELAWARE                       2
      3                                                             3   COUSINS LAW, LLC
          _____________________________                             4   BY: SCOTT COUSINS
      4   In re:              )                                     5   Attorney at Law
      5   CRED INC., et al.,        )                               6   1521 Concord Pike
      6           Debtors.      )                                   7   Wilmington, DE 19803
      7   _____________________________)                            8   302.549.0186
      8   CRED INC., CRED CAPITAL, )                                9
      9   INC., and CRED(US)LLC,        )
                                                                   10   BROWN RUDNICK
     10           Plaintiffs, )
                                                                   11   BY: PATRICK GILMAN
     11       V.             )Case No. 20-12836(JTD)
                                                                   12   Attorney at Law
     12   JAMES ALEXANDER,                )
                                                                   13   601 Thirteenth Street NW, Suite 600
     13           Defendant.      )
                                                                   14   Washington, District of Columbia 20005
     14   _____________________________)
     15
                                                                   15   202.536.1700
     16
                                                                   16   Pgilman@brownrudnick.com
     17       Videotaped Remote deposition of JAMES                17
     18   ALEXANDER, Volume I, taken on behalf of Plaintiffs.      18
     19   Deponent testifying from Los Angeles, California,        19
     20   beginning at 12:07 p.m. and ending at 4:35 p.m. on       20
     21   Tuesday, February 9, 2021, before Melissa M.             21
     22   Villagran, RPR, Certified Shorthand Reporter             22
     23   No. 12543.                                               23
     24                                                            24
     25                                                            25
                                                          Page 2                                                Page 4

      1 APPEARANCES:                                                1   APPEARANCES (Continued):
      2 (ALL ATTENDEES APPEARING REMOTELY)                          2
      3                                                             3   For U.S. Trustees:
      4    BUCHANAN INGERSOLL ROONEY                                4      OFFICE OF THE U.S. TRUSTEE
      5    BY: GEOFFREY GRIVNER                                     5      BY: JOSEPH McMAHON, ESQ.
      6    Attorney at Law                                          6      Attorney at Law
      7    50 South 16th Street, Suite 3200                         7      1313 North Market Street
      8    Philadelphia, Pennsylvania 19102                         8      Wilmington, Delaware 19801
      9    215.665.3921                                             9      302.573.6277
     10    Geoffrey.grivner@bipc.com                               10      Joseph.mcmahon@usdoj.com
     11                                                            11
     12 For Defendants:                                            12   Counsel to the Official Committee of Unsecured
     13    PAUL HASTINGS                                           13   Creditors:
     14    BY: AVI LUFT                                            14      McDERMOTT WILL & EMERY
     15       SCOTT CARLTON                                        15      BY: JOSEPH B. EVANS
     16    Attorneys at Law                                        16         TIMOTHY W. WALSH
     17    515 South Flower Street, #25                            17         DARREN AZMAN
     18    Los Angeles, California 90071                           18         SAMUEL ASHWORTH
     19    213.683.6105                                            19      Attorneys at Law
     20    Scottcarlton@paulhastings.com                           20      340 Madison Avenue
     21    Aviluft@paulhastings.com                                21      New York, New York 10173-1922
     22                                                            22      212.547.5400
     23                                                            23      jbevans@mwe.com
     24                                                            24
     25                                                            25
                                                          Page 3                                                Page 5

                                                                                                       2 (Pages 2 - 5)
                                            Veritext Legal Solutions
                                   PUBLIC VERSION:    Filed April 6, 2021
                                                 866 299-5127                                           Page 552
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                    FiledFiled
                                          02/12/21
                                               04/06/21
                                                      Entered
                                                         Page02/12/21
                                                              14 of 13316:38:42
                                                                        PageID #:Desc
                                                                                  1677
                          Exhibit Exhibit B Page 4 of 60
      1 APPEARANCES (Continued):                                    1                INDEX (CONTINUED)
      2                                                             2
      3 Videographer:                                               3                EXHIBITS
      4   Brandon Miller                                            4   DEPOSITION                        PAGE
      5                                                             5   Exhibit G July 31, 2020 JPMorgan Chase                           95
      6                                                             6           Bank Account Statement
      7                                                             7
      8                                                             8   Exhibit H       Wells Fargo Account Statement                   102
      9                                                             9
     10                                                            10   Exhibit I     Excel Spreadsheet                       108
     11                                                            11
     12                                                            12   Exhibit J     Coinbase Account Statement                      111
     13                                                            13
     14                                                            14
     15                                                            15
     16                                                            16
     17                                                            17             PREVIOUSLY MARKED EXHIBITS
     18                                                            18                 (None.)
     19                                                            19
     20                                                            20               INFORMATION REQUESTED
     21                                                            21                  (None.)
     22                                                            22
     23                                                            23             INSTRUCTION NOT TO ANSWER
     24                                                            24                 (None.)
     25                                                            25
                                                          Page 6                                                                      Page 8

      1                 INDEX                                       1 Los Angeles, California, Tuesday, February 9, 2021
      2                                                             2               12:07 p.m.
      3   DEPONENT                        EXAMINATION               3
      4   JAMES ALEXANDER                                           4      THE VIDEOGRAPHER: Good afternoon. We're
      5   Volume I                                                  5 going on the record at 12:07 p.m. Pacific Standard      12:07:13
      6         BY MR. EVANS                        11              6 Time on February 9th, 2021.
      7                                                             7      Please note the microphones are very, very
      8                                                             8 sensitive and may pick up whispering. However,
      9              EXHIBITS                                       9 please speak slowly with your voices up at all
     10   DEPOSITION                        PAGE                   10 times.                                 12:07:33
     11   Exhibit A Wells Fargo Account Detail   42                11      Please silence all cell phones and place away
     12                                                            12 from microphones, as they can interfere with
     13   Exhibit B January 31, 2021 Wells Fargo          62       13 deposition audio.
     14           Bank Statement                                   14      Audio and video recording will continue to
     15                                                            15 take place, unless all parties agree to go off the   12:07:39
     16   Exhibit C   Declaration of James Alexander          68   16 record.
     17                                                            17      This is Media No. 1 of the video-recorded
     18   Exhibit D   Interrogatory Responses            69        18 deposition of James Alexander taken by counsel in
     19                                                            19 the matter of "In re Cred Inc. et al." filed in
     20   Exhibit E   Coinbase Transaction Report         74       20 United States Bankruptcy Court, the District of        12:07:58
     21                                                            21 Delaware. Case No. is 20-12836(JTD), Jointly
     22   Exhibit F Temporary Restraining Order and           85   22 Administered Adversary Proceeding No. 20-51006.
     23           Preliminary Injunction                           23      This deposition is taking place via virtual
     24                                                            24 Zoom, and all participants are appearing remotely.
     25                                                            25      My name is Brandon Miller from the firm          12:08:26
                                                          Page 7                                                                   Page 9

                                                                                                                         3 (Pages 6 - 9)
                                          Veritext Legal Solutions
                                 PUBLIC VERSION:    Filed April 6, 2021
                                               866 299-5127                                                                Page 553
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                    FiledFiled
                                          02/12/21
                                               04/06/21
                                                      Entered
                                                         Page02/12/21
                                                              15 of 13316:38:42
                                                                        PageID #:Desc
                                                                                  1678
                          Exhibit Exhibit B Page 5 of 60
      1 Veritext Legal Solutions, and I'm the videographer.                        1       I know we're virtual.
      2 The court reporter is Melissa Villagran from the                           2       There's no one else in the room with you
      3 firm Veritext Legal Solutions. I am not related to                         3 today, is there?
      4 any party in this action, nor am I financially                             4     A Sorry?
      5 interested in the outcome.                       12:08:39                  5     Q Is there anyone else in the room with you          12:10:40
      6      Counsel and all present in the rooms and                              6 today?
      7 everyone attending remotely will now state their                           7     A No. No.
      8 appearances and affiliations for the record,                               8     Q Okay.
      9 beginning with the noticing attorney, and the                              9       And I know you probably have your cell phone
     10 witness may be sworn in.                         12:08:53                 10 on you. I would ask that you not text or              12:10:49
     11      MR. EVANS: Joseph Evans from McDermott Will                          11 communication with anyone while this deposition is
     12 & Emery on behalf of the Official Committee of                            12 pending, unless you are speaking with your lawyer
     13 Unsecured Creditors. I'm here with my colleagues,                         13 during a break.
     14 Timothy Walsh and Samuel Ashworth.                                        14     A Okay.
     15      MR. GRIVNER: Geoffrey Grivner of Buchanan                 12:09:07   15       I'm trying to pause these incoming messages.       12:10:59
     16 Ingersoll & Rooney on behalf of the witness,                              16 I'm not sure how to do it.
     17 Mr. Alexander.                                                            17       Can you just bear with me for a second?
     18      MR. LUFT: Avi Luft of Paul Hastings on                               18       MR. GRIVNER: Mr. Evans, I will note that
     19 behalf of the debtor. With me is my colleague,                            19 while Mr. Alexander is working on that, that the
     20 Scott Carlton, and my colleague, Scott Cousins of           12:09:10      20 scope of this deposition is limited to the order as     12:11:28
     21 the Cousins Law Firm, and my colleague, Mack Wilson,                      21 issued by -- by the judge previously, and I may
     22 will be joining us later.                                                 22 instruct the witness not to answer questions if it's
     23      MR. GILMAN: This is Patrick Gilman with                              23 beyond the scope of the limited scope of the
     24 Brown Rudwick. I represent the examiner in this                           24 deposition, as ordered by the judge in this case.
     25 matter, Robert Stark.                       12:09:31                      25       MR. EVANS: I'm not sure what your definition 12:11:50
                                                                        Page 10                                                             Page 12

      1        MR. McMAHON: Joseph McMahon, Office of the                1             is of the scope, Geoffrey, but I'll take your
      2   United States Trustee, Wilmington, Delaware,                   2             objections as you raise them.
      3   representing Andrew Vera, the United States trustee            3                 MR. LUFT: Why don't we go off the record
      4   for Region 3.                                                  4             while he fixes his problem.
      5                                         12:09:42                 5                 MR. EVANS: Agreed.                            12:12:10
      6                 EXAMINATION                                      6                 THE VIDEOGRAPHER: Okay. Stand by, please.
      7   BY MR. EVANS:                                                  7             This marks the end of Media No. 1. Going off the
      8     Q Good afternoon, Mr. Alexander.                             8             record at 12:12 p.m. Pacific.
      9     A Good afternoon.                                            9                 (Recess.)
     10     Q I'm going to be asking you some questions         12:09:5510                 THE VIDEOGRAPHER: We are back on the record                 12:14:17
     11   today, and I just want to go over some ground rules.          11             at 12:14 p.m. Pacific, and this marks the beginning
     12        We're going to try not to speak over each                12             of Media No. 2, deposition of James Alexander.
     13   other. It's a little difficult on Zoom. We have a             13                 You may proceed, Counsel.
     14   court reporter here, so I'm going to try to speak             14             BY MR. EVANS:
     15   slowly, and I ask that you do the same.            12:10:06 15                Q Mr. Alexander, what is your full legal name?         12:14:34
     16        I'm going to ask you a series of questions.              16              A James Alexander.
     17   We ask for your full and honest answer.                       17              Q Do you have a middle name?
     18        Your lawyer is present with you today. He                18              A No middle name.
     19   may object to certain questions. Unless the                   19              Q Okay.
     20   objection is on the basis of privilege, you are     12:10:19 20                  So just James Alexander.                     12:14:44
     21   required to answer those questions, and you cannot            21                 Where do you live?
     22   consult anyone while a question is pending.                   22              A California.
     23        Do you understand that?                                  23                 Do you want to be more specific than that or?
     24     A Yes.                                                      24              Q Yes. What is your current address?
     25     Q Okay.                                 12:10:33            25              A My current mailing address or home address?              12:14:57
                                                                        Page 11                                                                        Page 13

                                                                                                                                       4 (Pages 10 - 13)
                                                  Veritext Legal Solutions
                                         PUBLIC VERSION:    Filed April 6, 2021
                                                       866 299-5127                                                                        Page 554
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                    FiledFiled
                                          02/12/21
                                               04/06/21
                                                      Entered
                                                         Page02/12/21
                                                              16 of 13316:38:42
                                                                        PageID #:Desc
                                                                                  1679
                          Exhibit Exhibit B Page 6 of 60
      1    Q Both.                                                                1     Q Do you know how much is owed on that
      2    A Current mailing address is 13535 Ventura                             2   mortgage?
      3 Boulevard. And that's Suite C405. That's Sherman                          3     A It's -- I can -- I can give you an
      4 Oaks, California 91423.                                                   4   approximate amount. Is that what you're looking
      5      Did you say you wanted my home?                 12:15:21             5   for?                                  12:17:47
      6    Q Home and business, yes, please.                                      6     Q Sure.
      7    A The home address is 3551 Dixie Canyon Place.                         7     A Approximately a million dollars.
      8 That's Sherman Oaks, California 91423.                                    8     Q And do you have a sense as to the total value
      9    Q Okay.                                                                9   of the house, at least when you purchased it? I
     10      And how long have you lived at that address?      12:15:35          10   assume it was a year ago.                    12:17:55
     11    A About a year.                                                       11     A 1.260.
     12    Q Where did you live prior to that?                                   12     Q And just -- you did purchase that a year ago,
     13    A Do you -- do you want the address?                                  13   right?
     14    Q Yes.                                                                14     A About a year ago. I don't recall the exact
     15    A The address is 4051 Finley, spelled            12:15:48             15   date.                                 12:18:07
     16 F-i-n-l-e-y, Avenue. That's Apartment 6, Los                             16     Q Do you hold a current passport?
     17 Angeles, California 90027.                                               17     A Sorry?
     18    Q And how long did you reside at that address?                        18     Q Do you have a passport?
     19    A Four years.                                                         19     A I do, yes.
     20    Q Prior to that?                      12:16:02                        20     Q When is the last time that you left the       12:18:18
     21    A Prior to that. Prior to that...                                     21   United States?
     22    Q Where did you reside?                                               22     A I don't -- I don't recall. I would have to
     23    A Do you want the address?                                            23   look back at my records.
     24    Q Yes.                                                                24     Q Have you left the United States in the last
     25    A The address prior to that was 427 Alma           12:16:16           25   six months?                              12:18:33
                                                                     Page 14                                                                       Page 16

      1   Street, Palo Alto, California 94301.                                    1    A What month are we now? I -- I -- I would
      2     Q And your current residence, do you live there                       2 have to check my records. Sorry. I can't recall.
      3   alone, or do you live with anyone else?                                 3    Q When did you first become involved with
      4     A I live -- I don't live alone. I live with my                        4 cryptocurrency?
      5   family.                                 12:16:46                        5    A Can -- can -- can you clarify the question?      12:18:54
      6     Q Okay.                                                               6 What do you mean?
      7       Are you married?                                                    7    Q We can take it in a few parts, then.
      8     A Yes.                                                                8      When did you first purchase cryptocurrency of
      9     Q What's your spouse's name?                                          9 any kind?
     10     A Alyiah Alexander. A-l-y-i-a-h, if you're -- 12:16:49               10    A I don't recall the exact date. I would have    12:19:09
     11     Q Do you have children?                                              11 to look at my records.
     12     A Yes.                                                               12      Are you looking for an approximate date or?
     13     Q How many?                                                          13    Q Sure. Give me an approximate year. Give me
     14     A Two.                                                               14 a year. That's all I need.
     15     Q Age?                                 12:17:03                      15    A So are you -- are you talking about purchase      12:19:32
     16     A 18 months, year-and-a-half.                                        16 cryptocurrency for myself, or in the contracts of my
     17     Q Both of them?                                                      17 employment? I -- I -- I'm trying to understand
     18     A Yes.                                                               18 the -- the line of question.
     19     Q And your current address, do you own it? Do                        19    Q I was talking when you personally first
     20   you rent? What's the status?                   12:17:17                20 purchased cryptocurrency either for yourself or for     12:19:48
     21     A The status of our house?                                           21 a company. I'm just asking how long you have been
     22     Q Yes.                                                               22 involved with cryptocurrency.
     23     A We own.                                                            23      COURT REPORTER: Can we -- hold on. Can
     24     Q And is there a mortgage on that house?                             24 we -- hold on. Can we go off the record, please?
     25     A There is, yes.                         12:17:30                    25      MR. EVANS: Yeah.                          12:19:58
                                                                       Page 15                                                                     Page 17

                                                                                                                                5 (Pages 14 - 17)
                                                   Veritext Legal Solutions
                                          PUBLIC VERSION:    Filed April 6, 2021
                                                        866 299-5127                                                                   Page 555
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                    FiledFiled
                                          02/12/21
                                               04/06/21
                                                      Entered
                                                         Page02/12/21
                                                              17 of 13316:38:42
                                                                        PageID #:Desc
                                                                                  1680
                          Exhibit Exhibit B Page 7 of 60
      1      THE VIDEOGRAPHER: Stand by. Going off the                             1 is, but prior to Cred, did you work at any companies
      2 record at 12:20 Pacific.                                                   2 that had any involvement with cryptocurrency
      3      (Recess.)                                                             3 whatsoever?
      4      THE VIDEOGRAPHER: We are back on the record                           4   A I -- I don't know. I -- I can't answer that
      5 at 12:25 p.m. Pacific, and this marks the beginning     12:25:05           5 question. There were companies that dealt in crypto 12:27:16
      6 of Media No. 3, deposition of James Alexander.                             6 and I wasn't aware of them dealing in crypto. I
      7      We also need to still swear in the witness                            7 can't -- I can't confirm or answer that question.
      8 for this proceeding. Would you please do that now,                         8   Q Okay.
      9 Madam Court Reporter?                                                      9      We'll go the long way then.
     10      COURT REPORTER: Mr. Alexander, please raise                          10      Where did you go to college?                  12:27:27
     11 your right hand.                                                          11   A Where did I attend or where did I graduate
     12      Do you solemnly swear that the testimony you                         12 from?
     13 are about to give will be the truth, the whole                            13   Q Where did you graduate?
     14 truth, and nothing but the truth, so help you God?                        14   A At Western University.
     15      THE DEPONENT: I do.                          12:25:33                15   Q Where did you work after that?                  12:27:39
     16      THE VIDEOGRAPHER: Thank you.                                         16   A I worked in financial services.
     17      You may proceed.                                                     17   Q What company did you work for after college?
     18                                                                           18   A I don't have my résumé in front of me. I
     19             JAMES ALEXANDER,                                              19 can't answer that without my full résumé.
     20 having been administered an oath, was examined and           12:25:34     20   Q You don't remember your first job out of              12:27:51
     21 testified as follows:                                                     21 college? Is that what you are saying today?
     22                                                                           22   A That is correct. It was 20-some years ago,
     23 BY MR. EVANS:                                                             23 30 years ago.
     24   Q When did you first purchase cryptocurrency?                           24   Q What about your second job out of college?
     25   A Could you clarify the question? Is it for        12:25:41             25 Do you remember that, or you don't remember that              12:28:08
                                                                        Page 18                                                                       Page 20

      1 myself or for company as directed by me or as done                         1 either?
      2 by me directly?                                                            2   A I -- I don't recall. I would need to access
      3   Q Let's do them both ways. When did you first                            3 my résumé or -- or my -- my records.
      4 purchase cryptocurrency for yourself?                                      4   Q Did you work at Goldman Sachs from 1990 to
      5   A I -- I don't recall. I would have to look      12:25:58                5 1992?                                   12:28:24
      6 back at my records.                                                        6   A I was a -- I had an internship at Goldman
      7   Q Can you give me a ballpark? What year?                                 7 Sachs at -- I don't recall the dates, though.
      8   A Approximately 2020 is my -- but I -- that's                            8   Q Did you work at RBC Capital Markets from 1993
      9 an estimate.                                                               9 to 1996?
     10   Q Okay.                               12:26:11                          10   A I -- I don't recall. I -- I believe that      12:28:38
     11      So prior to 2020, you don't recall purchasing                        11 company was acquired. Isn't RBC -- wasn't that the
     12 any cryptocurrency for yourself?                                          12 acquirer of a company that I worked at previously?
     13   A That's correct.                                                       13   Q I'm not sure. I'm looking at your LinkedIn,
     14   Q When is the first time that you worked in a                           14 Mr. Alexander, that you -- that you control that's
     15 company that was in the cryptocurrency industry?         12:26:27         15 on your Website.                               12:28:58
     16   A The first time I worked. Was employed?                                16   A Often -- oftentimes, the companies are
     17   Q Worked, employed, yeah, sure.                                         17 acquired, so I can't confirm that.
     18   A August of 2018.                                                       18   Q Okay.
     19   Q Okay.                                                                 19      From January 2000 to January 2010, your
     20      So is that when you were hired at Cred?         12:26:46             20 LinkedIn says you were a cofounder of Alternative            12:29:10
     21   A That's right, yes.                                                    21 Capital Associates; is that correct?
     22   Q So prior to Cred, you hadn't worked with any                          22   A That is correct.
     23 companies that dealt in cryptocurrency?                                   23   Q What does Alternative Capital Associates do?
     24   A Can you be more specific?                                             24   A Financial services.
     25   Q I'm -- I'm not sure what the misunderstanding 12:27:04     25              Q Okay.                                12:29:23
                                                               Page 19                                                                                Page 21

                                                                                                                                     6 (Pages 18 - 21)
                                                  Veritext Legal Solutions
                                         PUBLIC VERSION:    Filed April 6, 2021
                                                       866 299-5127                                                                       Page 556
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                    FiledFiled
                                          02/12/21
                                               04/06/21
                                                      Entered
                                                         Page02/12/21
                                                              18 of 13316:38:42
                                                                        PageID #:Desc
                                                                                  1681
                          Exhibit Exhibit B Page 8 of 60
      1      Does Alternative Capital Associates do any                           1 that.
      2 financial services that relate to cryptocurrency?                         2     Q Look, I'm just asking if you worked there.
      3    A No.                                                                  3 Did you work there from January to -- 2015 to
      4    Q Okay.                                                                4 August 2018?
      5      Your next job was at Prosper Marketplace,        12:29:34            5     A I don't recall.                      12:31:33
      6 right?                                                                    6     Q What does A Capital A do?
      7    A I believe -- I believe so.                                           7     A Financial services.
      8    Q Okay.                                                                8     Q Do the financial services provided by A
      9      What did you do at Prosper Marketplace?                              9 Capital A have anything to do with cryptocurrency?
     10    A I was involved in financial services.          12:29:48             10     A No.                                12:31:49
     11    Q Were the financial services that were                               11     Q Okay.
     12 provided by Prosper Marketplace, did they have                           12       What did you do after you left A Capital A in
     13 anything to do with cryptocurrency?                                      13 August 2018?
     14    A No.                                                                 14     A I was hired by Libra Credit. Also by Cyber
     15    Q Your next job was at The Lending Club, right? 12:30:03              15 Quant PTE.                                  12:32:06
     16    A I don't recall. I -- I have had involvement                         16     Q Okay.
     17 with Lending Club. I believe I was a consultant                          17       Let's talk about Cyber Quant. What's Cyber
     18 there.                                                                   18 Quant?
     19    Q Okay.                                                               19     A Cyber Quant is an affiliate of Libra Credit,
     20      You were then involved with Colchis Capital       12:30:16          20 a Singapore incorporated company affiliated -- yeah, 12:32:18
     21 Management, L.P. you were the head of business                           21 affiliated to Libra Credit.
     22 development; is that right?                                              22     Q What was your title at Cyber Quant?
     23    A That's right.                                                       23     A I don't recall.
     24    Q Did Colchis Capital Management, L.P. have                           24     Q What were your job responsibilities at Cyber
     25 anything to do with cryptocurrency?                 12:30:31             25 Quant?                                    12:32:41
                                                                       Page 22                                                                    Page 24

      1     A Not to my knowledge, no.                                    1             A I -- I don't -- I don't recall.
      2     Q You then worked at CircleUp from July 2013 to               2             Q This is a job that you held as recently as
      3   January 2015, right?                                            3           2020, right?
      4     A That's correct.                                             4             A Yeah. These -- these were affiliated
      5     Q Did CircleUp have anything to do with            12:30:40 5             companies to what eventually became Cred, so there       12:32:55
      6   cryptocurrency?                                                 6           was some legal reason for my affiliation with Cyber
      7     A Not to my knowledge.                                        7           Quantum, but I don't recall what it was. That's why
      8     Q Okay.                                                       8           I can't -- I can't answer questions.
      9        You then worked at Direct Lending                          9               Because I don't know what the legal reason
     10   Investments, L.L.C. from February 2016 to             12:30:48 10           was for Cyber Quantum's existence and how it was        12:33:14
     11   October 2016, right?                                           11           affiliated with Libra Credit, which eventually
     12     A That's correct, yes.                                       12           became Cred. So that's -- that's the -- that's the
     13     Q Did that company have anything to do with                  13           confusion, I think.
     14   cryptocurrency?                                                14             Q So you mentioned three entities; Libra
     15     A Not to my knowledge.                        12:30:56       15           Credit. Quant -- Quanta, Quant. What was -- what        12:33:28
     16     Q Okay. You then worked at A Capital A. You                  16           was at Quant?
     17   were a partner there from January 2015 to                      17             A Cyber Quantum.
     18   August 2018; is that right?                                    18             Q Okay. And what was the third?
     19     A I don't recall.                                            19             A Which is a Singapore entity. And Libra
     20     Q You were a partner less than three years ago, 12:31:09 20               Credit, which was the predecessor company to Cred        12:33:42
     21   and you don't recall if you worked there?                      21           LLC.
     22     A I think that's the same company you were                   22             Q And you mentioned a third entity. What was
     23   referencing before. If you are going off my                    23           that third entity?
     24   LinkedIn, I don't know how it's chronologically                24             A I -- I don't know. Those are the entities I
     25   stacked, so I -- I can't confirm the exact dates of 12:31:24 25             recall mentioning.                         12:33:57
                                                                       Page 23                                                                    Page 25

                                                                                                                                   7 (Pages 22 - 25)
                                                   Veritext Legal Solutions
                                          PUBLIC VERSION:    Filed April 6, 2021
                                                        866 299-5127                                                                       Page 557
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                    FiledFiled
                                          02/12/21
                                               04/06/21
                                                      Entered
                                                         Page02/12/21
                                                              19 of 13316:38:42
                                                                        PageID #:Desc
                                                                                  1682
                          Exhibit Exhibit B Page 9 of 60
      1    Q Which ones?                                                             1     Q What does financial services mean?
      2    A So you want to start over?                                              2     A A provision of financial services.
      3      There's -- there's Libra Credit, which was a                            3     Q James, were you in charge of cryptocurrency
      4 former company or was precursor company to Cred LLC.                         4   trading?
      5      And then there was Cyber Quantum, which is a            12:34:14        5     A Sorry. Can you repeat the question, please? 12:36:52
      6 Singapore company. So maybe the confusion is in                              6     Q Did you have any involvement in
      7 that PTE at the end, which I understand is a                                 7   cryptocurrency trading at Cred?
      8 designation for -- local designation Singapore.                              8     A What do you mean by "involvement"?
      9 Maybe that's the confusion.                                                  9     Q James, can you answer the question? What was
     10      I -- I -- I believe I mentioned two entities. 12:34:30                 10   your job at Cred? What did you do? It's not a        12:37:14
     11 And the third being an entity Cred LLC that became                          11   difficult question. This is not a trick. What was
     12 Cred LLC from Libra Credit.                                                 12   your job at Cred? What were you -- what did you
     13    Q When you were hired by Cred LLC, what was                              13   have to do every day?
     14 your job title?                                                             14     A I provided financial services.
     15    A I don't recall.                      12:34:49                          15     Q That's not an answer, James.                 12:37:24
     16    Q You don't recall your job title at Cred?                               16     A That's the best answer I can give you based
     17    A No, I don't. That was from 2018, right?                                17   on the question.
     18    Q You were hired in August of 2018. You don't                            18     Q Okay.
     19 recall what was your title was?                                             19        At Cred, what was your involvement with
     20    A I -- I don't -- I don't know exactly what it      12:35:11             20   cryptocurrency?                            12:37:36
     21 was. I would have to check back.                                            21     A Cred, the nature of Cred's business included
     22    Q Were you the chief capital officer of Cred?                            22   cryptocurrency.
     23    A I -- I was eventually, yes. My title became                            23     Q And what were your responsibilities?
     24 chief capital officer of Cred. I don't -- I don't                           24     A My responsibilities at Cred?
     25 know if that -- I don't recall if that changed        12:35:30              25     Q Yes.                                12:37:48
                                                                          Page 26                                                                    Page 28

      1 during my tenure there.                                                      1    A Chief capital officer.
      2    Q And what were your duties and                                           2    Q That was your role.
      3 responsibilities at Cred?                                                    3      What were your responsibilities as chief
      4    A Can you be more specific?                                               4 capital officer?
      5    Q What was your job at Cred?                      12:35:40                5    A Providing financial services.              12:38:01
      6    A Eventually, chief capital officer.                                      6    Q What were those financial services that you
      7    Q As chief capital officer, what did you have                             7 were providing?
      8 to do?                                                                       8    A Providing financial services.
      9    A Financial services.                                                     9    Q Is that your complete answer, James?
     10    Q What were your day-to-day responsibilities?            12:35:54        10    A Yes.                             12:38:25
     11    A Financial services.                                                    11    Q You understand you are here under a Court
     12    Q What does financial services mean to you in                            12 order, right? You understand that?
     13 the context of your job at Cred?                                            13    A Yes.
     14    A Providing financial services.                                          14    Q And there was an emergency application
     15    Q James, what were your responsibilities at          12:36:13            15 brought and a Court order issued based on the fact     12:38:30
     16 Cred?                                                                       16 that millions of dollars of cryptocurrency were
     17    A Financial services, quite broadly. That                                17 moved by you on January 16th and January 17th, and
     18 was -- that's my best answer. Unless you can                                18 that's why we're here.
     19 clarify more specifically. It's -- I --                                     19      Do you understand that?
     20      (Speaking simultaneously.)                     12:36:27                20      MR. GRIVNER: And I'm going to note for the            12:38:40
     21 BY MR. EVANS:                                                               21 record that what -- we are here today to discuss, as
     22    Q James, this was your job. What did you do                              22 Judge Dorsey ordered, a deposition regarding those
     23 every day?                                                                  23 transfers.
     24    A It was a -- a broad agreement to provide                               24      And I'll certainly allow background
     25 financial services, as I've said.                12:36:38                   25 questions, but we want to limit -- the -- the -- the 12:38:53
                                                                          Page 27                                                                   Page 29

                                                                                                                                  8 (Pages 26 - 29)
                                                     Veritext Legal Solutions
                                            PUBLIC VERSION:    Filed April 6, 2021
                                                          866 299-5127                                                                   Page 558
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             20 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1683
                         Exhibit Exhibit B Page 10 of 60
      1 scope of today's deposition is limited to those                           1   A No. I am saying that I provided financial
      2 transfers -- assets that were transferred from Cred                       2 services, and that to answer your question, we need
      3 Capital at that time.                                                     3 to reference the job description in my employment
      4      You can certainly answer these questions, but                        4 agreement.
      5 at some point in time, we have to focus on the --      12:39:08           5   Q I'm asking you for your recollection, James.       12:41:09
      6 the issues which Judge Dorsey ordered us -- this                          6 You worked there for two years. What were your job
      7 deposition to -- to relate to today.                                      7 responsibilities at Cred?
      8      MR. EVANS: Geoffrey, the -- the Court                                8   A I -- I can't provide you with a more precise
      9 ordered the deposition based on the transfers that                        9 answer from what I've provided.
     10 Alexander made, all his personal assets, everything        12:39:24      10      MR. EVANS: Can we go off the record for a          12:41:21
     11 he did at Cred, all -- everything in relation to the                     11 second?
     12 transfers that he made at Cred.                                          12      COURT REPORTER: All counsel in agreement?
     13      I mean, the Court says it's time for                                13      MR. GRIVNER: Yes.
     14 Mr. Alexander to start answering some difficult                          14      MR. LUFT: Sure.
     15 questions and do so in a way that gives the parties     12:39:35         15      THE VIDEOGRAPHER: Stand by, please. This               12:41:33
     16 and the Court the ability to understand what's going                     16 marks the end of Media No. 3. Going off the record
     17 on here.                                                                 17 at 12:41 p.m. Pacific.
     18      And I asked Mr. Alexander, "What was your job                       18      (Recess.)
     19 at Cred?" He says, "financial services," and                             19      THE VIDEOGRAPHER: We are back on the record
     20 refuses to answer.                          12:39:47                     20 at 12:48 p.m. Pacific, and this marks the beginning     12:48:31
     21      Okay?                                                               21 of Media No. 4 in the deposition of James Alexander.
     22      MR. GRIVNER: And -- and I'm -- I'm                                  22      You may proceed, Counsel.
     23 instructing him to answer that question to the best                      23 BY MR. EVANS:
     24 of his ability.                                                          24   Q Mr. Alexander, what were your job
     25      MR. EVANS: Thank you.                        12:39:53               25 responsibilities at Cred?                   12:48:43
                                                                       Page 30                                                                   Page 32

      1 BY MR. EVANS:                                                             1   A You know, I -- while we were off the record,
      2   Q Mr Alexander, let's try it again.                                     2 I was able to pull up some documents which, you
      3      What was your job --                                                 3 know, this is -- we need to have access to a
      4   A The only way to answer that question is by                            4 substantial amount of documents to -- for me to
      5 having access to my employment agreement, which              12:39:58     5 accurately answer your questions, which -- which I       12:48:58
      6 has -- should have an attachment discussing my job                        6 want to do, but I need to have access to the
      7 description. I don't have access to that.                                 7 documents.
      8   Q James, you worked at Cred for two years. You                          8      So I have a copy of my original advisory
      9 transferred millions of dollars of cryptocurrency                         9 agreement here. So to clarify my relationship with
     10 from Cred. You were involved with trading and              12:40:13      10 Cyber Quantum PTE, Limited -- so I'll spell that       12:49:10
     11 strategy and hedging, and you were on the investment                     11 out. It's C-y-b-e-r. Next word Quantum,
     12 committee, and we all know this. It's not a secret.                      12 Q-u-a-n-t-u-m. Next word PTE, period. LTD period.
     13      So just answer the question. What were your                         13      So it would appear I was a consultant to
     14 job responsibilities at Cred?                                            14 Cyber Quantum PTE Limited starting on the 7th of
     15   A I can't answer that without having my job          12:40:27          15 July 2018, which eventually led to my employment          12:49:36
     16 description in front of me. I don't have access to                       16 with Libra Credit thereafter.
     17 it. You have access to those records. I -- if you                        17      So in this advisory agreement, there's a very
     18 could provide the employment agreement with the job                      18 specific description of my role, and I can review
     19 description, I would be happy to review it to                            19 those. I'm not sure what the best way to do that
     20 confirm or add any detail to what my exact role         12:40:40         20 is. To just talk through them or provide you with      12:49:58
     21 and -- and day-to-day functions were.                                    21 the agreements?
     22   Q Okay. So, James, your testimony today is                             22   Q I just want to know what your role was at
     23 that for two years you worked at Cred, but you                           23 each of these companies, what were your daily
     24 cannot remember a single thing that you did at Cred?                     24 responsibilities?
     25 Is that what you are saying?                    12:40:55                 25   A So -- and -- and to answer your question, my       12:50:11
                                                                       Page 31                                                                   Page 33

                                                                                                                               9 (Pages 30 - 33)
                                                   Veritext Legal Solutions
                                          PUBLIC VERSION:    Filed April 6, 2021
                                                        866 299-5127                                                                     Page 559
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             21 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1684
                         Exhibit Exhibit B Page 11 of 60
      1   role at Cyber Quantum was effectively the same as                     1   asset management services.
      2   the role at Cred. So these -- these lists of                          2     Q And what was your responsibility at Cred
      3   descriptions that I'm going to provide you right now                  3   Capital?
      4   of my role is substantively the same as it was at                     4     A I was the president and sole director.
      5   Cred.                                  12:50:32                       5     Q Okay. What were you in charge of?                 12:53:12
      6        So I hope you understand I'm endeavoring to                      6     A What was I in charge of.
      7   answer your questions, but I need to answer them                      7        I -- I can provide you with my title, but is
      8   accurately, and for that, I will need access to                       8   that not sufficient? Are we going to go into one of
      9   documents.                                                            9   these circular discussions again?
     10        So I'll start with what my job description    12:50:42          10     Q Well, I hope not.                         12:53:31
     11   was at Cyber Quant PTE, and we can go from there, if                 11        What did you have to do every day at Cred
     12   that makes sense.                                                    12   Capital?
     13     Q I just want your recollection, James. I want                     13     A I -- I need to reference my employment
     14   your recollection of what your job responsibilities                  14   agreement and my job description in order to do
     15   were at Cred.                             12:50:59                   15   that. I don't immediately have that access, you        12:53:42
     16     A Sure.                                                            16   know, to hand.
     17     Q And what your scope of job responsibilities                      17     Q Okay.
     18   were at Cyber Quantum. That's what I'm asking.                       18        Let -- let -- let's do it this way. What was
     19     A So No. 1 was to obtain and structure credit                      19   Cred Capital's business activities from January to
     20   facilities for the company. Leveraging our          12:51:05         20   March of 2020?                               12:53:52
     21   advisors' network of contacts.                                       21     A Sorry. January to March --
     22        The second activity was to actively work with                   22     Q Yep.
     23   the executive team to formulate an overall credit                    23     A -- of 2020 what were Cred Capital's?
     24   and funding strategy to the company.                                 24     Q Correct.
     25        Third was to assist the company in finding     12:51:21         25     A What were Cred Capital's.                     12:54:06
                                                                     Page 34                                                                       Page 36

      1 additional potential team members and employees                         1      Can you just repeat the question, please.
      2 for -- from amongst my network of contacts who could                    2    Q What were the business activities of Cred
      3 promote the company's business and/or interests.                        3 Capital from January 2020 to March 2020?
      4      No. 4, assist the company in finding                               4    A I don't believe Cred Capital had any business
      5 suppliers, customers, strategic partners, and key      12:51:40         5 operations during that quarter.                   12:54:19
      6 industry contacts amongst my network of contacts to                     6    Q Okay. So when did Cred Capital begin
      7 provide the company business and -- to promote the                      7 business operations?
      8 company's business or interest.                                         8    A The second quarter of 2020.
      9      Lastly, it was to provide reasonable and time                      9    Q Okay. And what about the third quarter of
     10 in response to queries by the company's directors,      12:51:58       10 2020? Did Cred Capital have any business                12:54:32
     11 officers, employees on matters that -- that I'm                        11 operations?
     12 knowledgeable about.                                                   12    A From -- starting the third quarter of last
     13    Q Did there come a time when you worked for a                       13 year, I pursued the business activities of Cred
     14 company called Cred Capital?                                           14 Capital under the presumption I was the sole
     15    A Cred Capital. Yes.                     12:52:09                   15 director of Cred Capital, which I maintain I           12:54:55
     16    Q When was that?                                                    16 continued to be.
     17    A Began full-time employment at Cred Capital on                     17    Q All right. So let's talk about June 2020.
     18 June 1st. And prior to that, from the March or                         18 What business activities were you pursuing in June
     19 April time frame, I had functional responsibilities                    19 of 2020?
     20 that were formalized on June 1st of 2020.             12:52:32         20    A Sorry, guys. I'm -- I'm suffering from poor       12:55:05
     21    Q What was Cred Capital?                                            21 health. I'm recovering from COVID. I -- I need to
     22    A Can you repeat the question?                                      22 take periodic breaks. So if I could ask for a --
     23    Q What was Cred Capital?                                            23 a -- a logical break point that we could take a -- a
     24    A Cred Capital was an independently established                     24 short break.
     25 company intended to pursue financial services and        12:52:53    25      Q When do you need a break, Mr. Alexander?                12:55:29
                                                                     Page 35                                                                       Page 37

                                                                                                                             10 (Pages 34 - 37)
                                                   Veritext Legal Solutions
                                          PUBLIC VERSION:    Filed April 6, 2021
                                                        866 299-5127                                                                   Page 560
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             22 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1685
                         Exhibit Exhibit B Page 12 of 60
      1    A As soon as possible. I'm feeling -- I'm                            1 lawyer, and this is my first legal process of this
      2 feeling unwell.                                                         2 nature, so I -- it -- it doesn't -- didn't mean
      3       MR. WALSH: How much time do you need?                             3 anything to me.
      4       THE DEPONENT: Could you give me ten minutes?                      4    Q Did you ever see a copy of the motion papers
      5       MR. WALSH: Of course, no problem. Hope you            12:55:50    5 filed by the committee asking for emergency relief           01:09:14
      6 feel better. We'll see you in ten minutes.                              6 because of cryptocurrency transactions you executed?
      7       THE DEPONENT: Okay.                                               7    A Sorry. Can you repeat that question?
      8       THE VIDEOGRAPHER: I'm going to go off the                         8    Q Did you ever see a motion filed by the
      9 record, Mr. Alexander. Please hold.                                     9 committee seeking emergency relief based on
     10       This marks the end of Media No. 4. Going off 12:55:55            10 cryptocurrency transactions that you executed?            01:09:34
     11 the record at 12:56 p.m. Pacific.                                      11    A I don't know. There's been so many legal
     12       (Recess.)                                                        12 filings going back and forth. I -- there is a lot
     13       THE VIDEOGRAPHER: Stand by, please.                              13 of technical terms in there that I have no
     14       We are back on the record at 1:07 p.m.                           14 competency or ability to answer.
     15 Pacific. This marks the beginning of Media No. 5 in 01:07:25           15      I have literally gotten hundreds of e-mails       01:09:52
     16 the deposition of James Alexander.                                     16 since this -- since this Wednesday hearing. Not a
     17       You may proceed, Counsel.                                        17 lot of it means much to me. I'm trying to sift
     18 BY MR. EVANS:                                                          18 through it. I'm trying to sift through it with
     19    Q Mr. Alexander, we're going to jump ahead a                        19 counsel. But that's the best answer I can give you.
     20 little bit.                          01:07:38                          20    Q You understand there was a motion that was              01:10:07
     21       Do you recall attending a hearing in the                         21 made about you on February 3rd, right?
     22 bankruptcy court on Wednesday?                                         22    A It was a motion -- no, I don't know that.
     23    A Joe, before you get started, I can't find my                      23    Q Okay.
     24 medication for some reason, so maybe we could just                     24      You provided through your counsel copies of a
     25 plan for 45 minutes for break.                   01:07:50              25 Wells Fargo bank account.                           01:10:26
                                                                     Page 38                                                                        Page 40

      1         Is that agreeable to everyone?                                  1      Do you recall that?
      2      Q You want to take a break at 4:52 is what                         2    A Yes.
      3   you're saying?                                                        3    Q Okay.
      4      A Approximately every 45, minutes. If I'm                          4      And you maintained a Wells Fargo bank
      5   feeling any -- if I'm feeling unwell, I'll --       01:08:06          5 account, and you said it was for Cred Capital; is        01:10:33
      6   I'll -- I'll raise my hand, but that's fine. Just                     6 that right?
      7   for your sort of flow. That would be helpful.                         7    A Well, I -- I maintain bank accounts at Wells
      8      Q No. I appreciate that, and that's fine. So                       8 Fargo for James Alexander d/b/a James Alexander
      9   let's -- let's say we'll take a break in 45 minutes                   9 Cred.
     10   at 4:53.                                  01:08:20                   10    Q Okay.                                 01:10:48
     11         Okay?                                                          11      Maybe you can explain that to me. Does this
     12         So on February 3rd, 2021, you attended a                       12 bank account hold Cred Capital assets?
     13   bankruptcy court hearing via Zoom.                                   13    A I -- I can't explain that to you because I
     14         Do you remember that?                                          14 don't have the ability to determine whether these
     15      A Yes.                                  01:08:33                  15 are Cred Capital accounts or personal accounts.           01:11:01
     16      Q And during that hearing, Counsel for the                        16    Q Uh-huh.
     17   Committee indicated there would be an emergency                      17    A I maintain these accounts as James Alexander
     18   motion concerning two transactions by you.                           18 d/b/a James Alexander Cred. I think we need to make
     19         Do you remember that?                                          19 a determination here, but I -- I can't -- I can't
     20      A No, I don't recall that.                   01:08:45             20 make that determination.                          01:11:18
     21      Q Do you recall that during that bankruptcy                       21      MR. EVANS: Mr. Ashworth, can you please
     22   court hearing that an emergency motion will be made                  22 share the February account details for the Wells
     23   about you?                                                           23 Fargo account as produced by Mr. Alexander, Account
     24      A I remember reference to that, but I'm -- I --                   24 No. 9285?
     25   I have no idea what it means. I'm -- I'm not a         01:09:01      25         ///
                                                                     Page 39                                                                        Page 41

                                                                                                                               11 (Pages 38 - 41)
                                                  Veritext Legal Solutions
                                         PUBLIC VERSION:    Filed April 6, 2021
                                                       866 299-5127                                                                     Page 561
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             23 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1686
                         Exhibit Exhibit B Page 13 of 60
      1      (Exhibit A was marked for                                           1      Do you see that?
      2      identification and is attached                                      2   A So to clarify those dates, that's the posted
      3      hereto.)                                                            3 date of the transaction. That's not the date the
      4 BY MR. EVANS:                                                            4 transaction -- that's not the date of the
      5   Q Mr. Alexander, this is a bank account that         01:11:36          5 transaction. That's the date of the posting of the      01:13:46
      6 you produced through your counsel, and the date on                       6 transaction.
      7 the top is February 7th, 2021.                                           7   Q Uh-huh.
      8      MR. EVANS: Mr. Ashworth, if you would please                        8   A And postings can take many days in -- in
      9 scroll down to the next page.                                            9 financial services, so --
     10      You could stop there.                   01:11:49                   10   Q Okay.                                   01:13:56
     11 BY MR. EVANS:                                                           11      So let me make the question a little -- let
     12   Q On February 4th, 2021, the day after the                            12 me make the question a little easier.
     13 bankruptcy court hearing you attended, you                              13      (Speaking simultaneously.)
     14 transferred to Alexander Custom Management $100,000.                    14   A -- transaction date, please.
     15      Do you see that?                       01:12:02                    15   Q Okay.                                   01:14:01
     16   A I do.                                                               16   A If you could --
     17   Q Do you intend on returning that $100,000 to                         17   Q If you took --
     18 the debtors?                                                            18   A If you could confirm that correction --
     19   A What does that mean, returning to debtors?                          19      COURT REPORTER: One at a time, please.
     20   Q Will you return the money, Mr. Alexander?            01:12:18       20      THE DEPONENT: If you could please confirm               01:14:13
     21   A To -- to whom?                                                      21 that correction that these are the posted
     22   Q To the debtors, to Cred, to the persons that                        22 transaction dates.
     23 you took it from.                                                       23 BY MR. EVANS:
     24   A Well, if -- I can't answer that. I...                               24   Q You took $60,000 in cash out of this account,
     25   Q It's a -- it's a simple question. The       01:12:32                25 right?                                  01:14:21
                                                                      Page 42                                                                     Page 44

      1 $100,000 that was in the account that is now in the                      1     A Can you confirm that these are the posted
      2 account apparently held by Alexander Custom                              2   transaction dates? Because that's an -- that's an
      3 Management, are you going to provide that $100,000                       3   error in my confirmation.
      4 back to the debtor?                                                      4     Q These are your documents, Mr. Alexander. You
      5   A I will rely on advice of counsel on what to        01:12:47          5   provided them to us.                         01:14:33
      6 do for any steps at this stage. I -- I do not have                       6        I'm asking you: Did take $60,000 out of this
      7 the legal competency to determine whether I should                       7   account?
      8 or shouldn't be transferring funds. So I'm doing                         8     A And I'm asking to confirm the -- the posted
      9 nothing until I have advice from counsel.                                9   transaction date is what you meant when you said
     10   Q Okay.                               01:13:04                        10   "transaction date."                        01:14:45
     11      And you would -- you would admit that                              11        MR. GRIVNER: James, I'm going to instruct
     12 Alexander Custom Management is an account that you                      12   you to answer the question that's being asked.
     13 control, right?                                                         13        Okay.
     14   A Can you be more specific? Is there an                               14        Go ahead, Joe.
     15 account number or?                           01:13:16                   15   BY MR. EVANS:                                  01:14:54
     16   Q Sure.                                                               16     Q Did you withdraw $60,000 in cash from this
     17      There was $100,000 transferred out of this                         17   account?
     18 account on February 4th, 2021 to an account held by                     18     A Yes.
     19 Alexander Custom Management.                                            19     Q On which day did you withdraw $60,000 from
     20      The account Alexander Custom Management is            01:13:24     20   this account?                             01:15:03
     21 owned and controlled by you, right?                                     21     A I don't recall.
     22   A Yes.                                                                22     Q Where is that money now?
     23   Q Okay.                                                               23     A It's -- it's -- it's -- it's with me.
     24      On February 4th, 2021, there was a cash                            24     Q Okay.
     25 withdraw of $60,000.                          01:13:35                  25        Is it in your house?                  01:15:14
                                                                      Page 43                                                                     Page 45

                                                                                                                                 12 (Pages 42 - 45)
                                                  Veritext Legal Solutions
                                         PUBLIC VERSION:    Filed April 6, 2021
                                                       866 299-5127                                                                       Page 562
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             24 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1687
                         Exhibit Exhibit B Page 14 of 60
      1    A No.                                                                    1    Q Okay.
      2    Q Where is it?                                                           2      The description says (as read):
      3    A It's -- it's kept safe.                                                3        "Withdrawal made in a branch
      4    Q Where is it kept safe?                                                 4      store."
      5    A It's kept -- it's kept safe just at a       01:15:20                   5      Do you see that?                        01:17:16
      6 location that I will disclose after my counsel tells                        6    A Yeah. Unfortunately, you -- those notations
      7 me to.                                                                      7 all say withdrawal, but some, if not all, of those
      8      MR. EVANS: Mr. Grivner?                                                8 transactions are counter checks, which is just a
      9      MR. GRIVNER: James, I will instruct you to                             9 cheaper way to transfer directly to Wells Fargo
     10 answer that question where those funds currently            01:15:34       10 accounts.                                01:17:34
     11 reside.                                                                    11      And those are payments to consultants, so I
     12      THE DEPONENT: Okay.                                                   12 would have to get back to you to see exactly who
     13      Those are currently in my car.                                        13 that payment was to.
     14 BY MR. EVANS:                                                              14    Q Yeah. Well, this was just last week. So
     15    Q Where is your car?                         01:15:42                   15 let -- let's talk about it now.               01:17:46
     16    A My car is -- is parked at Finley Avenue.                              16      Who was this $10,000 for?
     17    Q What's the full address?                                              17    A I don't recall. There were a variety of
     18    A 4501 Finley Avenue.                                                   18 payments there. It was -- it was either --
     19    Q What kind of car is it?                                               19      THE DEPONENT: Can you scroll down?
     20    A It's a Mercedes.                         01:15:57                     20      MR. EVANS: Go ahead.                          01:18:06
     21    Q When did you purchase that Mercedes?                                  21      THE DEPONENT: Yeah. I think that's my
     22    A 2014.                                                                 22 salary payment for -- for -- yeah, I think that's a
     23    Q Okay.                                                                 23 salary payment to me.
     24      Why did you withdraw $60,000 in cash from                             24 BY MR. EVANS:
     25 this account?                                01:16:08                      25    Q So your testimony is you took out $10,000 in        01:18:26
                                                                         Page 46                                                                    Page 48

      1     A I -- to settle the tax liability that I have,          1                  cash to pay yourself a salary?
      2   which was part of 2020 compensation.                       2                     A Well, a counter check is where -- is a -- is
      3     Q Okay.                                                  3                  a check. It's not -- it -- it shows as a withdrawal
      4        So you were planning on paying the tax                4                  made in branch, but it's not physical cash. It's --
      5   authorities in cash?                          01:16:26     5                  it's a -- it's a -- it's a check. It's a counter 01:18:43
      6     A I was -- I was planning -- planning on paying          6                  check.
      7   the tax authorities, yes. I just don't know to whom        7                     Q Okay.
      8   that check has to be made or how to hand over those 8                               MR. EVANS: Can you scroll up, Mr. Ashworth,
      9   funds, so it seemed -- it seemed the -- the right          9                  please?
     10   thing to do.                               01:16:38       10                  BY MR. EVANS:                                    01:18:49
     11     Q The right thing to do is to pull out $60,000          11                     Q Okay.
     12   in cash?                                                  12                        So the $100,000 that was transferred on
     13     A For a tax liability, yes, that's...                   13                  February 4th, the $60,000 that was withdrawn in cash
     14        MR. GRIVNER: Object to form.                         14                  on February 4th, and the $10,000 that was withdrawn
     15   BY MR. EVANS:                                    01:16:49 15                  that you say was a check written to yourself, will 01:19:03
     16     Q Have you ever paid your taxes in cash before? 16                          you return that to the debtor?
     17     A I have, yes, my -- my property taxes.                 17                     A I'll have to take counsel on that. I can't
     18     Q Okay.                                                 18                  answer.
     19        MR. EVANS: If you scroll down, Mr. Ashworth. 19                             Q Okay.
     20   BY MR. EVANS:                                    01:16:55 20                        The $10,000 that you say was a cashier's        01:19:13
     21     Q There's a withdrawal on February 3rd, 2021 of 21                          check, where is that money now?
     22   $10,000.                                                  22                     A That should have been deposited. I'll have
     23        Do you see that, Mr. Alexander?                      23                  to -- I'll have to confirm that.
     24     A Yes, and I believe that's a counter check. I          24                     Q Where did you deposit it?
     25   don't believe that's cash.                     01:17:11 25                       A I would deposit it in a personal account,        01:19:34
                                                                         Page 47                                                                    Page 49

                                                                                                                                   13 (Pages 46 - 49)
                                                    Veritext Legal Solutions
                                           PUBLIC VERSION:    Filed April 6, 2021
                                                         866 299-5127                                                                       Page 563
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             25 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1688
                         Exhibit Exhibit B Page 15 of 60
      1 so...                                                                     1          So let me get this straight. You're going to
      2    Q Okay.                                                                2 take the $60,000 in cash out of the Cred Capital
      3         In what personal account?                                         3 bank account, you put that $60,000 in cash, you put
      4    A I don't know. I will -- I will have to get                           4 it in the trunk of your car. You are then going to
      5 back to you. Well, it would be my personal account, 01:19:40              5 get in your car, drive to the bank, and put the           01:23:24
      6 so I -- I can answer that. It would be my personal                        6 $60,000 in cash in your personal account,
      7 account.                                                                  7 (unintelligible) cash moneys?
      8    Q Okay.                                                                8    A No. The intention was always to deposit that
      9         MR. EVANS: Scroll up, Sam, please.                                9 cash into my account, similar to the way I do with
     10         Scroll down.                     01:19:52                        10 counter checks, but I meant to do it the same day,          01:23:35
     11 BY MR. EVANS:                                                            11 and it just didn't happen.
     12    Q The $60,000 that's sitting in your car --                           12          So I -- my intention is to deposit that
     13         MR. GRIVNER: Is there a question pending?                        13 money, to whomever any cash is due, I -- I'm -- I
     14 I'm sorry. I'm just a little bit lost.                                   14 want to provide that cash, so -- but I'm -- I'm --
     15         MR. ASHWORTH: This is Sam Ashworth of                01:21:42    15 I'm lost now in terms of where we stand in this            01:23:54
     16 McDermott, Will & Emery for the Committee. Joe just                      16 legal process, so I really need to rely on counsel,
     17 got kicked off. I guess the server kicked him off.                       17 and I -- I -- I haven't been able to speak with
     18 He should be back. I see him now.                                        18 them. I haven't been able to consult with them
     19         MR. GRIVNER: Got it.                                             19 since I've been buried in legal documents, frankly,
     20         MR. EVANS: I think I'm back. Sorry about        01:21:53         20 that I've been producing, and so --                 01:24:09
     21 that.                                                                    21    Q Maybe I -- maybe I can help you. This
     22         Can everybody hear me?                                           22 account was a Cred Capital bank account. The funds
     23         MR. ASHWORTH: Joe, we lost you just at the                       23 in this account that were remaining have been
     24 $60,000 that's in your car.                                              24 transferred to the debtors because it's a Cred
     25         MR. EVANS: Okay.                          01:22:06               25 Capital bank account. The $60,000 in cash that is           01:24:22
                                                                       Page 50                                                                       Page 52

      1        Are we -- are we still on the record?                    1             currently in the trunk of your car, those are the
      2        COURT REPORTER: Yes.                                     2             debtors assets, and they need to be returned
      3   BY MR. EVANS:                                                 3             immediately.
      4     Q The question is, the $60,000 that's in your               4              A No. Those are liabilities that were owed to
      5   car, will you drive that to your lawyer's office so 01:22:18 5              me, and so they're -- whatever the timing was and          01:24:36
      6   that your lawyer can provide it to the debtor?                6             whatever form I took those out, I believed as a sole
      7     A No. It's my intention to deposit that cash                7             director, as I continue to believe, that I am owed
      8   to my personal account today.                                 8             that compensation for tax liabilities and salary.
      9     Q So your intention is to take the $60,000 in               9             And if I want to take them out in pennies, I can
     10   cash and to put it in your personal account, right? 01:22:37 10             take them out in pennies. And so that is my             01:24:54
     11     A It is, where it will be available to -- if --            11             position.
     12   upon instruction, I can transfer it. It's a little           12              Q What work did you do for Cred Capital in
     13   to cumbersome to -- to work with cash or -- or -- or         13             January of 2020?
     14   checks for that matter.                                      14              A I was the sole director of Cred Capital in
     15     Q Yeah, I would agree.                         01:22:50    15             January 2020.                                01:25:12
     16        So the $60,000 in cash that you took out of             16              Q What did you do every day? What was your
     17   the Cred Capital bank account needs to be returned           17             job?
     18   to the debtors immediately.                                  18              A Financial services.
     19        Will you return the $60,000 in cash to the              19              Q Uh-huh.
     20   debtors?                                 01:23:00            20                    You're aware that Cred Capital filed for       01:25:15
     21     A I will be depositing that in my personal                 21             bankruptcy in November, right?
     22   account as soon as possible, which I intended to do          22              A I'm not sure of the exact date.
     23   several days ago, but I -- I haven't been able               23              Q Okay.
     24   to -- to get to the bank.                                    24                    So you're aware that in January of 2020, Cred
     25     Q Okay.                                 01:23:11           25             Capital had already filed for bankruptcy, right?         01:25:26
                                                                       Page 51                                                                        Page 53

                                                                                                                                   14 (Pages 50 - 53)
                                                     Veritext Legal Solutions
                                            PUBLIC VERSION:    Filed April 6, 2021
                                                          866 299-5127                                                                      Page 564
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             26 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1689
                         Exhibit Exhibit B Page 16 of 60
      1   A There was a filing that occurred.                                     1 of your car?
      2      UNIDENTIFIED SPEAKER: I think you mean '21,                          2    A I -- I -- I don't know exactly. I -- I don't
      3 right, 2021?                                                              3 know. I don't know.
      4      MR. EVANS: Yes, James. Thank you.                                    4    Q So -- so -- so you spent some of it?
      5      THE DEPONENT: Can you repeat the question?               01:25:44    5    A I -- I don't know. I can't answer that.        01:27:59
      6 BY MR. EVANS:                                                             6 I -- I would have to -- have to defer that question.
      7   Q You're aware that as of January 2021, Cred                            7 Apologies.
      8 Capital had already filed for bankruptcy, right?                          8    Q Okay.
      9   A Well, I contend, as I continue to contend,                            9       You took $60,000 out in cash a week ago, you
     10 that I'm the sole director of Cred Capital. I -- I    01:25:55           10 say it's in the trunk of your car, and now you can't 01:28:09
     11 believe, and this is my layman legal expertise --                        11 tell me how much of the 60,000 is still in the trunk
     12 that there has been a judgment as of last Wednesday.                     12 of your car? Is that your answer?
     13 But that's as much as I know.                                            13    A Yes. I'm sorry. I -- I need to deposit it,
     14   Q Okay.                                                                14 and then I'll give you the exact number of
     15      So just -- just so I get a clear answer. The 01:26:11               15 what's -- what's -- when the deposit is made.            01:28:21
     16 $170,000 that was transferred either to your                             16    Q Did you spend any of it, James? Did you
     17 account, to cash that's held in your car, or the                         17 spend any of it?
     18 $10,000 in a check, you're not going to return that                      18    A I don't recall. Cash -- cash is fungible.
     19 back to us today, right?                                                 19 I -- I don't recall.
     20   A I'm taking advice from counsel on that to --        01:26:24         20       MR. EVANS: Can you scroll down, Sam?                   01:28:37
     21 as to where the assets should be sent or if I was                        21       Can you stop on January 28th, 2021?
     22 legitimately entitled to that compensation, so...                        22 BY MR. EVANS:
     23   Q Uh-huh.                                                              23    A On January 28th, 2021, there's a $350,000
     24   A And I will act accordingly. I will follow                            24 transaction to Quinn Emanuel.
     25 instructions. And that money will be deposited and        01:26:44     25      Q What's that for?                         01:28:56
                                                                       Page 54                                                                       Page 56

      1 available in current accounts, so that is my --                           1    A I believe that's privileged, that -- that
      2    Q Let me ask -- let me ask you this: If you                            2 entry.
      3 were going to send that $60,000 in cash to a                              3    Q No. Payments to law firms are not
      4 personal bank account, couldn't you have wired that                       4 privileged, so what's that transaction for?
      5 money to another account, as opposed to pulling it        01:27:03        5    A It was for legal services.                  01:29:06
      6 out in cash?                                                              6    Q Whose legal services?
      7    A Was it cash or a counter check, though, that                         7    A That's for Dan Wheeler's legal services.
      8 we're talking about?                                                      8    Q Why are you paying for Dan Wheeler's legal
      9    Q Your bank records?                                                   9 services?
     10      (Speaking simultaneously.)                    01:27:15              10    A He's -- he asked me to indemnify him, which I 01:29:23
     11      THE DEPONENT: (Unintelligible.)                                     11 did, and so he asked me to make that payment, which
     12 BY MR. EVANS:                                                            12 I did.
     13    Q Your bank records say (as read):                                    13    Q You filed a motion to dismiss the bankruptcy
     14        "Withdrawal made in a branch                                      14 case.
     15      store: $60,000."                      01:27:20                      15       Do you recall that?                     01:29:36
     16    A Yes.                                                                16    A Yes.
     17    Q Okay.                                                               17    Q And on January 21st, 2021, Mr. Wheeler
     18      You could have executed an account transfer,                        18 submitted a declaration in support of your
     19 right, of $60,000 to your personal account, couldn't                     19 application to dismiss the bankruptcy case.
     20 you?                                   01:27:35                          20       Do you remember that?                       01:29:53
     21    A Yes. Yes, I could have.                                             21    A I do not.
     22    Q Let me ask you this, then we will -- then we                        22    Q Okay.
     23 will move on.                                                            23       Are you aware that Mr. Wheeler submitted a
     24      Of the $60,000 that you pulled out from this                        24 declaration in support of your bankruptcy -- of your
     25 bank account, how much of that is still in the trunk 01:27:42      25 motion to dismiss the bankruptcy cases?                        01:30:00
                                                                   Page 55                                                                           Page 57

                                                                                                                                15 (Pages 54 - 57)
                                                   Veritext Legal Solutions
                                          PUBLIC VERSION:    Filed April 6, 2021
                                                        866 299-5127                                                                     Page 565
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             27 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1690
                         Exhibit Exhibit B Page 17 of 60
      1     A Yes.                                                                1   have to pull it -- I'll have to do the search for
      2     Q Okay.                                                               2   it.
      3        And one week afterwards, you wire $350,000 to                      3      Q So can you send that to us tonight?
      4   Quinn Emanuel for his legal defense, right?                             4      A I guess I would defer that question to Jeff
      5     A Yes.                              01:30:14                          5   Grivner, if he's available.                    01:32:42
      6     Q Okay.                                                               6       I can send it to my lawyer. I can send it to
      7        When is the last time you spoke to                                 7   my counsel.
      8   Mr. Wheeler?                                                            8      Q Okay. Okay. All right.
      9     A I don't recall. It was around the 27th                              9       Did you pay for anybody else's lawyers?
     10   of -- 27th of January.                    01:30:32                     10      A Can you be more specific?                     01:32:56
     11     Q Okay.                                                              11      Q Have you paid for anyone's lawyers who
     12        And what did you talk about?                                      12   previously worked at Cred or Cred Capital?
     13     A We talked about his -- we talked about his                         13      A In the context?
     14   indemnification and a lawyer that he had chosen.                       14      Q In any context.
     15     Q Okay.                              01:30:49                        15      A Ask -- sorry. Can you ask the question one 01:33:17
     16        And what lawyer was that?                                         16   more time? Have I paid for anyone's lawyer in?
     17     A Quinn Emanuel.                                                     17      Q For any -- anyone that worked at Cred or Cred
     18     Q And he asked you to wire $350,000?                                 18   Capital, have you paid for their lawyers, other than
     19     A Yes.                                                               19   Dan Wheeler?
     20     Q Okay.                              01:31:01                        20      A No. No.                               01:33:40
     21        Had he asked you previously to wire $350,000?                     21      Q Okay.
     22     A Previous to what?                                                  22       And --
     23     Q To the conversation on January 27th, 2021.                         23      A Other than -- other than Wheeler, right?
     24     A Can you -- can you repeat the question?                            24      Q Other than Wheeler, right.
     25     Q Sure. Let me rephrase.                  01:31:15                   25      A That's -- that's right.                 01:33:50
                                                                       Page 58                                                            Page 60

      1      When was the first time Wheeler asked you to                         1     Q Is this through -- okay. Okay.
      2 pay for his lawyers?                                                      2         Is this 350,000 the first time that you paid
      3   A I'll have to look back on the exact date. It                          3   for Dan Wheeler's lawyers?
      4 was -- he asked me to provide him with an                                 4     A No. There was another payment made.
      5 indemnification, and I don't recall the date,       01:31:30              5     Q There was another payment?                       01:34:05
      6 though. But if -- if you want to pause for a                              6     A There was another payment around $20,000. I
      7 moment, I can look back and find that document.                           7   don't recall the date or to whom it was or the exact
      8   Q No. That's okay.                                                      8   amount, but it should -- it -- it is in the -- it is
      9      Had -- had the Wheelers spoken to you about                          9   in the bank records, because I considered it a
     10 paying for his lawyers prior to January 21st, 2021?    01:31:45          10   transaction of -- you know, as -- considered it a 01:34:24
     11   A Any lawyers?                                                         11   transaction of Cred Capital, so...
     12      Can you -- can you -- can you -- or --                              12     Q Okay.
     13   Q Had Wheeler asked you to pay for any legal                           13         MR. EVANS: We could pull this document down,
     14 services prior to January 21st, 2021?                                    14   Sam.
     15   A Yes.                                01:32:05                         15         Sam, can you pull up the prior bank statement 01:34:49
     16   Q When?                                                                16   from January 2021?
     17   A I don't recall the exact date. I -- as I --                          17         COURT REPORTER: Counsel, are we marking
     18 as I offered, I could pull up the document, but I                        18   these documents?
     19 don't recall the exact date.                                             19         MR. EVANS: Yeah. That's Exhibit A, the
     20   Q What -- what document are you referring to?        01:32:11          20   first one.
     21   A It's an indemnification document that he                             21         COURT REPORTER: So now we're going to B?
     22 asked me to write up.                                                    22         MR. EVANS: This is Exhibit B, that's
     23   Q Okay.                                                                23   correct.
     24      And you have it with you?                                           24          ///
     25   A It's somewhere on my -- on my computer. I'll 01:32:21                25          ///
                                                              Page 59                                                                     Page 61

                                                                                                                         16 (Pages 58 - 61)
                                                  Veritext Legal Solutions
                                         PUBLIC VERSION:    Filed April 6, 2021
                                                       866 299-5127                                                             Page 566
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             28 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1691
                         Exhibit Exhibit B Page 18 of 60
      1      (Exhibit B was marked for                                            1        THE DEPONENT: So I have a variety of
      2      identification and is attached                                       2   consultants that I've worked with for -- since some
      3      hereto.)                                                             3   of them since July of last year to support the
      4 BY MR. EVANS:                                                             4   marketing and sales effort for Cred Capital. So
      5    Q Mr. Alexander, do you have a trip planned to         01:35:13        5   when I refer to "we" in that context, it's the     01:37:57
      6 Switzerland?                                                              6   marketing and sales consultants that are supporting
      7    A Yeah. We scheduled -- we scheduled an event                          7   these events.
      8 there in August of this year.                                             8        And there are supporting documents. You
      9    Q Okay.                                                                9   know, e-mail campaigns that go out to people and --
     10      MR. EVANS: Can you scroll down to                   01:35:34        10   and other that promote these type of events. But      01:38:16
     11 January 15th, 2021 payment?                                              11   they are a form of business development that we
     12 BY MR. EVANS:                                                            12   pursued at Cred Capital.
     13    Q We have an $11,090 payment on January 15th,                         13   BY MR. EVANS:
     14 2021. Is that for you to go to Switzerland,                              14     Q You said there's a group of consultants, and
     15 Mr. Alexander?                               01:35:53                    15   you were going to go on. Is this a ski trip? Is     01:38:35
     16    A No. That's a prepayment that they required                          16   that what this was?
     17 for the event for the Marriott Hotel in -- or the                        17     A No. This was networking and -- and marketing
     18 Bonvoy hotel in Geneva.                                                  18   trip. And the locations are -- our business relies
     19      So it's -- yeah, these events take many                             19   on high-net-worth individuals, so the locations are
     20 months to plan, so again, my role as the sole           01:36:10         20   sometimes coincidental or -- or in places where       01:38:53
     21 director of -- of the company, the intention was to                      21   high-net-worth people gather. So
     22 organize a variety of -- of marketing and networking                     22   there's -- there's -- that's the only intention
     23 events, and this -- this is one of them that -- that                     23   of -- of being there versus someplace else.
     24 is planned.                                                              24     Q Who, other than you from Cred Capital or Cred
     25    Q So you're planning on going to Switzerland to 01:36:26              25   Capital Consultants, attended the trip to Vail?      01:39:12
                                                                Page 62                                                                             Page 64

      1 market Cred Capital? That's your plan?                                    1    A No others.
      2    A No. The intention previously back in the                             2    Q Okay.
      3 middle of January was to go to Switzerland. These                         3         So you went yourself to Vail, right?
      4 plans need to be revisited now based on -- on these                       4    A Yes.
      5 recent events. So there's no current plans to hold      01:36:44          5    Q Did I you go with anyone else?                  01:39:20
      6 that event.                                                               6    A My wife was there also at the time.
      7    Q When you say "based on these recent events,"                         7    Q Okay.
      8 what are you referring to?                                                8      So you and your wife went to Vail? That's
      9    A Based on the uncertainty surrounding Cred                            9 what happened, right?
     10 Capital and the bankruptcy and these assets and my         01:36:57      10    A Yes.                                01:39:32
     11 personal situation.                                                      11    Q And the $6,225.26, that was -- that was
     12    Q On January 19th, 2021, we have a transaction                        12 payment for hotels and travel for you and your wife,
     13 $6,225.26 to Marriott Vail.                                              13 right?
     14      Were you in Vail?                                                   14    A No. That was payment for the -- my
     15    A I was, yeah, for a --                   01:37:20                    15 attendance at the event.                        01:39:46
     16    Q What were you doing in Vail?                                        16    Q Uh-huh.
     17    A We organized a marketing and networking event                       17    A I believe...
     18 there way back in -- and I'll have to look back                          18    Q Let me ask you this: Did you go to Turkey on
     19 exactly when we organized it.                                            19 December 4th, 2020?
     20    Q Okay.                               01:37:32                        20    A I have to look back in my records. When was           01:40:12
     21      And what did you do in --                                           21 that.
     22      MR. LUFT: Who is "we"?                                              22    Q I can jog your memory. You stayed at a hotel
     23      COURT REPORTER: What?                                               23 on December 4, 2020 in Istanbul?
     24      MR. LUFT: I misheard. Who is -- Who is                              24    A Oh, yes, uh-huh.
     25 "we"?                                   01:37:41                         25    Q Yeah.                                01:40:23
                                                                       Page 63                                                                      Page 65

                                                                                                                                   17 (Pages 62 - 65)
                                                   Veritext Legal Solutions
                                          PUBLIC VERSION:    Filed April 6, 2021
                                                        866 299-5127                                                                     Page 567
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             29 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1692
                         Exhibit Exhibit B Page 19 of 60
      1      And the Cred Capital bank account paid for                          1       (Exhibit C was marked for
      2 that trip too?                                                           2       identification and is attached
      3   A Absolutely. We're -- we have a project                               3       hereto.)
      4 ongoing there related to international trade finance                     4       MR. ASHWORTH: Joe, just bear with me. I'm
      5 using the block chain that -- that we were trying to 01:40:32            5   having a computer issue.                    01:46:08
      6 get involved with.                                                       6       MR. EVANS: I could start with a few
      7   Q Let me ask you this: The -- the three trips                          7   questions while you're -- while you're working on
      8 that were paid for in January and December, the trip                     8   it.
      9 to Switzerland, the trip to Vail, and the trip to                        9   BY MR. EVANS:
     10 Istanbul --                             01:40:48                        10      Q Mr. Alexander, in June of 2020, did you       01:46:19
     11   A There's no trip to -- there's no trip to                            11   receive 225 Bitcoin from Cred?
     12 Switzerland. You are mistaken. That's a prepayment                      12      A Yes.
     13 for a -- a future event.                                                13      Q Okay.
     14      These events are planned many months in                            14       And who sent you that Bitcoin?
     15 advance, so there is often prepayment required, as       01:41:12       15      A It was sent to me by Fireblocks.          01:46:34
     16 in the case of Vail, as in the case of Geneva, so...                    16      Q Who did you ask to --
     17      MR. ASHWORTH: This is Sam Ashworth again.                          17      A And I think --
     18 Joe just went dark, so we may have lost him. I'll                       18      Q Who did you ask to transfer the Bitcoin to
     19 just ask for your patience for one more moment.                         19   you?
     20      MR. LUFT: Let's go off the record, then.          01:41:37         20      A I asked Daniyal Inamullah.               01:46:46
     21      THE VIDEOGRAPHER: Okay. We're in agreement                         21       Do you want me to spell that, or to you
     22 to go off record? Okay. Stand by.                                       22   have...
     23      This marks the end of Media No. 5. Going off                       23      Q I -- I think it's I-n-a-m-u-l-l-a-h.
     24 the record at 1:41 p.m.                                                 24      A Sorry. Say it again.
     25      (Recess.)                          01:41:53                        25       I-n-a-m-u, double l, a-h.              01:47:03
                                                                      Page 66                                                              Page 68

      1      THE VIDEOGRAPHER: We are back on the record                         1        I -- I asked Daniyal Inamullah to transfer.
      2 at 1:44 p.m. Pacific, and this marks the beginning                       2      Q And why did you ask Daniyal Inamullah to
      3 of Media No. 6 in the deposition of James Alexander.                     3   transfer it to you?
      4      You can proceed, Counsel.                                           4      A Because I believed the assets were at risk,
      5 BY MR. EVANS:                                  01:44:36                  5   and I believed I was the sole director of the        01:47:22
      6   Q Mr. Alexander, who joined you on your trip to                        6   company, and that the entire actions that were taken
      7 Istanbul?                                                                7   by Schatt and other executives at Cred Inc were
      8   A Nobody.                                                              8   specifically an asset grab for an independent
      9   Q Okay. And who did you meet in Istanbul?                              9   company that was independently funded.
     10   A Nobody in Istanbul. I traveled to a second         01:44:48         10        So I sought to put the assets in a safe place 01:47:43
     11 city call Mersin where the -- this agricultural                         11   away from the reach of -- of -- of Cred Inc.
     12 group is based.                                                         12      Q When you asked Mr. Inamullah to send you the
     13   Q Okay.                                                               13   225 Bitcoin, did you ask him via WhatsApp?
     14      With respect to the prepayment of the                              14      A I -- I don't recall. I don't recall.
     15 Switzerland trip, the Vail trip, and the Istanbul      01:45:05         15        (Exhibit D was marked for                   01:48:06
     16 trip, who authorized you to execute those                               16        identification and is attached
     17 transactions out of the Cred Capital account?                           17        hereto.)
     18   A I did in my role as sole director of the                            18   BY MR. EVANS:
     19 company.                                                                19      Q Do you remember submitting interrogatory
     20      MR. EVANS: Mr. Ashworth, please pull up the           01:45:33     20   responses just a few days ago on Saturday?             01:48:13
     21 declaration of James Alexander, which was filed on                      21      A Uh-huh.
     22 January 6th as Exhibit 3.                                               22        MR. GRIVNER: Object to the form.
     23      COURT REPORTER: Exhibit C, right?                                  23        COURT REPORTER: Who said that?
     24      MR. EVANS: C, yes.                                                 24        MR. GRIVNER: Mr. Grivner.
     25       ///                                                               25   ///                                   01:48:38
                                                                      Page 67                                                              Page 69

                                                                                                                          18 (Pages 66 - 69)
                                                  Veritext Legal Solutions
                                         PUBLIC VERSION:    Filed April 6, 2021
                                                       866 299-5127                                                              Page 568
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             30 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1693
                         Exhibit Exhibit B Page 20 of 60
      1 BY MR. EVANS:                                                                   1 BY MR. EVANS:
      2    Q I'll make it easier, Mr. Alexander.                                        2    Q Did you delete the WhatsApps between yourself
      3    A Which one are you specifically referring to?                               3 and Mr. Inamullah concerning the June 24th, 2020
      4    Q The --                                                                     4 transactions?
      5       COURT REPORTER: Wait, wait, wait. Start                                   5    A I did not, no.                        01:50:51
      6 over, Mr. Evans.                                                                6    Q Okay.
      7 BY MR. EVANS:                                                                   7      So where are they?
      8    Q I said, I'll make this easier, Mr. Alexander.                              8    A As I said, you could either get them from
      9       In the document -- in the discovery request                               9 Mr. Inamullah or -- my phone and my WhatsApp does
     10 we sent you, we asked on Request No. 5 (as read):               01:48:48       10 not retain any record of those conversations. I        01:51:02
     11         "All documents, communications,                                        11 don't know if his does.
     12       and records concerning the                                               12    Q Well, you had Mr. -- and -- and -- and just
     13       disposition of the cryptocurrency                                        13 to be clear, it was 225 Bitcoin and 200,000 USDC,
     14       transferred to you on June 24,                                           14 right?
     15       2020."                                  01:48:57                         15    A That's right, uh-huh.                    01:51:20
     16       You responded (as read):                                                 16    Q Okay.
     17         "Alexander is not in possession or                                     17      And when the funds -- when the cryptocurrency
     18       control of any responsive documents                                      18 was transferred from the Fireblocks account of Cred
     19       based on his recollection that                                           19 to a digital wallet address, that digital wallet
     20       communications were via WhatsApp,                    01:49:05            20 address was actually held by another individual,         01:51:34
     21       and Alexander does not have any                                          21 right?
     22       record of the conversation?                                              22    A That's right, yeah.
     23    A That's right. That's my recollection.                                     23    Q So who is Christopher Giovanni Silvio
     24 That's -- which number are you on?                                             24 Spadafora?
     25    Q That's Request No. 4 -- 5.                      01:49:13                  25    A Chris Spadafora is -- is how I know him. He         01:51:43
                                                                             Page 70                                                                    Page 72

      1    A What -- Interrogatory 5, or was there                                      1   was a consultant to Cred Capital beginning around
      2 another?                                                                        2   April of 2020.
      3    Q That one was Request 5.                                                    3      Q Why did you ask Mr. Inamullah to send 225
      4    A Request 5.                                                                 4   Bitcoin and 200,000 USD coin of Cred's
      5       MR. GRIVNER: If we're referring to                  01:49:33              5   cryptocurrency to Chris Spadafora?                  01:52:09
      6 documents, I think that they should at the very                                 6      A Chris was a consultant, a trusted consultant,
      7 least be shared with -- with everyone, and if not,                              7   and experienced crypto market participant, and so he
      8 marked as an exhibit.                                                           8   seemed the most appropriate person.
      9       THE DEPONENT: Yeah. This is correct as                                    9         And as I recall, I wasn't in a position to
     10 written in Response 5, Joe. It's -- I don't have a        01:49:44             10   actually receive the cryptocurrency. I didn't have 01:52:25
     11 record of that, and I didn't -- I believe -- my                                11   a receiving wallet available, so yes.
     12 recollection is I sent a screenshot to Inamullah                               12      Q Maybe we can unpack that.
     13 when I had received the assets via WhatsApp.                                   13         What do you mean, you did not have a
     14       But I don't recall how much of our                                       14   receiving wallet available?
     15 communication was by phone or by e-mail or by                   01:50:05       15      A I -- I didn't have -- I didn't have a wallet. 01:52:42
     16 WhatsApp. And I -- and I don't -- and I don't have                             16   I mean, my -- my crypto trading was -- was --
     17 a record of the WhatsApp communication thread. By                              17   my -- my -- my activity in crypto was through Cred
     18 the very nature of that communication, it -- it                                18   Capital and through the Fireblocks network, and I
     19 doesn't retain a record, at least for -- on my side.                           19   didn't have access to that. I was cut off from the
     20       You may be able to get that from -- from            01:50:20             20   tech stack sometime before that.                  01:53:04
     21 Inamullah.                                                                     21      Q Didn't you have a Coinbase account at that
     22       But I -- I -- I can confirm that we did                                  22   time?
     23 communicate periodically and regularly by WhatsApp.                            23      A I don't -- I don't recall. And if I did,
     24 But I don't have a record of it. So it's -- it's                               24   I -- I didn't think to use it.
     25 as -- it's -- it's -- it's as it's written there.   01:50:41                   25      Q Okay.                                 01:53:22
                                                                             Page 71                                                                    Page 73

                                                                                                                                      19 (Pages 70 - 73)
                                                        Veritext Legal Solutions
                                               PUBLIC VERSION:    Filed April 6, 2021
                                                             866 299-5127                                                                       Page 569
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             31 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1694
                         Exhibit Exhibit B Page 21 of 60
      1      MR. EVANS: Mr. Ashworth, can you please put                           1   Q So you asked Inamullah to sent it to
      2 up Coinbase Transaction History 1? I think we're at                        2 Spadafora's account because you didn't want Dan
      3 Exhibit -- we at Exhibit D, Sam?                                           3 Schatt or Joe Podulka to stop you from doing so,
      4      MR. ASHWORTH: This is Exhibit E, echo.                                4 right?
      5      (Exhibit E was marked for                   01:53:44                  5      MR. GRIVNER: Object to the form.                  01:56:26
      6      identification and is attached                                        6 BY MR. EVANS:
      7      hereto.)                                                              7   Q You can answer.
      8 BY MR. EVANS:                                                              8   A Can you repeat the question, please?
      9    Q This is Exhibit E. This is a Coinbase                                 9   Q You asked Inamullah to transfer the 225
     10 transaction history that you provided your counsel,        01:53:53       10 Bitcoin and 200,000 USD coin to a digital wallet          01:56:44
     11 and your counsel provided us. And it says your name                       11 address held by Chris Spadafora to avoid Dan Schatt
     12 on the top, "Transaction report for James                                 12 or Joe Podulka from stopping the transaction, right?
     13 Alexander," right?                                                        13   A No, that's not correct. I asked him because
     14    A Yes.                                                                 14 I legitimately considered myself a sole director of
     15    Q And if you scroll down to the second page,        01:54:08           15 Cred Capital, and I believed that those assets         01:57:08
     16 you will see transactions dating back to 2018.                            16 needed to be protected from an illegal corporate
     17      Do you see that?                                                     17 takeover.
     18      Mr. Alexander, do you see that?                                      18   Q When you say "illegal corporate takeover,"
     19    A 2018. I see 2020. They're all mixed up,                              19 who are you referring to?
     20 these dates. Is there a time --                 01:54:39                  20   A To -- to those individuals that you              01:57:19
     21    Q If you look at the -- if you look at the                             21 reference, Schatt and Podulka that orchestrated an
     22 third transaction, it's a September 25th, 2018 ether                      22 illegal takeover of Cred Capital.
     23 transaction, 10 ether.                                                    23   Q Okay.
     24      Do you see that?                                                     24      But to be clear, you did the transaction in a
     25    A Yeah.                              01:54:50                          25 manner so it would not be detected by Schatt or          01:57:33
                                                                        Page 74                                                                     Page 76

      1      Q Okay.                                                      1            Podulka, right?
      2         So on June 24th, 2020, when you asked                     2              A There was -- there was never an attempt to
      3   Inamullah to transfer the cryptocurrency to Chris               3            avoid detection, but rather to put the assets in a
      4   Spadafora, you had an open Coinbase account that                4            safe place.
      5   could have received the Bitcoin, right?              01:55:00   5              Q Okay.                                01:57:44
      6      A Well, I -- I don't recall that. I don't                    6                 Had you asked Dan Schatt, would he let you
      7   recall having that account. I -- it's as simple as              7            execute this transaction?
      8   that.                                                           8              A I can't answer that question.
      9         I mean, in the context of my work, I'm sure I             9              Q Why didn't you ask Dan Schatt if you could
     10   investigated a lot of platforms, and I'm sure         01:55:12 10            execute this transaction?                     01:58:02
     11   there's transactions that I don't recall.                      11              A Schatt had no authorization over Cred
     12         And, you know, I guess the simple answer is              12            Capital. I was the sole director.
     13   had I known that I had a wallet to receive them in,            13              Q The Bitcoin and U.S. dollar coin were sitting
     14   I -- I expect I would have received those coins                14            in Fireblocks' accounts held by Cred Inc.; isn't
     15   directly.                                01:55:31              15            that right?                             01:58:15
     16         There was -- but I -- and I -- to be clear, I            16              A That's not correct. They were in Fireblocks'
     17   ordered a hardware wallet and received it, and once            17            accounts held by Cred Capital.
     18   I received it, I asked -- I directed our consultant,           18              Q Uh-huh. Okay.
     19   Chris Spadafora, to send me those 225 coin, which he           19                 Did you ask Joe Podulka if you could execute
     20   did.                                    01:55:56               20            this transaction?                         01:58:22
     21         And, again, had I known I had a wallet to                21              A Joe Podulka had no authorization.
     22   receive them directly, I would have, but I -- and --           22              Q So you didn't ask Joe Podulka if you could
     23   and clearly, from these transactions, it would                 23            execute this transaction, right?
     24   appear this account has been open a lot longer than            24              A He had no authorization. There's no reason I
     25   I knew. So that's the only response I can provide. 01:56:10 25               would ask him.                             01:58:33
                                                                        Page 75                                                                      Page 77

                                                                                                                               20 (Pages 74 - 77)
                                                   Veritext Legal Solutions
                                          PUBLIC VERSION:    Filed April 6, 2021
                                                        866 299-5127                                                                      Page 570
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             32 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1695
                         Exhibit Exhibit B Page 22 of 60
      1   Q So the answer is no, right?                                            1   Q Sure.
      2   A The answer is as I answered it.                                        2      The California court ordered that you cannot
      3   Q So you didn't ask him?                                                 3 move Cred cryptocurrency or Cred Capital
      4   A I did not ask him, no.                                                 4 cryptocurrency, correct?
      5   Q Okay. And on July 1st of 2020, you received          01:58:47          5   A I don't know. I have to consult with counsel 02:01:28
      6 this 224.899 Bitcoin, right?                                               6 if you're looking for a specific answer.
      7   A On which date?                                                         7   Q Okay.
      8   Q July 1st, 2020.                                                        8      Isn't it true that the day before the
      9   A That's correct.                                                        9 hearing, you had transferred 60 -- 65 Bitcoin out of
     10   Q Okay.                              01:59:00                           10 your wallet and another 200,000 USD coin out of your 02:01:44
     11      MR. EVANS: Sam, you can take down                                    11 wallet?
     12 this -- this document.                                                    12   A The former transaction I recall. The latter
     13 BY MR. EVANS:                                                             13 transaction, I do not.
     14   Q And when you received the 225 Bitcoin, you                            14   Q Okay.
     15 received it in one of your Ledger wallets, right?     01:59:11            15   A And that former transaction was part of a            02:01:59
     16   A Yes.                                                                  16 scheduled liquidation to -- to -- to continue to
     17   Q And what's a Ledger wallet?                                           17 fund working capital at Cred Capital, which was a
     18   A A Ledger wallet is a hardware wallet.                                 18 pattern that continued from the moment Cred Capital
     19   Q Okay. What does that mean?                                            19 received the initial equity investment through our
     20   A A hardware wallet is from -- from what I          01:59:23            20 entire tenure.                               02:02:16
     21 know, a more secure offline way to store assets.                          21      The initial capitalization of Cred Capital
     22   Q Okay.                                                                 22 was meant to be liquidated in a systematic way to
     23      So on July 1st, 2020, 225 Bitcoin was                                23 provide working capital.
     24 transmitted to you in your Ledger wallet, and you                         24   Q Okay.
     25 took possession of it, right?                 01:59:46                    25      Let's talk about the first transaction.       02:02:28
                                                                        Page 78                                                                      Page 80

      1   A That's correct, yes.                                                   1      MR. EVANS: Sam, please pull up Coinbase
      2   Q And on -- let me make sure I get these dates                           2 History 1.
      3 right, but on June 26th, Cred fired you, right?                            3      And what exhibit number is this, Sam?
      4   A Cred purported to fire me.                                             4      MR. ASWORTH: This is Exhibit E, Joe. E,
      5   Q Okay.                              02:00:09                            5 echo.                                   02:02:58
      6      There came a time when Cred sued you in                               6 BY MR. EVANS:
      7 California State Court, right?                                             7    Q So the first transaction on this screen, a
      8   A I don't -- I don't know what that means. I'm                           8 July 1st, 2020 transaction of ten Bitcoin.
      9 not a lawyer. I know there were various legal                              9      Do you see that?
     10 actions. I -- I don't know what that means.          02:00:19             10    A Can you move a cursor or something to bring           02:03:07
     11   Q Did Cred file a lawsuit against you on                                11 my attention to it otherwise?
     12 July 16th, 2020 in San Mateo State Court?                                 12      Yes, I see it now, uh-huh.
     13   A I don't know. I'd have to consult with                                13    Q Okay.
     14 counsel. I -- I -- I'm not a lawyer.                                      14      And do you recall this July 1st, 2020
     15   Q Do you recall a Temporary Restraining Order          02:00:48         15 transaction?                                 02:03:20
     16 hearing occurring in California State Court on                            16    A Not specifically, but this is an account I
     17 July 16th, 2020?                                                          17 control, so I think we should assume that I -- I had
     18   A I do.                                                                 18 control of these accounts.
     19   Q I'm sorry?                                                            19    Q And so just so I get it straight, you had a
     20   A Yes.                               02:01:02                           20 Ledger wallet that held the 225 Bitcoin, and then         02:03:36
     21   Q Okay.                                                                 21 you also had this Coinbase account, right?
     22      And what happened at that court hearing on                           22    A Yes, that's correct.
     23 July 17th, 2020?                                                          23    Q Okay.
     24   A I don't recall specifically the legal terms,                          24      So why did you transfer ten Bitcoin from your
     25 but can you be more specific?                     02:01:15                25 Ledger wallet to your Coinbase account on July 1st,         02:03:51
                                                                        Page 79                                                                      Page 81

                                                                                                                                    21 (Pages 78 - 81)
                                                  Veritext Legal Solutions
                                         PUBLIC VERSION:    Filed April 6, 2021
                                                       866 299-5127                                                                          Page 571
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             33 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1696
                         Exhibit Exhibit B Page 23 of 60
      1 2020?                                                                       1   Q And ultimately, James, you liquidated the 65
      2   A This was part of a systematic liquidation of                            2 Bitcoin and ten Bitcoin and sent it to where?
      3 those original Bitcoin that were an equity                                  3   A I sent it to a dedicated account.
      4 contribution to Cred Capital. It was initially 300.                         4   Q What is the dedicated -- the dedicated
      5 And they were systematically liquidated to provide         02:04:06         5 account?                                 02:06:54
      6 working capital for the ongoing operations of Cred                          6   A I don't know. I'd have to get back to you on
      7 Capital.                                                                    7 exact numbers on that.
      8       And its Coinbase was used to liquidate                                8      So -- actually, sorry. Can I -- can I
      9 because it's an exchange, not a wallet, and so it's                         9 correct that answer? I --
     10 possible to actually liquidate for U.S. dollars in     02:04:20            10   Q Sure.                               02:07:08
     11 this case, the -- the Bitcoin.                                             11   A So, yeah, I need to refer to my records
     12   Q So what -- what was the capital that you                               12 because I don't think that initial transfer was to a
     13 needed? What was the expense that you needed to pay                        13 dedicated account, so I need to correct that. But
     14 for that caused you to liquidate ten Bitcoin?                              14 I'm going to need to get back to you on exactly
     15   A Well, it was -- it's systematic the way we         02:04:39            15 where the proceeds were transferred. I -- I don't       02:07:26
     16 liquidated, so it was establishing adequate -- what                        16 have access to that -- those account numbers or that
     17 I believe to be adequate working capital to operate                        17 data.
     18 the business. So it was the ongoing expenses                               18   Q So let -- let me just understand it, that the
     19 associated with Cred Capital.                                              19 75 Bitcoin that was liquidated at Coinbase, those
     20   Q Okay.                                 02:04:51                         20 proceeds were Cred Capital proceeds, right?             02:07:40
     21       And this is July 1st, 2020, and you said that                        21   A Those -- those were proceeds of an equity
     22 Cred purported to fire you on June 26, 2020, right?                        22 investment into Cred Capital, yes. Is that what you
     23   A From -- from which entity?                                             23 mean?
     24   Q From either entity.                                                    24   Q You said you liquidated -- you liquidated
     25   A Well, I was terminated on May 30th from Cred            02:05:09   25 them to pay for operating expenses for Cred Capital, 02:08:00
                                                                       Page 82                                                             Page 84

      1 Inc., and I became a full-time employee of Cred                             1 right? That's the purpose for the liquidation?
      2 Capital, Inc. on June 1st, 2020.                                            2   A That is correct, yes.
      3       So I was purported to have been fired on that                         3   Q Okay.
      4 date that you referenced from Cred Capital.                                 4      And do you recall what date you liquidated
      5   Q Okay.                                 02:05:33                          5 these Bitcoin?                               02:08:17
      6   A Which I believe -- I believed at the time and                           6   A I would have to refer to the transaction log.
      7 I continue to believe that there was no                                     7 I believe you have that in front of you. Is there
      8 authorization by either Schatt or Podulka to fire                           8 any reason to doubt that, or is there another reason
      9 me.                                                                         9 you are asking that question?
     10   Q On July 16th, 2020, there was another 65             02:05:48          10   Q Why don't we do it this way.                   02:08:28
     11 Bitcoin transaction.                                                       11      MR. EVANS: Sam, can you pull up as Exhibit F
     12       Do you see that?                                                     12 the Temporary Injunction and Restraining Order filed
     13   A Can you hover or otherwise bring my attention                          13 in San Mateo Superior Court?
     14 to it?                                                                     14      (Exhibit F was marked for
     15   Q It's the third transaction down the line.         02:05:59             15      identification and is attached              02:09:00
     16   A So that was -- it -- it appears that that's                            16      hereto.)
     17 65 Bitcoin received into the Coinbase account.                             17 BY MR. EVANS:
     18       Is that -- is that what you're referencing?                          18   Q So, Mr. Alexander, this is a Temporary
     19   Q Yes.                                                                   19 Restraining Order and Preliminary Injunction that
     20       And that 65 Bitcoin came from your Ledger           02:06:12         20 was issued on July 17th by the San Mateo State           02:09:07
     21 wallet that originally received the 225 Bitcoin; is                        21 Court.
     22 that right?                                                                22      Do you recall this document?
     23   A On -- yeah. On July 16th, I sent 65 Bitcoin                            23   A I do not.
     24 from the Ledger hardware device to this Coinbase                           24   Q Okay.
     25 account.                                 02:06:35                          25      MR. EVANS: If you want to zoom in a little          02:09:14
                                                                         Page 83                                                                     Page 85

                                                                                                                                   22 (Pages 82 - 85)
                                                    Veritext Legal Solutions
                                           PUBLIC VERSION:    Filed April 6, 2021
                                                         866 299-5127                                                                        Page 572
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             34 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1697
                         Exhibit Exhibit B Page 24 of 60
      1 bit, Sam.                                                                1 break. I will also note that I have a -- a
      2 BY MR. EVANS:                                                            2 commitment in the next couple minutes, but by all
      3    Q You will see the plaintiffs are Cred Inc. and                       3 means, wrap up where -- where you are, but I would
      4 Cred Capital and the defendant is you.                                   4 ask that we have a break in the next few minutes.
      5      Do you see that?                        02:09:24                    5      MR. EVANS: I only have a few more questions             02:11:16
      6    A Okay.                                                               6 on this topic, and then we will be able to come to a
      7    Q Okay.                                                               7 natural break in a few minutes.
      8      And do you see that the date is July 17th,                          8      Sam, can you scroll down just a -- just a
      9 2020 at 2:00 p.m.?                                                       9 hair to the next page?
     10      Do you see that?                        02:09:31                   10 BY MR. EVANS:                                    02:11:28
     11    A Yes.                                                               11   Q Okay.
     12    Q Okay.                                                              12      So just so I get this straight,
     13      And that's the same day that you sent 65                           13 Mr. Alexander, you're saying that the liquidation
     14 Bitcoin from your Ledger account to your Coinbase                       14 was the day before the hearing, not the day of the
     15 account, right?                             02:09:40                    15 hearing, right?                              02:11:40
     16    A No. It was the prior day, if you look at the                       16   A That's what this record indicates, yes.
     17 timestamps.                                                             17   Q Okay.
     18    Q Oh, so you sent -- you sent it the day before                      18      MR. EVANS: Sam, can you please refer back to
     19 the hearing, you are saying?                                            19 the court document, the preliminary injunction order
     20    A Well, that is coincidental. It was part of a 02:09:47              20 from the San Mateo State Court?                     02:11:47
     21 scheduled liquidation to pay for working capital                        21 BY MR. EVANS:
     22 expenses. It's -- if you -- can you go back to the                      22   Q Mr. Alexander, do you see where it says,
     23 Coinbase?                                                               23 "Verified Complaint Filed July 15, 2020"?
     24    Q Sure.                                                              24   A Yes.
     25      MR. EVANS: Go back to the last exhibit, Sam, 02:10:03    25             Q Okay.                                02:11:58
                                                              Page 86                                                                                 Page 88

      1 please.                                                                  1      So you were sued on July 15th, 2020, and then
      2      THE DEPONENT: And so what date were those                           2 you liquidated these assets on July 16th, 2020,
      3 assets liquidated?                                                       3 right?
      4 BY MR. EVANS:                                                            4   A Yes, that is correct.
      5    Q These are your records, and I'm seeing --          02:10:18         5   Q Okay.                                02:12:09
      6    A Yeah.                                                               6      MR. EVANS: We can come to a break. What do
      7    Q -- a section of 65 Bitcoin and a section of                         7 you think? Ten minutes?
      8 ten Bitcoin.                                                             8      MR. GRIVNER: I need slightly more time than
      9    A And on the 16th, the sale of those Bitcoin                          9 that just because of a child thing -- a child
     10 occurred, which was fully a day before that court        02:10:27       10 commitment. Can we say 5:35? I apologize. I know              02:12:21
     11 action.                                                                 11 that's a little bit longer than we otherwise would,
     12      So that --                                                         12 but I do have this obligation, and I'm sorry.
     13      MR. GRIVNER: (Unintelligible) go back.                             13      MR. EVANS: Okay. It's not a problem. We
     14      THE DEPONENT: That filing I think you                              14 might need the time on the back end.
     15 referred to it as.                          02:10:36                    15      MR. GRIVNER: Understood.                           02:12:30
     16 BY MR. EVANS:                                                           16      MR. EVANS: Just so you know.
     17    Q Uh-huh. And just when you're talking about                         17      MR. GRIVNER: Understood.
     18 liquidation, there's 56 Bitcoin and four Bitcoin.                       18      So 5:35.
     19      So there's still another six, right?                               19      THE VIDEOGRAPHER: Okay. Going off the
     20    A No. But those transactions are listed below        02:10:47        20 record. Stand by. This marks the end of Media              02:12:37
     21 there.                                                                  21 No. 6. Going off the record at 2:12 p.m. Pacific.
     22    Q Okay.                                                              22      (Recess.)
     23    A Same date.                                                         23      THE VIDEOGRAPHER: We are back on the record
     24      MR. GRIVNER: Mr. Alexander asked for a break                       24 at 2:38 p.m. Pacific, and this marks the beginning
     25 a while ago, or he had indicated that he needed a        02:11:03      25 of Media No. 7 in the deposition of James Alexander. 02:38:57
                                                                       Page 87                                                            Page 89

                                                                                                                                23 (Pages 86 - 89)
                                                   Veritext Legal Solutions
                                          PUBLIC VERSION:    Filed April 6, 2021
                                                        866 299-5127                                                                       Page 573
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             35 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1698
                         Exhibit Exhibit B Page 25 of 60
      1       You may proceed, Counsel.                                       1 Capital cryptocurrency.
      2       MR. EVANS: Mr. Ashworth, can you please pull                    2        Do you recall that?
      3   up the preliminary -- the Temporary Restraining                     3   A Yes.
      4   Order from the California State Court?                              4   Q And do you also have a Ledger -- a wallet in
      5       What exhibit is that, Sam?               02:39:13               5 your Ledger accounts that hold a series of different 02:41:23
      6       MR. ASHWORTH: This is F, Joe.                                   6 kinds of cryptocurrency that are cryptocurrency,
      7   BY MR. EVANS:                                                       7 right?
      8     Q So this is Exhibit F, Mr. Alexander. This is                    8   A Yes.
      9   a Temporary Restraining Order from the California                   9   Q And, in fact, the other day you transferred
     10   State Court that we talked about previously.       02:39:29        10 some of that Cred crypto -- Cred Capital               02:41:33
     11       MR. EVANS: Can you scroll down to the second                   11 cryptocurrency to the debtors, right?
     12   page?                                                              12   A As much as I could, yes.
     13   BY MR. EVANS:                                                      13   Q Okay.
     14     Q Under Paragraph 1, this California State                       14        So following the July 16th -- July 17th, 2020
     15   Court order states the following (as read):       02:39:44         15 order from the California State Court, you did, in       02:41:47
     16         "Defendant and his agents are                                16 fact, transfer digital assets that were Cred Capital
     17       hereby ordered not to transfer,                                17 digital assets, didn't you?
     18       transmit, or use, or cause or permit                           18   A To answer that question, can we read further
     19       anyone else to transfer, transmit,                             19 in this paragraph?
     20       or use, any Cred and/or Cred Capital         02:39:55          20   Q Mr. Alexander, it's a simple question. Did           02:42:14
     21       digital assets in their possession,                            21 you transfer Cred Capital crypto after this order or
     22       custody and/or control."                                       22 not?
     23       Do you see that language, Mr. Alexander?                       23   A I did, yes.
     24     A Which paragraph is that?                                       24   Q Okay.
     25     Q This is Paragraph 1.                    02:40:10               25        MR. EVANS: You can take this down, Sam.              02:42:22
                                                                   Page 90                                                                      Page 92

      1    A Yes, I see that.                                                 1        Can you please pull up Coinbase Transaction
      2    Q Okay.                                                            2 History 1 and -- and remind the court reporter of
      3    A And what are the addresses below?                                3 the exhibit. Sorry. I don't have the exhibit
      4    Q Mr. Alexander, were you aware of this order?                     4 number in front of me.
      5    A Yes.                                02:40:22                     5        MR. ASHWORTH: E, echo, Joe.                     02:42:51
      6    Q Okay.                                                            6        MR. EVANS: Echo.
      7      And you had counsel when you were defending                      7        Scroll to the first page, please.
      8 this Temporary Restraining Order, right?                              8 BY MR. EVANS:
      9    A Yes.                                                             9   Q Mr. Alexander, these are the transactions
     10    Q Okay.                               02:40:32                    10 that were executed on July 16th, the day before the        02:43:02
     11      And this order is dated July 16th, 2020,                        11 Temporary Restraining Order was issued. And if you
     12 right -- July 17th, 2020? I apologize.                               12 see the fourth and fifth and sixth and seventh and
     13    A Yeah, July 17th.                                                13 eighth transaction on this page, it appears that you
     14    Q Okay.                                                           14 are liquidating the Bitcoin contained in this
     15      Did you transfer, transmit, or use any Cred    02:40:43         15 Coinbase account.                             02:43:18
     16 or Cred Capital digital assets following July 17,                    16        Is that a fair and accurate description?
     17 2020?                                                                17   A I don't recognize those transactions. I
     18    A I don't know. I -- I don't recognize those                      18 mean, they're -- it looks like they're one -- are
     19 addresses there that are referenced.                                 19 they one Bitcoin each?
     20    Q Do you recognize the name Cred Capital?          02:40:59       20   Q The first transaction is 4.96 Bitcoin.          02:43:28
     21    A Yes.                                                            21        Do you see that?
     22    Q Do you recognize the name Cred?                                 22   A Yeah.
     23    A Yes.                                                            23   Q The second transaction is 56 Bitcoin.
     24    Q And before the break, we were talk -- we were                   24        Do you see that?
     25 looking at your Coinbase account that held Cred       02:41:09     25     A Yes, I do.                             02:43:42
                                                                   Page 91                                                                        Page 93

                                                                                                                             24 (Pages 90 - 93)
                                                 Veritext Legal Solutions
                                        PUBLIC VERSION:    Filed April 6, 2021
                                                      866 299-5127                                                                    Page 574
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             36 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1699
                         Exhibit Exhibit B Page 26 of 60
      1        Is there any -- I'm sorry. I don't recognize                          1 BY MR. EVANS:
      2 any of the transactions. I -- I can't answer that.                           2   Q You have a JPMorgan Chase account, right,
      3 I -- I -- I don't know. I recall the original                                3 Mr. Alexander?
      4 transaction, which was a systematic liquidation, but                         4   A Yes.
      5 I don't recognize the smaller ones there.              02:43:53              5   Q And, in fact, you -- you produced the account 02:46:10
      6        I don't know why there would be one, one,                             6 statements for that JPMorgan Chase account earlier
      7 three. I -- I don't know. I -- I can't...                                    7 this week, correct?
      8    Q Okay.                                                                   8   A Absolutely, yeah.
      9        But this -- this is your Coinbase account,                            9   Q Okay.
     10 right? These are transactions that you executed?            02:44:14        10        MR. ASWORTH: I apologize. Which date would               02:46:30
     11    A Yes.                                                                   11 you like on that?
     12    Q Okay.                                                                  12        MR. EVANS: July 31st. The document is
     13        The -- the only thing I'm getting to is                              13 2020731-statements.
     14 the -- the large transaction here, the 56 Bitcoin                           14        MR. ASWORTH: My Adobe is crashing out. It
     15 transaction, that's $500,430.80, correct?              02:44:19             15 will just be one second. I just have to close this     02:46:58
     16    A Yes.                                                                   16 part right now.
     17    Q And then we have a series of other                                     17        MR. EVANS: Okay. Okay.
     18 transactions where it appears that a total of 59 or                         18        What letter are we up to, Sam?
     19 65 Bitcoin, approximately, are -- are executed. So                          19        MR. ASWORTH: It's G, golf.
     20 we have the first one -- the fourth transaction was         02:44:38        20 BY MR. EVANS:                                    02:47:40
     21 4.9.                                                                        21   Q Mr. Alexander, as Exhibit G, this is a
     22        Do you see that?                                                     22 JPMorgan Chase statement from July 1st, 2020 to
     23    A Yes, uh-huh.                                                           23 July 31st, 2020, and it has your name on the top.
     24    Q And then we have the sixth transaction for                             24        Do you see that?
     25 one, seventh transaction for another one, and then          02:44:50      25     A Yes.                                 02:47:55
                                                                          Page 94                                                                        Page 96

      1 some time later, we have -- we have three more, but                          1   Q Okay.
      2 that's not till August.                                                      2        And these are one of the account statements
      3        So on July 16th, it appears that there's a                            3 that you provided to us through your counsel, right?
      4 liquidation of approximately 62 Bitcoin, correct?                            4   A Yes.
      5    A That's -- that's correct.                   02:45:15                    5   Q Okay.                                 02:48:03
      6    Q Okay.                                                                   6        MR. EVANS: And, Sam, if you could scroll
      7        And so once you liquidated --                                         7 down to Page 8.
      8        COURT REPORTER: What's your answer?                                   8 BY MR. EVANS:
      9        THE DEPONENT: Yes, that's correct.                                    9   Q Do you see on Page 8, there's a July 22nd,
     10 BY MR. EVANS:                                       02:45:16                10 $500,000 credit into this account?                   02:48:21
     11    Q After this Bitcoin was liquidated on                                   11        Do you see that?
     12 July -- on July 16th, where did it go?                                      12   A Uh-huh. Yes.
     13    A I'm going to have to get back to you on that.                          13   Q Okay.
     14 I -- I don't recall where it was transferred to, but                        14        And -- and just so I understand, this
     15 it was -- I can confirm it was transferred to an         02:45:32           15 JPMorgan Chase account with your name on it, this is 02:48:30
     16 account controlled by me.                                                   16 holding Cred Capital funds, right?
     17    Q Okay.                                                                  17   A Yeah. That -- that is that's the destination
     18    A But I just don't -- I don't have the details.                          18 account for that original transaction in Coinbase to
     19 I'll have to get back to you.                                               19 fund -- to provide working capital for Cred Capital,
     20        MR. EVANS: Mr. Ashworth, can you pull up the 02:45:44                20 yes.                                    02:48:46
     21 JPMorgan Chase account statement for July 31st,                             21   Q Okay.
     22 2020?                                                                       22        So everything in this account is to provide
     23        (Exhibit G was marked for                                            23 working capital for Cred Capital, correct?
     24        identification and is attached                                       24   A Well, I -- I -- I can't confirm that to you.
     25        hereto.)                                                             25 Is there an account number in there, something --         02:48:56
                                                                          Page 95                                                                     Page 97

                                                                                                                                      25 (Pages 94 - 97)
                                                    Veritext Legal Solutions
                                           PUBLIC VERSION:    Filed April 6, 2021
                                                         866 299-5127                                                                        Page 575
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             37 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1700
                         Exhibit Exhibit B Page 27 of 60
      1    Q It's on the top right-hand corner. It says                             1 reviewed, the 56 Bitcoin transaction is 508,000.
      2 "B41716006."                                                                2       Do you see that?
      3    A I -- I can't answer that question, but the                             3    A Uh-huh.
      4 question I think you're getting at is have I sweeped                        4    Q After fees, it's $500,430.80?
      5 that account or provided everything in that account        02:49:10         5    A Okay.                                02:51:30
      6 to the debtors, and -- and the answer to that                               6    Q Okay.
      7 question is yes. I mean, I don't mean to...                                 7       So where is the rest of the proceeds? You
      8    Q So on July 22nd, $500,000 comes into this                              8 have a $45,000 transaction, a $10,000 transaction,
      9 JPMorgan Chase account. Is that the proceeds of the                         9 another $10,000 transaction, so where is the rest of
     10 Coinbase transactions that we just looked at?            02:49:27          10 it?                                   02:51:40
     11    A It is, yes.                                                           11    A I'm not following you. Can you...
     12    Q Okay.                                                                 12    Q On July 16th, there are four transactions at
     13      And it doesn't appear that this credit came                           13 which Bitcoin was liquidated.
     14 from Coinbase, so where did it come from?                                  14    A Yeah. Joe, I -- I can't answer that. I
     15    A I -- I -- no. That -- I mean, as far as I       02:49:38              15 don't recall. I don't know.                     02:51:58
     16 know, that came from Coinbase.                                             16    Q Okay.
     17    Q Okay.                                                                 17       So you don't know where the rest of the --
     18      In the description, it says (as read):                                18 where the rest of the cash proceeds were?
     19        "Fedwire credit Wells Fargo Bank:                                   19    A You have all of the bank statements that you
     20      James Alexander Sherman Oaks,                     02:49:53            20 have requested, and I will provide any documentation 02:52:03
     21      California."                                                          21 you need, but I don't recall specifically these --
     22      That's your name, right? This is your                                 22 these transactions you are referencing. That's as
     23 account?                                                                   23 much as -- as I can say.
     24    A No. I mean, as I said before, I -- I -- I                             24    Q You are aware that you were required to
     25 need to check my records, but my recollection is          02:50:02      25 provide all bank accounts and all bank statements             02:52:16
                                                                        Page 98                                                                      Page 100

      1 that this is the account that received the initial                          1 that ever had Cred Capital proceeds in them, right?
      2 Coinbase transaction.                                                       2    A I -- I -- I don't know the answer to that.
      3      Thereafter, a dedicated account was                                    3    Q You don't know the answer to that?
      4 established, and that was subsequently used from                            4       So did you provide all bank statements --
      5 around August 1st onward, so...                      02:50:15               5    A I have provided everything --                  02:52:31
      6   Q When you say "a dedicated account," what do                             6    Q -- for all accounts that are Cred Capital?
      7 you mean?                                                                   7    A I have provided everything I have been asked
      8   A I mean the Wells Fargo statements that you                              8 to provide and will be absolutely -- and will
      9 showed me, the account ending 9235, which is the                            9 continue to provide everything that I'm asked to
     10 James Alexander d/b/a James Alexander Cred account.             02:50:28   10 provide.                                 02:52:43
     11   Q Okay.                                                                  11       But I -- I can't answer your question because
     12      So what about this Wells Fargo account, the                           12 I -- I don't know if it references all of the
     13 one that put in the 500,000 here? Where did that                           13 documents that I have provided or not. But I have
     14 come from?                                                                 14 provided everything that I have been asked to
     15   A I can't comment on the description. I -- it        02:50:39            15 provide and have been as complete -- absolutely as          02:52:55
     16 wasn't generated by me. It was generated by -- by                          16 complete as possible.
     17 Morgan Stanley, and I don't know. I -- I can't                             17    Q Uh-huh.
     18 answer that. I -- I don't know.                                            18       MR. EVANS: Sam, please go back to the
     19   Q Okay.                                                                  19 JPMorgan Chase document, Page 8.
     20   A I can only tell you what my recollection of          02:50:51          20 BY MR. EVANS:                                    02:53:04
     21 the series of transactions is.                                             21    Q We have a July 22nd transaction with a Wells
     22      MR. EVANS: Sam, can you go back to the                                22 Fargo bank account with your name on it.
     23 Coinbase records we were just looking at?                                  23       Do you see that?
     24 BY MR. EVANS:                                                              24    A I do.
     25   Q And if you look at these transactions we just 02:51:10       25                 MR. EVANS: Sam, please pull up the Wells              02:53:36
                                                                 Page 99                                                                              Page 101

                                                                                                                                26 (Pages 98 - 101)
                                                   Veritext Legal Solutions
                                          PUBLIC VERSION:    Filed April 6, 2021
                                                        866 299-5127                                                                       Page 576
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             38 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1701
                         Exhibit Exhibit B Page 28 of 60
      1   Fargo bank statements that are provided by                            1   Q Yeah. So that's not really how it works.
      2   Mr. Alexander.                                                        2 The order was for you to provide all of the account
      3        MR. ASWORTH: (Simultaneous speech.)                              3 statements and details concerning accounts that held
      4        MR. EVANS: It's called "Wells Fargo Account                      4 Cred Capital assets.
      5   Statements."                                                          5      You have a $500,000 transaction going into        02:56:16
      6        What number -- what letter are we up to, Sam?                    6 the JPMorgan Chase account from a Wells Fargo
      7   H?                                                                    7 account with your name on it.
      8        MR. ASWORTH: That's correct, Joe. This is                        8   A Yes. So I confirmed that. That's my
      9   Exhibit H.                                                            9 recollection of the transactions that occurred also.
     10        (Exhibit H was marked for                                       10   Q Okay.                               02:56:30
     11        identification and is attached                                  11      So that July 22nd transaction, that was with
     12        hereto.)                                                        12 your personal Wells Fargo account, right?
     13   BY MR. EVANS:                                                        13   A Can you pull up that statement?
     14     Q Exhibit H.                                                       14   Q We don't have your personal statement because
     15        This is a August -- these are a series of    02:54:23           15 you haven't given it to us.                   02:56:43
     16   bank statements you provided to your counsel. We                     16   A Oh, that's part of part two discovery. Yeah.
     17   have talked about them before, the name James                        17 I -- I don't have the data to answer that question,
     18   Alexander d/b/a James Alexander Cred?                                18 then.
     19        Do you see that?                                                19      MR. GRIVNER: I will note for the record that
     20     A Yes.                                02:54:35                     20 that information will be provided pursuant to the        02:57:02
     21        MR. EVANS: Sam, can you go to the first                         21 part two discovery that has been requested.
     22   transaction on August 11th?                                          22 BY MR. EVANS:
     23   BY MR. EVANS:                                                        23   Q Did there come a time where you moved 50
     24     Q It's a $100 deposit to open up this account?                     24 Bitcoin on January 16th, 2021?
     25     A I see that there.                      02:54:46                  25   A Yes.                               02:57:22
                                                                    Page 102                                                                     Page 104

      1    Q The JPMorgan Chase transaction for $500,000                        1   Q And why did you move 50 Bitcoin on
      2 was on July 22nd from an account in your name.                          2 January 16, 2021?
      3      Do you have another Wells Fargo account,                           3   A I was -- I had COVID at the time, and I
      4 James?                                                                  4 thought it would be prudent to move those assets
      5    A Sorry. What do you mean? Besides this one?         02:54:57        5 onto some things more accessible, a more accessible        02:57:37
      6    Q Yes.                                                               6 device should I become incapacitated, and so that's
      7    A I have a personal Wells Fargo account that is                      7 what I did.
      8 James Alexander and includes this James Alexander                       8   Q Okay.
      9 d/b/a James Alexander Cred.                                             9      And when you said you were moving it to
     10      So I -- I -- I'm not sure if that answers   02:55:18              10 somewhere more accessible, where did you move it?           02:57:52
     11 your question or not, but that's...                                    11   A I moved it to a Coinbase account.
     12    Q Did the July -- did the $500,000 July 22nd                        12   Q Okay.
     13 transaction, did that come from your personal                          13      And who has access to that Coinbase account?
     14 account at Wells Fargo?                                                14   A Myself.
     15    A Sorry. Can you repeat that?                 02:55:30              15   Q Okay.                               02:58:02
     16    Q The July 22nd, $500,000 transaction in the                        16      And what did you do with the 50 Bitcoin after
     17 JPMorgan Chase account, did that come from your                        17 it went to the Coinbase account on January 16?
     18 Wells Fargo account, your personal line?                               18   A They were eventually liquidated for dollars.
     19    A I don't -- I don't know. I've told you my                         19   Q Okay.
     20 recollection of the transactions. You have the bank 02:55:50           20      And on January 16th, 2021, you were aware,          02:58:18
     21 statements here. I haven't had the benefit of                          21 were you not, that there was a court order
     22 reviewing these. But I told you my recollection.                       22 precluding you from moving any cryptocurrency that
     23 If you have the bank statements here, you'll have to                   23 was related to Cred Capital, right?
     24 show me the data, and I can confirm it or not                          24   A Yes.
     25 confirm it, but that's...                   02:56:04                   25   Q And you moved it anyway?                        02:58:30
                                                                    Page 103                                                                     Page 105

                                                                                                                         27 (Pages 102 - 105)
                                                   Veritext Legal Solutions
                                          PUBLIC VERSION:    Filed April 6, 2021
                                                        866 299-5127                                                                    Page 577
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             39 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1702
                         Exhibit Exhibit B Page 29 of 60
      1      A I moved it anyway because I was                              1          Q Okay.
      2   incapacitated, and I was, you know, in fear of --                 2                So your testimony is you were incapacitated,
      3   I -- I thought I was dying, and I didn't want to                  3         you executed two transactions of 50 Bitcoin each,
      4   leave a hardware wallet inaccessible to where those               4         and when you realized what happened, you transferred
      5   assets couldn't be accessed.                     02:58:46         5         them back to the Ledger wallet?                    03:01:05
      6      Q Uh-huh.                                                      6                That's what you are saying?
      7         And you never -- you never asked anybody to                 7          A That is correct.
      8   reach out to the debtors on this issue, did you?                  8                MR. GRIVNER: Objection to form.
      9      A I did not. I was incapacitated, as I said.                   9                MR. EVANS: Okay.
     10      Q Uh-huh.                                 02:58:59            10                Let's open up the Ledger Live operations       03:01:10
     11         And on January 17, 2021, you executed an                   11         wallet, Sam. And the exhibit letter, if you could.
     12   additional 50 Bitcoin transaction, didn't you?                   12                COURT REPORTER: Mr. Evans, if you could just
     13      A That -- that's -- that's -- yes, that's                     13         slow down a little bit. You get talking pretty fast
     14   right.                                                           14         sometimes. It's hard to understand you.
     15      Q Okay.                                 02:59:07              15                MR. EVANS: Sure.                       03:01:30
     16         And on both of those days, when you executed               16                MR. ASHWORTH: This is going to be Exhibit I,
     17   the transaction, you knew that that was in violation             17         Joe.
     18   of the Court's order, right?                                     18                (Exhibit I was marked for
     19      A I did, yes.                                                 19                identification and is attached
     20      Q Okay.                                 02:59:16              20                hereto.)                         03:01:38
     21         And you did it anyway?                                     21         BY MR. EVANS:
     22      A I did it because I was incapacitated, and I                 22          Q So this is Exhibit I. This is the Ledger
     23   wanted to make these assets more accessible.                     23         Live operations document that was provided to us by
     24      Q So what did you do with those assets after                  24         you concerning your Ledger wallets.
     25   they went into your Bitcoin account -- after they       02:59:28 25                MR. EVANS: So if you would go to Line            03:01:48
                                                                      Page 106                                                                    Page 108

      1 went into your Coinbase account? Apologies.                               1   Item 66, Sam. You might want to highlight that.
      2    A In both cases on the 16th and 17th, they were                        2   BY MR. EVANS:
      3 liquidated for dollars. And when -- when I became                         3     Q Line Item 66 is a January 16th, 2021 Bitcoin
      4 aware of those transactions and I sweeped the assets                      4   transaction, 50.00014 Bitcoin.
      5 back to the hardware wallet where they were -- where 02:59:46             5        Do you see that?                      03:02:04
      6 they were supposed to be, and then transferred them                       6     A Yes.
      7 subsequently to the debtor.                                               7     Q Okay.
      8    Q Let -- let -- let's take that in pieces.                             8        And January 17th, the next day, is the
      9       What do you mean, when you became aware of                          9   Bitcoin transaction 50.00027.
     10 the transactions?                               03:00:02                 10        Do you see that?                      03:02:15
     11    A Well, I was incapacitated, as I said, and so                        11     A Uh-huh. Yes.
     12 I -- I -- I -- when I got better and I -- I didn't                       12     Q Okay.
     13 think I was dying, I stopped the transfer of assets                      13        And are those the two transactions that you
     14 from the Ledger wallet to the Coinbase account and                       14   were talking about where you were incapacitated and
     15 eventually reversed that transaction, put the assets 03:00:24            15   you don't remember doing?                       03:02:24
     16 back on the hardware wallet where they -- where --                       16     A Yes. I scheduled those transactions, and
     17 where they were supposed to be.                                          17   they were executed, yes.
     18    Q Okay.                                                               18     Q Okay.
     19       So when you became aware, you're saying you                        19        So this is your digital wallet. You said
     20 don't remember transferring the January -- doing --        03:00:38      20   you -- you placed them all back into your digital     03:02:30
     21 executing the January 16th and January 17th Bitcoin                      21   wallet. So where is that?
     22 transactions?                                                            22     A No. I transferred the -- I don't see that on
     23    A I was -- I was completely incapacitated.                            23   here. Why -- where are the dates? Dates -- the
     24 I -- that's all I can tell you. And in the -- you                        24   dates seem like they are out of order here. I -- is
     25 know, in my delirium, that seemed to make sense.           03:00:50      25   there any way to sort this by date?              03:03:07
                                                                      Page 107                                                                      Page 109

                                                                                                                              28 (Pages 106 - 109)
                                                     Veritext Legal Solutions
                                            PUBLIC VERSION:    Filed April 6, 2021
                                                          866 299-5127                                                                    Page 578
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             40 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1703
                         Exhibit Exhibit B Page 30 of 60
      1        I mean, the answer to the question is I                            1   BY MR. EVANS:
      2   transferred the assets out of the digital wallet to                     2     Q So this is Exhibit J. This is your Coinbase
      3   Coinbase for the reasons I've explained, and then I                     3   account. And it appears that there are liquidations
      4   transferred the proceeds of -- of that liquidation                      4   of Bitcoin -- well, conversions of Bitcoin on 1.6 --
      5   back to the hardware wallet and transferred it to      03:03:29         5   on January 16th and January 17th. Sorry.             03:05:54
      6   the debtor. That's my -- that's my recollection.                        6   January 17th and January 17th.
      7     Q On February 5th, 2021, you recall a lot of                          7        Do you see that?
      8   the people in this deposition, we were on a Zoom                        8     A Yeah. Can you repeat the numbers? Yeah, 50
      9   call just like this, and you transferred Bitcoin and                    9   Bitcoin sold, and the proceed numbers are there,
     10   other assets back to the debtor?                 03:03:46              10   yeah.                                 03:06:09
     11        Okay?                                                             11     Q Okay.
     12     A Yes.                                                               12        And what was the proceeds of the first
     13     Q Do you remember that?                                              13   transaction?
     14     A Yes.                                                               14     A Which one do you mean, the first transaction?
     15     Q Okay.                                03:03:49                      15     Q The first one on the list, the second        03:06:17
     16        And you transferred 49.98823 Bitcoin back to                      16   transaction down.
     17   the debtor, right?                                                     17     A Can you hover over it? I'm not sure which
     18     A Yes.                                                               18   direction you're going in, up or down.
     19     Q Okay.                                                              19        MR. EVANS: It's the first one, Sam, with the
     20        And if you go up to Line Item 63, you will       03:03:57         20   stock price of 35386.17.                    03:06:31
     21   see an out, 49.98823, and that's from you to the                       21        THE DEPONENT: Okay.
     22   debtor, right?                                                         22        Do you want me to read a number from this
     23     A Yes.                                                               23   screen?
     24     Q Okay.                                                              24   BY MR. EVANS:
     25        But there were 150 Bitcoin in this account      03:04:10          25     Q Yes. What were the proceeds of that             03:06:39
                                                                      Page 110                                                            Page 112

      1 before you transferred the 250 Bitcoin transactions                       1   transaction?
      2 out, right?                                                               2     A $1,742,946.
      3    A Yes, that's correct.                                                 3     Q Okay.
      4    Q Okay.                                                                4        And what about the next transaction, the next
      5      And so where is the other hundred?            03:04:20               5   sale?                                 03:06:57
      6    A The other hundred were liquidated, and the                           6     A Can you hover? Can you hover over the
      7 proceeds available to transfer back were sent back                        7   transaction that you are referring to, please, or
      8 to the hardware wallet in the form of USDC.                               8   give me some other reference?
      9    Q And did you execute these transact- -- where                         9        MR. EVANS: Sam, could you hover over that
     10 did you execute the transactions to convert them         03:04:44        10   fourth line?                             03:07:22
     11 into USDC?                                                               11        THE DEPONENT: $1,695,010.50.
     12    A Can you repeat?                                                     12   BY MR. EVANS:
     13    Q You said you converted the Bitcoin into USDC.                       13     Q Okay.
     14 Where did you do that?                                                   14        And I'm not going to ask you to do the math,
     15    A On -- on Coinbase.                       03:04:58                   15   but I'm going to represent to you that the total of 03:07:34
     16    Q Coinbase.                                                           16   those transactions is $3,437,956.53.
     17    A You should have a record of those                                   17        Okay?
     18 transactions.                                                            18        You can presume that that's -- that's true.
     19    Q Uh-huh.                                                             19        MR. EVANS: So, Sam, if you can go back to
     20      MR. EVANS: Sam, can you pull up Coinbase 2?            03:05:09     20   the Ledger Live operations.                     03:07:51
     21      Can we get a letter for this one, Sam?                              21   BY MR. EVANS:
     22      MR. ASWORTH: This will be Exhibit J.                                22     Q Mr. Alexander, on February 5th, 2021, where
     23      (Exhibit J was marked for                                           23   you transferred the debtor some assets, you did not
     24      identification and is attached                                      24   transfer the debtors $3,437,956.53 in cash, did you?
     25      hereto.)                         03:05:46                           25     A I don't know. Do you have a -- a reference 03:08:08
                                                                      Page 111                                                            Page 113

                                                                                                                       29 (Pages 110 - 113)
                                                  Veritext Legal Solutions
                                         PUBLIC VERSION:    Filed April 6, 2021
                                                       866 299-5127                                                               Page 579
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             41 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1704
                         Exhibit Exhibit B Page 31 of 60
      1 in the -- in the log to the exact amount?                                     1 the discovery that has up to now been asked for.
      2    Q Yes.                                                                     2       And this issue is a -- has been ongoing. And
      3      MR. EVANS: Sam, can you refer him to the                                 3 I am, of course, committed to delivering all the
      4 February 5th, 2021 transaction -- February 6th, 2021                          4 assets I have of the debtors, but I -- I -- I can't
      5 transaction. It's Line 51.                        03:08:36                    5 answer that question today because I just don't know 03:11:36
      6 BY MR. EVANS:                                                                 6 where we stand.
      7    Q Do you see that line, Mr. Alexander?                                     7     Q Mr. Alexander, your lawyers didn't execute
      8    A Do you guys mind if I take another break?                                8 these transactions. You executed these
      9    Q If you just give me, like, three questions,                              9 transactions.
     10 we can take, like, a five-minute break. Is that all 03:09:03                 10       Where is the 664,000?                         03:11:44
     11 right?                                                                       11     A That question remains open, and I can't
     12    A As soon as possible. I'm -- I'm feeling a                               12 answer it, as I have described.
     13 bit short of breath here.                                                    13     Q This was just a few weeks ago. You don't
     14    Q I'll -- I'll be -- I'll be very brief. All                              14 remember where $664,467 went?
     15 I'm asking you is, do you see this document reflects 03:09:14                15     A As I said, this -- that question remains          03:11:58
     16 that there was a 2773488 transfer of USDC to the                             16 open, and as far as I know, it hasn't been resolved
     17 debtors?                                                                     17 yet as to exactly what the accounting is, whether --
     18      Do you see that?                                                        18 for example -- whether people agree on that number,
     19      COURT REPORTER: To the what?                                            19 and -- and so I can't answer that.
     20      MR. EVANS: To the debtors.                        03:09:28              20     Q It's not a legal question. The question is        03:12:16
     21      THE DEPONENT: Yes, I see that.                                          21 where the money is. So I'm not asking you to make a
     22 BY MR. EVANS:                                                                22 legal opinion or a legal determination or for
     23    Q Okay.                                                                   23 counsel to have argument. I'm asking you where the
     24      And USDC is a reference to UCD coin, right,                             24 money is. There is $664,467.53 missing.
     25 Mr. Alexander?                                    03:09:42                   25       Where is it?                           03:12:31
                                                                          Page 114                                                                         Page 116

      1     A Yes, that's right.                                            1               A I can't answer that question because I don't
      2     Q And each UCD coin is worth 1 USD; is that                     2             know if the amount is correct, and I don't know what
      3   right?                                                            3             the accounting is for -- for -- for those assets.
      4     A Approximately.                                                4               Q Okay.
      5     Q Okay.                                  03:09:49               5                 We looked at the Coinbase records, right?           03:12:42
      6        So the proceeds from the January 16th and                    6               A Okay.
      7   January 17th Bitcoin transactions were 3.437956.53.               7                 Guys, I'm going to need a break. This is --
      8   You provided the debtors with 2,773,488.                          8             you said a few questions, and now we're ten minutes
      9        Where are the additional $664,467.53?                        9             into this and --
     10     A Yeah. This has been the subject of              03:10:19     10               Q Well, you're not answering the question. The 03:12:56
     11   back-and-forth e-mails ongoing, and I don't -- I                 11             question is, where is the 664,000?
     12   don't have a complete answer for you today.                      12               A I have answered the question to the best of
     13        I believe it will be part of discovery part                 13             my ability and recollection.
     14   two, which -- which I -- so I would -- I have to                 14               Q You're not going to answer the question?
     15   defer that -- I have to defer that to -- to -- I   03:10:38      15               A I have answered the question.                   03:13:06
     16   believe I have to defer that.                                    16               Q It's -- it's a very -- it's a very specific
     17     Q Let me understand. There is 664,000 missing,                 17             question, and you are being very evasive.
     18   and you are saying it's in your personal accounts                18                 The question is, where is the missing
     19   because that's what's coming in part two?                        19             $664,457, and your answer is "I don't remember"?
     20     A Well, I don't know. This has -- as I said, 03:10:57 20                        A I will answer that question when I'm able to         03:13:19
     21   this has been the subject of an ongoing e-mail                   21             answer it. It remains an open question because it's
     22   conversation between lawyers.                                    22             being debated by counsel and others now, so...
     23        And I don't know the current status of that                 23               Q It's a fact question. It's not a legal
     24   conversation, but I -- I believe we will get to the              24             question. Where is the 664?
     25   bottom of it when we have more -- or -- or all of       03:11:12 25                 MR. GRIVNER: And he has answered it to the               03:13:31
                                                                          Page 115                                                                       Page 117

                                                                                                                                   30 (Pages 114 - 117)
                                                     Veritext Legal Solutions
                                            PUBLIC VERSION:    Filed April 6, 2021
                                                          866 299-5127                                                                          Page 580
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             42 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1705
                         Exhibit Exhibit B Page 32 of 60
      1 best of his ability given his knowledge, sitting                             1        I -- I am happy to confer further and consult
      2 here today. And it's been asked multiple times now.                          2 with Mr. Pfeiffer as well, as well as California
      3         THE DEPONENT: Joe, I'm asking for a break,                           3 counsel regarding those positions.
      4 and you're being really inhumane and not really                              4        But as of right now, I am instructing him not
      5 appreciating the state of my recovery, and I don't         03:13:45          5 to answer anything further, subject to further          03:26:12
      6 appreciate it.                                                               6 conference regarding this change in circumstances,
      7         So I would ask that we maintain a cordial                            7 yes.
      8 contact here. I am doing the best job that I can to                          8        MR. EVANS: Is it your position you are
      9 support you in -- in -- in -- in your efforts, and I                         9 directing your client not to comply with the Court's
     10 would appreciate that you maintain some decorum               03:14:02      10 order to sit for this deposition and provide           03:26:30
     11 and -- and respect myself and the others on this                            11 information that is required to be provided
     12 call.                                                                       12 tomorrow?
     13         MR. EVANS: If you want to take a break,                             13        MR. GRIVNER: In light of his bankruptcy
     14 that's fine. This -- this question and the answers                          14 filing, that is my position now. I am happy to
     15 that you have to give us are not going to go away,         03:14:14         15 engage in a further conference regarding continuing        03:26:40
     16 so if you want to take five minutes, I'm happy to                           16 this -- this deposition after all relevant attorneys
     17 give you five minutes, but there is missing money                           17 and parties confer regarding the -- the state of the
     18 here, and we need to know where it is.                                      18 law as -- as to those issues.
     19         MR. GRIVNER: Let's take the break that's                            19        I would ask that this deposition at the very
     20 been requested, then. Five minutes.                    03:14:26             20 least be adjourned until such conference can occur.        03:27:00
     21         THE VIDEOGRAPHER: Stand by, please,                                 21        MR. EVANS: My request is for a -- I think
     22 Mr. Alexander. This marks the end of Media No. 7.                           22 what we need to do here is have -- have a 15-minute
     23 Going off the record at 3:14 p.m.                                           23 recess so I can confer with counsel and see how we
     24         (Recess.)                                                           24 want to handle this.
     25         THE VIDEOGRAPHER: We are back on the record                 03:24:07 25       This mid-deposition filing, it's pretty     03:27:19
                                                                          Page 118                                                                   Page 120

      1 at 3:24 p.m. Pacific, and this marks the beginning                           1    clearly an effort to obfuscate our fact-finding
      2 of Media No. 8 in the deposition of James Alexander.                         2    efforts. We know what's going on here. And we're
      3         You may proceed, Counsel.                                            3    asking difficult questions, and the second we do,
      4         MR. GRIVNER: Counsel, I've just been advised                         4    there's a personal bankruptcy filing to disrupt us
      5 that Mr. Alexander has filed for personal               03:24:55             5    from doing that.                           03:27:36
      6 bankruptcy. I'm forwarding everyone an e-mail                                6         And so we're going to caucus internally and
      7 regarding that filing. And that's my understanding                           7    decide how to proceed. If you are directing your
      8 as to what has occurred.                                                     8    client to not comply with the Court's order, that's
      9         Our position in light of that filing is that                         9    on you, and we will have that accordingly.
     10 an automatic stay is in place such that this            03:25:10            10         I would ask for 15 minutes to talk among        03:27:48
     11 deposition cannot go forward in light of that.                              11    counsel and to return on the record to give you our
     12         MR. EVANS: Where was this bankruptcy filing?                        12    position.
     13         MR. GRIVNER: I'm forwarding it right now.                           13         MR. GRIVNER: Understood.
     14 It was filed, and I'll tell you, in the Central                             14         We will do the same.
     15 District of California.                         03:25:28                    15         MR. LUFT: I will note that the deposition        03:27:56
     16         MR. EVANS: So it's your position that based                         16    remains ongoing, and as such, please don't confer
     17 on this filing, it supersedes the judge's emergency                         17    with your client.
     18 order that permits this deposition?                                         18         MR. GRIVNER: Understood.
     19         MR. GRIVNER: I think an automatic stay is in                        19         THE VIDEOGRAPHER: Stand by everyone, please.
     20 place in connection with Mr. Alexander's bankruptcy           03:25:46      20    I also can create breakout rooms, if you'd like.     03:28:08
     21 filings, such that that is the case, yes.                                   21    I'm going to go off the record first.
     22         MR. EVANS: So are you directing your client                         22         MR. GRIVNER: No need for a breakout room, at
     23 not to answer any more questions today?                                     23    least on our side.
     24         MR. GRIVNER: At this point, I'm directing                           24         THE VIDEOGRAPHER: Thank you.
     25 him not to answer any further questions.                03:25:58            25         Stand by. I'm going to go off the record.      03:28:13
                                                                       Page 119                                                                      Page 121

                                                                                                                                31 (Pages 118 - 121)
                                                      Veritext Legal Solutions
                                             PUBLIC VERSION:    Filed April 6, 2021
                                                           866 299-5127                                                                       Page 581
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             43 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1706
                         Exhibit Exhibit B Page 33 of 60
      1 Is that okay?                                                         1        MR. GRIVNER: Mr. Alexander's filing of his
      2       MR. EVANS: Yes.                                                 2   bankruptcy petition in California.
      3       THE VIDEOGRAPHER: Great.                                        3        MR. AZMAN: So it is your position that the
      4       This marks the end of Media No. 8. Going off                    4   automatic stay allows Mr. Alexander to no longer sit
      5 the record at 3:28 p.m. Pacific.              03:28:21                5   for a deposition in other pending litigation; is    04:02:42
      6       (Recess.)                                                       6   that correct?
      7       THE VIDEOGRAPHER: We're back on the record                      7        MR. GRIVNER: That's correct.
      8 at 4:00 o'clock p.m. Pacific, and this marks the                      8        MR. AZMAN: Thank you.
      9 beginning of Media No. 9 in the deposition of                         9        MR. LUFT: Okay.
     10 James Alexander.                           04:00:46                  10        Can I ask a couple follow-up questions just 04:02:53
     11       You can proceed, Counsel.                                      11   on this?
     12       MR. EVANS: Mr. Alexander, will you proceed                     12        MR. GRIVNER: To whom?
     13 with this deposition?                                                13        MR. LUFT: There has been approximately
     14       MR. GRIVNER: Mr. Alexander, you can -- you                     14   $170,000 of Cred Capital funds that have been
     15 can answer that question to the extent you're able    04:01:01       15   identified during this deposition as not the       04:03:04
     16 to.                                                                  16   property of Mr. Alexander, but specifically the
     17       THE DEPONENT: I've been advised by counsel                     17   property of the Cred Capital. There is a pending
     18 not to continue this deposition.                                     18   order that those funds had to be turned over as of
     19       MR. EVANS: Counsel, are -- are you advising                    19   last Friday.
     20 your client and directing him to not proceed with     04:01:15       20        Is Mr. Alexander refusing to turn over those 04:03:15
     21 this deposition?                                                     21   funds, despite the fact that they are Cred Capital
     22       MR. GRIVNER: Based upon my conversations                       22   funds?
     23 with Mr. Alexander's California bankruptcy attorney,                 23        MR. GRIVNER: I will advise -- I will confer
     24 Mr. Golubchik, Mr. Golubchik is not advising -- is                   24   with Mr. Alexander's team of counsel and respond
     25 advising Mr. Alexander not to continue with this      04:01:30       25   back to that question as soon as possible.         04:03:25
                                                                  Page 122                                                                      Page 124

      1   deposition in light of the bankruptcy filing that                   1      MR. LUFT: Okay.
      2   has occurred in California.                                         2      And --
      3        MR. LUFT: When did Mr. -- when did the                         3      MR. WALSH: Well, this is Tim.
      4   bankruptcy counsel give Mr. Alexander that advice?                  4      What is as soon as possible?
      5        Was it before this deposition or during it? 04:01:44           5      I sent the e-mail, like, an hour-and-a-half     04:03:37
      6        MR. GRIVNER: It was during the deposition.                     6 ago, maybe two hours ago. So what is as soon as
      7   It was during this break.                                           7 possible?
      8        MR. LUFT: So he communicated with                              8      I mean, he has got $60,000 sitting in the
      9   Mr. Alexander during a pending deposition in -- in                  9 trunk of a car. No one can think that's prudent.
     10   Delaware; is that correct?                     04:01:51            10      MR. GRIVNER: I -- I understand your               04:03:49
     11        MR. GRIVNER: No. The advice was provided to                   11 position. We will respond back as soon as possible.
     12   me by Mr. Golubchik, and I have advised                            12 I will -- I will make every effort to respond as
     13   Mr. Alexander, in light of the advice given by                     13 quickly as possible after I have conferred with
     14   Mr. Golubchik, to not -- not continue with this                    14 counsel for Mr. Alexander that I was not even -- you
     15   deposition.                               04:02:07                 15 know, his -- his existence I was not even aware of      04:04:03
     16        I will further represent that I have had --                   16 before about 35 minutes ago.
     17   neither me, nor Mr. Pfeiffer, have had any                         17      MR. WALSH: I appreciate that.
     18   communications with Mr. Golubchik prior to this --                 18      Can you give me a time frame, please? We are
     19   the communications that we had with him during this                19 going to contact chambers.
     20   break.                                  04:02:25                   20      MR. GRIVNER: We -- I will give you a               04:04:19
     21        MR. AZMAN: Can you articulate --                              21 time -- let me reach out to Mr. Golubchik, and I
     22        MR. GRIVNER: Just so I'm clear --                             22 will give you a time frame within the next hour.
     23        MR. AZMAN: Can you articulate the legal                       23 And -- and I hope that -- I hope for that to be --
     24   basis for why you are directing him not to continue                24 that answer to be this evening.
     25   with the deposition specifically?                04:02:32          25      MR. LUFT: Mr. Grivner, I appreciate your           04:04:36
                                                                  Page 123                                                                   Page 125

                                                                                                                       32 (Pages 122 - 125)
                                                    Veritext Legal Solutions
                                           PUBLIC VERSION:    Filed April 6, 2021
                                                         866 299-5127                                                                Page 582
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             44 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1707
                         Exhibit Exhibit B Page 34 of 60
      1 position. We are not aware any of precedent that                            1      THE VIDEOGRAPHER: Stand by, everyone. This
      2 indicates that Mr. Alexander's personal bankruptcy                          2 marks the end of Media No. 9. Going off the record
      3 filing prevents the continuation of this deposition.                        3 at 4:06 p.m. Pacific.
      4      Accordingly, we are not going to suspend the                           4      (Recess.)
      5 deposition which has been Court ordered.               04:04:51             5      THE VIDEOGRAPHER: We are back on the record                 04:27:03
      6      MR. GRIVNER: Uh-huh.                                                   6 at 4:28 p.m. Pacific, and this marks the beginning
      7      MR. LUFT: It's going to stay pending.                                  7 of Media No. 10 in the deposition of James
      8      If Mr. Golubchik wants to provide us with                              8 Alexander.
      9 such precedent, I ask him to do so now.                                     9      Due to certain circumstances, the
     10      MR. GRIVNER: Uh-huh.                            04:05:01              10 videographer is using his video as a placeholder.      04:28:27
     11      MR. LUFT: Otherwise, we're going to have --                           11      You may proceed, Counsel.
     12 I am going to ask that we continue on with this                            12      MR. EVANS: We are here to depose James
     13 deposition as the Court ordered it.                                        13 Alexander pursuant to an emergency order issued by
     14      MR. GRIVNER: And his instruction is for him                           14 the Court on February 5th, 2021.
     15 not to answer right now. And we will -- I will          04:05:11           15      We have been advised by counsel that            04:28:41
     16 relay that -- that message and ask that his position                       16 Mr. Alexander filed for personal bankruptcy during
     17 and support be provided, and -- and we will go from                        17 the pendency of the deposition during a break, in
     18 there.                                                                     18 which he claimed he was having some issues.
     19      MR. LUFT: Okay. I think we're going to need                           19      I understand that counsel is advising him to
     20 to go to the Court. I -- I -- I don't know how else 04:05:26               20 not proceed with this deposition. We think that's      04:28:58
     21 to -- I don't know why Mr. Golubchik is not on this                        21 improper, but we're here, ready, willing, and able
     22 call, to be honest with you right now, if he's the                         22 and want to proceed with this deposition, and it
     23 one --                                                                     23 should proceed.
     24      I understand the tough position you are in,                           24      So if Mr. Grivner has an opposition to
     25 Mr. Grivner, but, you know, honestly, if he's giving 04:05:38     25 proceeding with the Court-ordered deposition, we                  04:29:07
                                                                 Page 126                                                                         Page 128

      1 directions to counsel -- he's getting instructions                          1 would like to hear that now.
      2 from counsel who no one's ever seen.                                        2      MR. GRIVNER: Yes. This is Mr. Grivner.
      3      MR. GRIVNER: I -- I understand your                                    3      Based upon our -- our conference with
      4 position. I will relay that message, and                                    4 Mr. Alexander's California bankruptcy attorney, he
      5 Mr. Golubchik will participate to the extent he         04:05:56            5 is being instructed not to continue with this        04:29:21
      6 feels necessary.                                                            6 deposition.
      7      MR. WALSH: Let's do this. Let's go off the                             7      We have heard that the Court will not be able
      8 record for 15 minutes. We'll come back.                                     8 to hear -- the Delaware court will not be able to
      9      We are going to get in touch with chambers.                            9 hear us this evening regarding that.
     10      MR. GRIVNER: Well, get -- get in touch with          04:06:08         10      We will be available at the convenience of       04:29:32
     11 chambers? I don't know why we need to get back on                          11 the Court.
     12 the record for this deposition.                                            12      MR. EVANS: Just to be clear, the -- the
     13      MR. LUFT: It's not suspended.                                         13 Committee -- let me speak for the debtors. We are
     14      MR. GRIVNER: You can suspended it until we                            14 not agreeing to extend this deposition or to close
     15 are ordered to reopen it. We're not going to agree       04:06:19          15 this deposition. The deposition is open, and          04:29:44
     16 to continue it, unless the Court orders us to do so.                       16 Mr. Alexander should be answering the questions that
     17      MR. WALSH: Which is why we are going to try                           17 the Court required him to answer. And he should
     18 to get the Court right now.                                                18 know that under Delaware law, he shouldn't be
     19      MR. GRIVNER: Okay.                                                    19 consulting his -- his attorneys in the meantime.
     20      MR. WALSH: See you in 15 minutes.                  04:06:30           20      MR. GRIVNER: And -- and we have no -- no             04:29:56
     21      THE VIDEOGRAPHER: I'm going to go off the                             21 objection to that fact. This deposition will remain
     22 record.                                                                    22 open, unless and until the Court orders it to be
     23      Is that okay, Counsel?                                                23 closed or otherwise.
     24      MR. WALSH: Yes, that's fine.                                          24      MR. LUFT: And, Mr. Grivner, will
     25      MR. GRIVNER: Yes.                          04:06:36                   25 Mr. Alexander be available tomorrow morning for the        04:30:14
                                                                        Page 127                                                                  Page 129

                                                                                                                             33 (Pages 126 - 129)
                                                   Veritext Legal Solutions
                                          PUBLIC VERSION:    Filed April 6, 2021
                                                        866 299-5127                                                                       Page 583
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             45 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1708
                         Exhibit Exhibit B Page 35 of 60
      1 Court?                                                                     1 himself all out of the Cred Capital bank account.
      2      MR. GRIVNER: For the Court?                                           2        This was all done after Mr. Alexander
      3      MR. LUFT: Yes. If we proceed with -- if the                           3 attended the hearing on February 3rd where he was
      4 Court needs Mr. Alexander to appear in front of it,                        4 made aware that this motion was going to be filed.
      5 will Mr. Alexander be -- make himself available for         04:30:23       5 The motion was filed during the pendency of that           04:32:48
      6 that?                                                                      6 hearing.
      7      MR. GRIVNER: I will have to confer with --                            7        Is Mr. Alexander returning that $170,000
      8 with him regarding his availability. I don't know                          8 tonight?
      9 that -- for the purposes of our conference with the                        9        MR. GRIVNER: I will confer with my client
     10 Court, I don't know that he would be needed to             04:30:34       10 and his various counsel and report back to you            04:32:57
     11 testify.                                                                  11 regarding his position on -- on those facts.
     12      If you are looking to call him as a witness                          12        MR. EVANS: What about the $648,000 missing
     13 in some sort of hearing with the Court tomorrow,                          13 from the January 16 and January 17 Bitcoin
     14 please -- please let us know that, and I will                             14 transactions?
     15 determine and let you know as -- as soon as possible 04:30:48             15        MR. GRIVNER: I will confer with my                 04:33:10
     16 whether or not he would be available.                                     16 counsel -- with my counsel -- with Mr. Alexander's
     17      But it would seem to me that -- that -- that                         17 various counsel on those facts and report back to
     18 any hearing conducted before the Court tomorrow                           18 you as well.
     19 would not be evidentiary in nature. If -- if that                         19        MR. EVANS: Will we have an answer by this
     20 is -- if -- if you feel otherwise, please let me     04:31:05             20 evening?                                   04:33:25
     21 know, and I will advise as to his availability.                           21        MR. GRIVNER: I will provide an answer as
     22      MR. LUFT: Thank you.                                                 22 soon as it can be available.
     23      Similarly, Mr. Grivner, as we believe this                           23        MR. WALSH: Okay. Mr Grivner, it's Tim Walsh
     24 deposition should continue on now and going forward,                      24 on behalf of the Committee. In the interim, please
     25 we request that Mr. Alexander make sure that should          04:31:19   25 do your best to ensure that your client safeguards          04:33:42
                                                                       Page 130                                                                     Page 132

      1 the Court rule that he has to continue -- that he                          1 the property of the debtors' estate, especially the
      2 has to continue with this deposition, that he make                         2 $60,000 in cash that's sitting in the back of his
      3 himself available tomorrow morning Eastern Time to                         3 car.
      4 go ahead with it.                                                          4        MR. GRIVNER: Understood.
      5      MR. GRIVNER: And -- and I understand that              04:31:31       5        MR. WALSH: Thank you.                          04:33:55
      6 request. I have not consulted with him regarding                           6        THE VIDEOGRAPHER: Is there anything else we
      7 his availability, but I will -- I understand the                           7 need to put on the record either from the reporter
      8 request, and I understand the urgency of -- of the                         8 or any other counsel before I conclude today's
      9 issues at hand, and I will ask that he make every                          9 deposition?
     10 possible availability -- make him available at every 04:31:44             10        MR. LUFT: We're not concluding the                04:34:07
     11 possibility to -- to adhere to that.                                      11 deposition. You can adjourn the deposition, but it
     12      MR. LUFT: And, finally, I would just note                            12 remains open.
     13 for the record, Mr. Grivner and Mr. Alexander should                      13        MR. EVANS: Correct.
     14 be made aware that he is currently ordered to appear                      14        COURT REPORTER: Okay. Would any counsel
     15 for this deposition, and in our view, he is -- he is 04:31:59             15 like to order the deposition transcript?              04:34:13
     16 in violation of that order.                                               16        MR. EVANS: Yes.
     17      MR. GRIVNER: And -- and I -- I will note for                         17        MR. LUFT: Yes. We'd like it expedited, yes.
     18 the record that the position is that the automatic                        18        Mr. Luft and Mr. Evans both would order it.
     19 stay as it relates to the California bankruptcy                           19 We would both like it expedited, and I would like a
     20 filing impacts that order.                      04:32:15                  20 rough as well.                              04:34:30
     21      MR. EVANS: Mr. Grivner, one more thing.                              21        COURT REPORTER: Mr. Walsh, do you need a
     22      Mr. Alexander admitted on the record to have                         22 copy?
     23 withdrawn $60,000 in cash, which apparently is                            23        MR. WALSH: No. Mr. Evans is with me. Thank
     24 sitting in the trunk of his vehicle. He transferred                       24 you.
     25 $100,000 to himself and apparently wrote a check to          04:32:35   25          COURT REPORTER: And Grogan?                          04:34:44
                                                                       Page 131                                                                     Page 133

                                                                                                                            34 (Pages 130 - 133)
                                                   Veritext Legal Solutions
                                          PUBLIC VERSION:    Filed April 6, 2021
                                                        866 299-5127                                                                        Page 584
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             46 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1709
                         Exhibit Exhibit B Page 36 of 60
      1        MR. LUFT: Mr. Grogan is with me.                           1              I, JAMES ALEXANDER, do hereby declare under
      2        COURT REPORTER: Okay.                                      2         penalty of perjury that I have read the foregoing
      3        MR. GROGAN: Yeah. Mr. Luft has got me                      3         transcript; that I have made any corrections as
      4   covered. Thank you.                                             4         appear noted, in ink, initialed by me, or attached
      5        COURT REPORTER: Okay.                                      5         hereto; that my testimony as contained herein, as
      6        MR. GRIVNER: And I would like it as well.                  6         corrected, is true and correct.
      7        COURT REPORTER: Grivner?                                   7              EXECUTED this _____ day of _______________,
      8        MR. GRIVNER: Correct.                                      8         ______, at _____________________, _________________.
      9        COURT REPORTER: Okay. I'm going to see if I                9                    (City)           (State)
     10   can have this for you tomorrow, if I can. And if I 04:35:09 10
     11   can't, it will be the next day. How's that?                    11
     12        Does that work for you all with the expedite?             12
     13        MR. LUFT: I think if we could get a rough as              13
     14   soon as possible, that would be great, and given               14            ______________________________
     15   that we are going to be in front of the Court, it   04:35:13 15                  JAMES ALEXANDER
     16   would be, I think, really important if we could try            16                   VOLUME I
     17   to get it for tomorrow.                                        17
     18        COURT REPORTER: Try to get it for tomorrow?               18
     19        What?                                                     19
     20        MR. LUFT: I am of the view that we really        04:35:23 20
     21   need it for tomorrow. I don't know if others feel              21
     22   differently, but --                                            22
     23        MR. EVAN: I am of the same view.                          23
     24        COURT REPORTER: Wait. Do you need a final                 24
     25   tomorrow? That's what I'm trying to find out.                  25
                                                                   Page 134                                                                   Page 136

      1       MR. LUFT: Yes. If possible, we need a final                       1         I, the undersigned, a Certified Shorthand
      2 for tomorrow.                                                           2   Reporter of the State of California, Registered
      3       COURT REPORTER: Okay. I will endeavor to                          3   Professional Reporter, Certified Live Note Reporter,
      4 get that done.                                                          4   do hereby certify:
      5       THE VIDEOGRAPHER: Okay. Are we okay to                04:35:44    5         That the foregoing proceedings were taken
      6 adjourn for today?                                                      6   before me at the time and place herein set forth;
      7       MR. GRIVNER: That's fine.                                         7   that any witnesses in the foregoing proceedings,
      8       THE VIDEOGRAPHER: Thank you. We are
                                                                                8   prior to testifying, were duly sworn; that a record
      9 adjourning today's deposition at 4:35 p.m. Off the
                                                                                9   of the proceedings was made by me using machine
                                                                               10   shorthand which was thereafter transcribed under my
     10 record -- excuse me. Going off the record at         04:35:56
                                                                               11   direction; that the foregoing transcript is a true
     11 4:35 p.m. The total number of media used was ten.
                                                                               12   record of the testimony given.
     12       (Whereupon the deposition was
                                                                               13         Further, that if the foregoing pertains to
     13       adjourned at 4:35 p.m.)
                                                                               14   the original transcript of a deposition in a Federal
     14 ///
                                                                               15   Case, before completion of the proceedings, review
     15 ///
                                                                               16   of the transcript [ ] was [ ] was not requested.
     16                                                                        17   I further certify I am neither financially
     17                                                                        18   interested in the action nor a relative or employee
     18                                                                        19   of any attorney or party to this action.
     19                                                                        20         IN WITNESS WHEREOF, I have this date
     20                                                                        21   subscribed my name.
     21                                                                        22         Dated: February 10, 2021
     22                                                                        23
     23                                                                                     <%7131,Signature%>
     24                                                                        24           MELISSA M. VILLAGRAN
     25                                                                        25           CSR No. 12543 RPR
                                                                   Page 135                                                                   Page 137

                                                                                                                          35 (Pages 134 - 137)
                                                 Veritext Legal Solutions
                                        PUBLIC VERSION:    Filed April 6, 2021
                                                      866 299-5127                                                                       Page 585
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             47 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1710
                         Exhibit Exhibit B Page 37 of 60
   [& - 3,437,956.53]

             &           1313 5:7                 99:5                56:21,23 57:17
    & 5:14 10:12,16      13535 14:2                       2           58:23 59:10,14
      50:16              137 1:25                                     61:16 62:11,14
                                                2 13:12 111:20
                         15 88:23 120:22                              63:12 104:24
              1                                 2,773,488 115:8
                           121:10 127:8,20                            105:2,20 106:11
    1 1:25 9:17 13:7                            20 20:22
                         150 110:25                                   109:3 110:7
      34:19 74:2 81:2                           20,000 61:6
                         1521 4:6                                     113:22 114:4,4
      90:14,25 93:2                             20-12836 1:11
                         15th 62:11,13 89:1                           128:14 137:22
      115:2                                       2:11 9:21
                         16 105:2,17 132:13                         21 54:2
    1,695,010.50.                               20-51006 9:22
                         16th 3:7 29:17                             212.547.5400 5:22
      113:11                                    200,000 72:13 73:4
                           79:12,17 83:10,23                        213.683.6105 3:19
    1,742,946 113:2                               76:10 80:10
                           87:9 89:2 91:11                          215.665.3921 3:9
    1.260. 16:11                                2000 21:19
                           92:14 93:10 95:3                         21st 57:17 59:10
    1.6 112:4                                   20005 4:14
                           95:12 100:12                               59:14
    10 74:23 128:7                              2010 21:19
                           104:24 105:20                            224.899 78:6
      137:22                                    2013 23:2
                           107:2,21 109:3                           225 68:11 69:13
    10,000 47:22 48:16                          2014 46:22
                           112:5 115:6                                72:13 73:3 75:19
      48:25 49:14,20                            2015 23:3,17 24:3
                         17 91:16 106:11                              76:9 78:14,23
      54:18 100:8,9                             2016 23:10,11
                           132:13                                     81:20 83:21
    100 102:24                                  2018 19:18 23:18
                         170,000 54:16                              22nd 97:9 98:8
    100,000 42:14,17                              24:4,13 26:17,18
                           124:14 132:7                               101:21 103:2,12
      43:1,3,17 49:12                             33:15 74:16,19,22
                         17th 29:17 79:23                             103:16 104:11
      131:25                                    202.536.1700 4:15
                           85:20 86:8 91:12                         24 70:14
    10173-1922 5:21                             2020 8:5 19:8,11
                           91:13 92:14 107:2                        24th 72:3 75:2
    102 8:8                                       25:3 35:20 36:20
                           107:21 109:8                             25 3:17
    108 8:10                                      36:23 37:3,3,8,10
                           112:5,6,6 115:7                          250 111:1
    11 7:6                                        37:17,19 47:2
                         18 15:16                                   25th 74:22
    11,090 62:13                                  53:13,15,24 65:19
                         19102 3:8                                  26 82:22
    111 8:12                                      65:23 68:10 70:15
                         19801 5:8                                  26th 79:3
    11th 102:22                                   72:3 73:2 74:19
                         19803 4:7                                  2773488 114:16
    12543 1:22 2:23                               75:2 78:5,8,23
                         1990 21:4                                  27th 58:9,10,23
      137:25                                      79:12,17,23 81:8
                         1992 21:5                                  28th 56:21,23
    12:07 2:20 9:2,5                              81:14 82:1,21,22
                         1993 21:8                                  2:00 86:9
    12:12 13:8                                    83:2,10 86:9
                         1996 21:9                                  2:12 89:21
    12:14 13:11                                   88:23 89:1,2
                         19th 63:12                                 2:38 89:24
    12:20 18:2                                    91:11,12,17 92:14
                         1:07 38:14                                          3
    12:25 18:5                                    95:22 96:22,23
                         1:41 66:24
    12:41 32:17                                 2020731 96:13       3 11:4 18:6 32:16
                         1:44 67:2
    12:48 32:20                                 2021 1:17 2:21        67:22
                         1st 35:18,20 78:5,8
    12:56 38:11                                   7:13 9:1,6 39:12  3,437,956.53
                           78:23 81:8,14,25
                                                  42:7,12 43:18,24    113:24
                           82:21 83:2 96:22
                                                  47:21 54:3,7

                                                                                Page 1
                                  Veritext Legal Solutions
                         PUBLIC VERSION:    Filed April 6, 2021
                                       866 299-5127                         Page 586
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             48 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1711
                         Exhibit Exhibit B Page 38 of 60
   [3,437,956.53. - account]

    3,437,956.53.         4:35 2:20 135:9,11       56:11 125:8        94301 15:1
      113:16                135:13                 131:23 133:2       95 8:5
    3.437956.53. 115:7    4:52 39:2              600 4:13             9th 9:6
    30 20:23              4:53 39:10             601 4:13                       a
    300 82:4              4th 42:12 43:18,24     62 7:13 95:4
                                                                      ability 30:16,24
    302.549.0186 4:8        49:13,14 65:19       63 110:20
                                                                        40:14 41:14
    302.573.6277 5:9                5            648,000 132:12
                                                                        117:13 118:1
    30th 82:25                                   65 80:9 83:10,17
                          5 38:15 66:23                               able 33:2 51:23
    31 7:13 8:5                                    83:20,23 84:1
                            70:10,25 71:1,3,4                           52:17,18 71:20
    31st 95:21 96:12                               86:13 87:7 94:19
                            71:10                                       88:6 117:20
      96:23                                      66 109:1,3
                          50 3:7 104:23                                 122:15 128:21
    3200 3:7                                     664 117:24
                            105:1,16 106:12                             129:7,8
    340 5:20                                     664,000 115:17
                            108:3 112:8                               absolutely 66:3
    35 125:16                                      116:10 117:11
                          50.00014 109:4                                96:8 101:8,15
    350,000 56:23 58:3                           664,457 117:19
                          50.00027. 109:9                             access 21:2 31:5,7
      58:18,21 61:2                              664,467 116:14
                          500,000 97:10 98:8                            31:16,17 33:3,6
    35386.17. 112:20                             664,467.53 115:9
                            99:13 103:1,12,16                           34:8 36:15 73:19
    3551 14:7                                      116:24
                            104:5                                       84:16 105:13
    3:14 118:23                                  68 7:16
                          500,430.80 94:15                            accessed 106:5
    3:24 119:1                                   69 7:18
                            100:4                                     accessible 105:5,5
    3:28 122:5                                   6th 67:22 114:4
                          508,000 100:1                                 105:10 106:23
    3rd 39:12 40:21                                       7
                          51 114:5                                    account 7:11 8:6,8
      47:21 132:3
                          515 3:17               7 89:25 118:22         8:12 40:25 41:5
             4            56 87:18 93:23         7131 137:23            41:12,22,23,23
    4 32:21 35:4 38:10      94:14 100:1          74 7:20                42:5 43:1,2,12,15
      65:23 70:25         59 94:18               75 84:19               43:18,18,20 44:24
    4.9. 94:21            5:35 89:10,18          7th 33:14 42:7         45:7,17,20 46:25
    4.96 93:20            5th 110:7 113:22                8             49:25 50:3,5,7
    4051 14:15              114:4 128:14                                51:8,10,17,22 52:3
                                                 8 97:7,9 101:19
    42 7:11                         6                                   52:6,9,22,22,23,25
                                                   119:2 122:4
    427 14:25                                                           54:17 55:4,5,18,19
                          6 14:16 67:3 89:21     85 7:22
    4455511 1:23                                                        55:25 66:1 67:17
                          6,225.26 63:13                  9
    45 38:25 39:4,9                                                     72:18 73:21 75:4
                            65:11
    45,000 100:8                                 9 1:17 2:21 9:1        75:7,24 76:2
                          60 80:9
    4501 46:18                                     122:9 128:2          81:16,21,25 83:17
                          60,000 43:25 44:24
    49.98823 110:16                              90027 14:17            83:25 84:3,5,13,16
                            45:6,16,19 46:24
      110:21                                     90071 3:18             86:14,15 91:25
                            47:11 49:13 50:12
    4:00 122:8                                   91423 14:4,8           93:15 94:9 95:16
                            50:24 51:4,9,16,19
    4:06 128:3                                   9235 99:9              95:21 96:2,5,6
                            52:2,3,6,25 55:3
    4:28 128:6                                   9285 41:24             97:2,10,15,18,22
                            55:15,19,24 56:9
                                                                        97:25 98:5,5,9,23

                                                                                   Page 2
                                  Veritext Legal Solutions
                         PUBLIC VERSION:    Filed April 6, 2021
                                       866 299-5127                           Page 587
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             49 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1712
                         Exhibit Exhibit B Page 39 of 60
   [account - answer]

      99:1,3,6,9,10,12     adhere 131:11          agreeable 39:1           130:25 131:13,22
      101:22 102:4,24      adjourn 133:11         agreed 13:5              132:2,7 136:1,15
      103:2,3,7,14,17,18     135:6                agreeing 129:14        alexander's
      104:2,6,7,12         adjourned 120:20       agreement 27:24          119:20 122:23
      105:11,13,17           135:13                 31:5,18 32:4,12        124:1,24 126:2
      106:25 107:1,14      adjourning 135:9         33:9,17 36:14          129:4 132:16
      110:25 112:3         administered 9:22        66:21                allow 29:24
      132:1                  18:20                agreements 33:21       allows 124:4
    accounting 116:17      admit 43:11            agricultural 67:11     alma 14:25
      117:3                admitted 131:22        ahead 38:19 45:14      alternative 21:20
    accounts 41:7,15       adobe 96:14              48:20 131:4            21:23 22:1
      41:15,17 48:10       advance 66:15          al 1:5 2:5 9:19        alto 15:1
      55:1 77:14,17        adversary 9:22         alexander 1:12,15      alyiah 15:10
      81:18 92:5 100:25    advice 43:5,9            2:12,18 7:4,16       amount 16:4 33:4
      101:6 104:3            54:20 123:4,11,13      9:18 10:17 11:8        61:8 114:1 117:2
      115:18               advise 124:23            12:19 13:12,15,16    andrew 11:3
    accurate 93:16           130:21                 13:20 15:10 18:6     angeles 1:16 2:19
    accurately 33:5        advised 119:4            18:10,19 21:14         3:18 9:1 14:17
      34:8                   122:17 123:12          30:10,14,18 31:2     answer 8:23 11:17
    acquired 21:11,17        128:15                 32:21,24 37:25         11:21 12:22 20:4
    acquirer 21:12         advising 122:19          38:9,16,19 41:8,8      20:7,19 25:8
    act 54:24                122:24,25 128:19       41:17,18,23 42:5       27:18 28:9,15,16
    action 10:4 87:11      advisors 34:21           42:14,20 43:2,12       29:9 30:4,20,23
      137:18,19            advisory 33:8,17         43:19,20 45:4          31:4,13,15 32:2,9
    actions 69:6 79:10     affiliate 24:19          47:23 62:5,15          33:5,25 34:7,7
    actively 34:22         affiliated 24:20,21      67:3,6,21 68:10        40:14,19 42:24
    activities 36:19         25:4,11                70:2,8,17,21 74:13     45:12 46:10 49:18
      37:2,13,18           affiliation 25:6         74:18 85:18 87:24      50:6 54:15 56:5
    activity 34:22         affiliations 10:8        88:13,22 89:25         56:12 75:12 76:7
      73:17                afternoon 9:4 11:8       90:8,23 91:4           77:8 78:1,2 80:6
    add 31:20                11:9                   92:20 93:9 96:3        84:9 92:18 94:2
    additional 35:1        age 15:15                96:21 98:20 99:10      95:8 98:3,6 99:18
      106:12 115:9         agents 90:16             99:10 102:2,18,18      100:14 101:2,3,11
    address 13:24,25       ago 16:10,12,14          103:8,8,9 113:22       104:17 110:1
      13:25 14:2,7,10,13     20:22,23 23:20         114:7,25 116:7         115:12 116:5,12
      14:15,18,23,25         51:23 56:9 69:20       118:22 119:2,5         116:19 117:1,14
      15:19 46:17 72:19      87:25 116:13           122:10,12,14,25        117:19,20,21
      72:20 76:11            125:6,6,16             123:4,9,13 124:4       119:23,25 120:5
    addresses 91:3,19      agree 9:15 51:15         124:16,20 125:14       122:15 125:24
    adequate 82:16,17        116:18 127:15          128:8,13,16            126:15 129:17
                                                    129:16,25 130:4,5      132:19,21

                                                                                      Page 3
                                    Veritext Legal Solutions
                           PUBLIC VERSION:    Filed April 6, 2021
                                         866 299-5127                            Page 588
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             50 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1713
                         Exhibit Exhibit B Page 40 of 60
   [answered - back]

    answered 78:2           124:13               associates 21:21        131:18
      117:12,15,25        april 35:19 73:2         21:23 22:1          availability 130:8
    answering 30:14       argument 116:23        assume 16:10            130:21 131:7,10
      117:10 129:16       articulate 123:21        81:17               available 51:11
    answers 103:10          123:23               asworth 81:4            55:1 60:5 73:11
      118:14              ashworth 5:18            96:10,14,19 102:3     73:14 111:7
    anybody 60:9            10:14 41:21 42:8       102:8 111:22          129:10,25 130:5
      106:7                 47:19 49:8 50:15     attached 42:2 62:2      130:16 131:3,10
    anyone's 60:11,16       50:15,23 66:17,17      68:2 69:16 74:6       132:22
    anyway 105:25           67:20 68:4 74:1,4      85:15 95:24         avenue 5:20 14:16
      106:1,21              90:2,6 93:5 95:20      102:11 108:19         46:16,18
    apartment 14:16         108:16                 111:24 136:4        avi 3:14 10:18
    apologies 56:7        asked 30:18 45:12      attachment 31:6       aviluft 3:21
      107:1                 57:10,11 58:18,21    attempt 77:2          avoid 76:11 77:3
    apologize 89:10         59:1,4,13,22 68:20   attend 20:11          aware 20:6 53:20
      91:12 96:10           69:1,12 70:10        attendance 65:15        53:24 54:7 57:23
    apparently 43:2         75:2,18 76:1,9,13    attended 39:12          91:4 100:24
      131:23,25             77:6 87:24 101:7       42:13 64:25 132:3     105:20 107:4,9,19
    appear 33:13            101:9,14 106:7       attendees 3:2           125:15 126:1
      75:24 98:13 130:4     116:1 118:2          attending 10:7          131:14 132:4
      131:14 136:4        asking 11:10             38:21               azman 5:17
    appearances 3:1         17:21 24:2 32:5      attention 81:11         123:21,23 124:3,8
      4:1 5:1 6:1 10:8      34:18 40:5 45:6,8      83:13                         b
    appearing 3:2           85:9 114:15          attorney 3:6 4:5
                                                                       b 5:15 7:13 33:11
      9:24                  116:21,23 118:3        4:12 5:6 10:9
                                                                         41:8,18 61:21,22
    appears 83:16           121:3                  122:23 129:4
                                                                         62:1 99:10 102:18
      93:13 94:18 95:3    asset 36:1 69:8          137:19
                                                                         103:9
      112:3               assets 30:2,10         attorneys 3:16
                                                                       b41716006 98:2
    application 29:14       41:12 53:2 54:21       5:19 120:16
                                                                       back 13:10 16:23
      57:19                 63:10 69:4,10          129:19
                                                                         18:4 19:6 26:21
    appreciate 39:8         71:13 76:15 77:3     audio 9:13,14
                                                                         32:19 38:14 40:12
      118:6,10 125:17       78:21 87:3 89:2      august 19:18
                                                                         43:4 48:12 50:5
      125:25                90:21 91:16 92:16      23:18 24:4,13
                                                                         50:18,20 54:19
    appreciating            92:17 104:4 105:4      26:18 62:8 95:2
                                                                         59:3,7 63:2,18,18
      118:5                 106:5,23,24 107:4      99:5 102:15,22
                                                                         65:20 67:1 74:16
    appropriate 73:8        107:13,15 110:2      authorities 47:5,7
                                                                         84:6,14 86:22,25
    approximate 16:4        110:10 113:23        authorization
                                                                         87:13 88:18 89:14
      17:12,13              116:4 117:3            77:11,21,24 83:8
                                                                         89:23 95:13,19
    approximately         assist 34:25 35:4      authorized 67:16
                                                                         99:22 101:18
      16:7 19:8 39:4      associated 82:19       automatic 119:10
                                                                         107:5,16 108:5
      94:19 95:4 115:4                             119:19 124:4
                                                                         109:20 110:5,10

                                                                                    Page 4
                                   Veritext Legal Solutions
                          PUBLIC VERSION:    Filed April 6, 2021
                                        866 299-5127                           Page 589
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             51 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1714
                         Exhibit Exhibit B Page 41 of 60
   [back - capital's]

      110:16 111:7,7       behalf 2:18 10:12      block 66:5              15:1 79:7,16 80:2
      113:19 115:11          10:16,19 132:24      bonvoy 62:18            90:4,9,14 92:15
      118:25 122:7         believe 21:10 22:7     bottom 115:25           98:21 119:15
      124:25 125:11          22:7,17 26:10        boulevard 14:3          120:2 122:23
      127:8,11 128:5         37:4 47:24,25        branch 48:3 49:4        123:2 124:2 129:4
      132:10,17 133:2        53:7 54:11 57:1        55:14                 131:19 137:2
    background 29:24         65:17 71:11 82:17    brandon 6:4 9:25      call 67:11 110:9
    ballpark 19:7            83:6,7 85:7          break 12:13 37:23       118:12 126:22
    bank 7:14 8:6            115:13,16,24           37:24,25 38:25        130:12
      40:25 41:4,7,12        130:23                 39:2,9 87:24 88:1   called 35:14 102:4
      42:5 51:17,24        believed 53:6 69:4       88:4,7 89:6 91:24   campaigns 64:9
      52:3,5,22,25 55:4      69:5 76:15 83:6        114:8,10 117:7      canyon 14:7
      55:9,13,25 61:9,15   benefit 103:21           118:3,13,19 123:7   capital 1:8 2:8
      66:1 98:19 100:19    best 27:18 28:16         123:20 128:17         21:8,21,23 22:1,20
      100:25,25 101:4        30:23 33:19 40:19    breakout 121:20         22:24 23:16 24:6
      101:22 102:1,16        117:12 118:1,8         121:22                24:9,12 26:22,24
      103:20,23 132:1        132:25               breaks 37:22            27:6,7 29:1,4 30:3
    bankruptcy 1:1         better 38:6 107:12     breath 114:13           35:14,15,17,21,23
      2:1 9:20 38:22       beyond 12:23           brief 114:14            35:24 36:3,12
      39:13,21 42:13       bipc.com 3:10          bring 81:10 83:13       37:3,4,6,10,14,15
      53:21,25 54:8        bit 38:20 50:14        broad 27:24             41:5,12,15 51:17
      57:13,19,24,25         86:1 89:11 108:13    broadly 27:17           52:2,22,25 53:12
      63:10 119:6,12,20      114:13               brought 29:15           53:14,20,25 54:8
      120:13 121:4         bitcoin 68:11,14       brown 4:10 10:24        54:10 60:12,18
      122:23 123:1,4         68:18 69:13 72:13    brownrudnick.c...       61:11 63:1,10
      124:2 126:2            73:4 75:5 76:10        4:16                  64:4,12,24,25 66:1
      128:16 129:4           77:13 78:6,14,23     buchanan 3:4            67:17 73:1,18
      131:19                 80:9 81:8,20,24        10:15                 76:15,22 77:12,17
    based 28:16 29:15        82:3,11,14 83:11     buried 52:19            80:3,17,17,18,21
      30:9 40:9 63:4,7,9     83:17,20,21,23       business 14:6           80:23 82:4,6,7,12
      67:12 70:19            84:2,2,19 85:5         22:21 28:21 35:3      82:17,19 83:2,4
      119:16 122:22          86:14 87:7,8,9,18      35:7,8 36:19 37:2     84:20,22,25 86:4
      129:3                  87:18 93:14,19,20      37:4,7,10,13,18       86:21 90:20 91:16
    basis 11:20 123:24       93:23 94:14,19         64:11,18 82:18        91:20 92:1,10,16
    bear 12:17 68:4          95:4,11 100:1,13               c             92:21 97:16,19,19
    began 35:17              104:24 105:1,16                              97:23,23 101:1,6
                                                  c 7:16 33:11 67:23
    beginning 2:20           106:12,25 107:21                             104:4 105:23
                                                    67:24 68:1
      10:9 13:11 18:5        108:3 109:3,4,9                              124:14,17,21
                                                  c405 14:3
      32:20 38:15 67:2       110:9,16,25 111:1                            132:1
                                                  california 1:16
      73:1 89:24 119:1       111:13 112:4,4,9                           capital's 36:19,23
                                                    2:19 3:18 9:1
      122:9 128:6            115:7 132:13                                 36:25
                                                    13:22 14:4,8,17

                                                                                     Page 5
                                    Veritext Legal Solutions
                           PUBLIC VERSION:    Filed April 6, 2021
                                         866 299-5127                           Page 590
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             52 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1715
                         Exhibit Exhibit B Page 42 of 60
   [capitalization - conclude]

    capitalization         change 120:6           close 96:15 129:14      40:5,9 50:16
      80:21                changed 26:25          closed 129:23           129:13 132:24
    car 46:13,15,16,19     charge 28:3 36:5,6     club 22:15,17         communicate
      50:12,24 51:5        chase 8:5 95:21        cofounder 21:20         71:23
      52:4,5 53:1 54:17      96:2,6,22 97:15      coin 73:4 75:19       communicated
      56:1,10,12 125:9       98:9 101:19 103:1      76:10 77:13 80:10     123:8
      133:3                  103:17 104:6           114:24 115:2        communication
    carlton 3:15 10:20     cheaper 48:9           coinbase 7:20 8:12      12:11 71:15,17,18
    case 1:11 2:11         check 17:2 26:21         73:21 74:2,9 75:4   communications
      9:21 12:24 57:14       47:8,24 49:2,3,5,6     81:1,21,25 82:8       70:11,20 123:18
      57:19 66:16,16         49:15,21 54:18         83:17,24 84:19        123:19
      82:11 119:21           55:7 98:25 131:25      86:14,23 91:25      companies 19:23
      137:15               checks 48:8 51:14        93:1,15 94:9          20:1,5 21:16 25:5
    cases 57:25 107:2        52:10                  97:18 98:10,14,16     33:23
    cash 43:24 44:24       chief 26:22,24           99:2,23 105:11,13   company 17:21
      45:16 46:24 47:5       27:6,7 29:1,3          105:17 107:1,14       19:1,15 20:17
      47:12,16,25 49:1,4   child 89:9,9             110:3 111:15,16       21:11,12 23:13,22
      49:13 51:7,10,13     children 15:11           111:20 112:2          24:20 25:20 26:4
      51:16,19 52:2,3,6    chosen 58:14             117:5                 26:4,6 34:20,24,25
      52:7,9,13,14,25      chris 72:25 73:5,6     coincidental 64:20      35:4,7,14,25 62:21
      54:17 55:3,6,7         75:3,19 76:11          86:20                 67:19 69:6,9
      56:9,18,18 100:18    christopher 72:23      coins 75:14           company's 35:3,8
      113:24 131:23        chronologically        colchis 22:20,24        35:10
      133:2                  23:24                colleague 10:19,20    compensation
    cashier's 49:20        circleup 23:2,5          10:21                 47:2 53:8 54:22
    caucus 121:6           circular 36:9          colleagues 10:13      competency 40:14
    cause 90:18            circumstances          college 20:10,17        43:7
    caused 82:14             120:6 128:9            20:21,24            complaint 88:23
    cell 9:11 12:9         city 67:11 136:9       columbia 4:14         complete 29:9
    central 119:14         claimed 128:18         come 35:13 88:6         101:15,16 115:12
    certain 11:19          clarify 17:5 18:25       89:6 98:14 99:14    completely 107:23
      128:9                  27:19 33:9 44:2        103:13,17 104:23    completion 137:15
    certainly 29:24        clear 54:15 72:13        127:8               comply 120:9
      30:4                   75:16 76:24          comes 98:8              121:8
    certified 2:22           123:22 129:12        coming 115:19         computer 59:25
      137:1,3              clearly 75:23          comment 99:15           68:5
    certify 137:4,17         121:1                commitment 88:2       concerning 39:18
    chain 66:5             client 119:22            89:10                 70:12 72:3 104:3
    chambers 125:19          120:9 121:8,17       committed 116:3         108:24
      127:9,11               122:20 132:9,25      committee 5:12        conclude 133:8
                                                    10:12 31:12 39:17

                                                                                     Page 6
                                    Veritext Legal Solutions
                           PUBLIC VERSION:    Filed April 6, 2021
                                         866 299-5127                           Page 591
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             53 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1716
                         Exhibit Exhibit B Page 43 of 60
   [concluding - cred]

    concluding 133:10       75:9                   77:16 78:9 79:1       38:22 39:13,22
    concord 4:6           continuation             80:4 81:22 84:9       42:13 44:19 51:2
    conducted 130:18        126:3                  84:13 85:2 89:4       61:17,21 63:23
    confer 120:1,17,23    continue 9:14 53:7       94:15 95:4,5,9        67:23 69:23 70:5
      121:16 124:23         54:9 80:16 83:7        96:7 97:23 102:8      79:7,12,16,22 80:2
      130:7 132:9,15        101:9 122:18,25        108:7 111:3 117:2     85:13,21 87:10
    conference 120:6        123:14,24 126:12       123:10 124:6,7        88:19,20 90:4,10
      120:15,20 129:3       127:16 129:5           133:13 134:8          90:15 92:15 93:2
      130:9                 130:24 131:1,2         136:6                 95:8 105:21
    conferred 125:13      continued 4:1 5:1      corrected 136:6         108:12 114:19
    confirm 20:7            6:1 8:1 37:16        correction 44:18        126:5,13,20
      21:17 23:25 31:20     80:18                  44:21                 127:16,18 128:14
      44:18,20 45:1,8     continuing 120:15      corrections 136:3       128:25 129:7,8,11
      49:23 71:22 95:15   contracts 17:16        counsel 5:12 9:18       129:17,22 130:1,2
      97:24 103:24,25     contribution 82:4        10:6 13:13 32:12      130:4,10,13,18
    confirmation 45:3     control 21:14            32:22 38:17 39:16     131:1 133:14,21
    confirmed 104:8         43:13 70:18 81:17      40:19,24 42:6         133:25 134:2,5,7,9
    confusion 25:13         81:18 90:22            43:5,9 46:6 49:17     134:15,18,24
      26:6,9              controlled 43:21         52:16 54:20 60:7      135:3
    connection 119:20       95:16                  61:17 67:4 74:10    court's 106:18
    considered 61:9       convenience              74:11 79:14 80:5      120:9 121:8
      61:10 76:14           129:10                 90:1 91:7 97:3      cousins 4:3,4
    consult 11:22         conversation             102:16 116:23         10:20,21
      52:18 79:13 80:5      58:23 70:22            117:22 119:3,4      covered 134:4
      120:1                 115:22,24              120:3,23 121:11     covid 37:21 105:3
    consultant 22:17      conversations            122:11,17,19        crashing 96:14
      33:13 73:1,6,6        72:10 122:22           123:4 124:24        create 121:20
      75:18               conversions 112:4        125:14 127:1,2,23   cred 1:5,8,8,9 2:5
    consultants 48:11     convert 111:10           128:11,15,19          2:8,8,9 9:19 19:20
      64:2,6,14,25        converted 111:13         132:10,16,16,17       19:22 20:1 25:5
    consulted 131:6       copies 40:24             133:8,14              25:12,20 26:4,11
    consulting 129:19     copy 33:8 40:4         counter 47:24           26:12,13,16,22,24
    contact 118:8           133:22                 48:8 49:2,5 52:10     27:3,5,13,16 28:7
      125:19              cordial 118:7            55:7                  28:10,12,19,21,24
    contacts 34:21        corner 98:1            couple 88:2             30:2,11,12,19 31:8
      35:2,6,6            corporate 76:16          124:10                31:10,14,23,24
    contained 93:14         76:18                course 38:5 116:3       32:7,25 34:2,5,15
      136:5               correct 19:13          court 1:1 2:1 9:20      35:14,15,17,21,23
    contend 54:9,9          20:22 21:21,22         10:2 11:14 17:23      35:24 36:2,11,19
    context 27:13           23:4,12 36:24          18:9,10 29:11,15      36:23,25 37:2,4,6
      60:13,14 64:5         61:23 71:9 76:13       30:8,13,16 32:12      37:10,13,15 41:5,9

                                                                                    Page 7
                                   Veritext Legal Solutions
                          PUBLIC VERSION:    Filed April 6, 2021
                                        866 299-5127                           Page 592
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             54 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1717
                         Exhibit Exhibit B Page 44 of 60
   [cred - deposition]

      41:12,15,18 42:22      80:4 92:1,6,6,11       85:4 86:8 87:2,23   declare 136:1
      51:17 52:2,22,24       105:22                 96:10 109:25        decorum 118:10
      53:12,14,20,24       csr 1:22 137:25          137:20              dedicated 84:3,4,4
      54:7,10 60:12,12     cumbersome             dated 91:11             84:13 99:3,6
      60:17,17 61:11         51:13                  137:22              defendant 1:13
      63:1,9 64:4,12,24    current 13:24,25       dates 21:7 23:25        2:13 86:4 90:16
      64:24 66:1 67:17       14:2 15:2,19           44:2,22 45:2        defendants 3:12
      68:11 69:7,11          16:16 55:1 63:5        74:20 79:2 109:23   defending 91:7
      72:18 73:1,17          115:23                 109:23,24           defense 58:4
      76:15,22 77:11,14    currently 46:10,13     dating 74:16          defer 56:6 60:4
      77:17 79:3,4,6,11      53:1 131:14          day 27:10,10,23         115:15,15,16
      80:3,3,17,18,21      cursor 81:10             28:13 31:21,21      definition 12:25
      82:4,6,19,22,25      custody 90:22            36:11 42:12 45:19   delaware 1:2 2:2
      83:1,4 84:20,22,25   custom 42:14 43:2        52:10 53:16 80:8      5:8 9:21 11:2
      86:3,4 90:20,20        43:12,19,20            86:13,16,18 87:10     123:10 129:8,18
      91:15,16,20,22,25    customers 35:5           88:14,14 92:9       delete 72:2
      92:10,10,16,21       cut 73:19                93:10 109:8         delirium 107:25
      97:16,19,23 99:10    cyber 24:14,17,17        134:11 136:7        delivering 116:3
      101:1,6 102:18         24:19,22,24 25:6     days 44:8 51:23       deponent 1:16
      103:9 104:4            25:10,17 26:5          69:20 106:16          2:19 7:3 18:15
      105:23 124:14,17       33:10,14 34:1,11     de 4:7                  38:4,7 44:20
      124:21 132:1           34:18                dealing 20:6            46:12 48:19,21
    cred's 28:21 73:4                d            dealt 19:23 20:5        54:5 55:11 64:1
    credit 24:14,19,21                            debated 117:22          71:9 87:2,14 95:9
                           d 7:18 41:8,18
      25:11,15,20 26:3                            debtor 10:19 43:4       112:21 113:11
                             69:15 74:3 99:10
      26:12 33:16 34:19                             49:16 51:6 107:7      114:21 118:3
                             102:18 103:9
      34:23 97:10 98:13                             110:6,10,17,22        122:17
                           daily 33:23
      98:19                                         113:23              depose 128:12
                           dan 57:7,8 60:19
    creditors 5:13                                debtors 1:6 2:6       deposit 49:24,25
                             61:3 76:2,11 77:6
      10:13                                         42:18,19,22 51:18     51:7 52:8,12
                             77:9
    crypto 20:5,6 73:7                              51:20 52:24 53:2      56:13,15 102:24
                           daniyal 68:20 69:1
      73:16,17 92:10,21                             92:11 98:6 106:8    deposited 49:22
                             69:2
    cryptocurrency                                  113:24 114:17,20      54:25
                           dark 66:18
      17:4,8,16,20,22                               115:8 116:4         depositing 51:21
                           darren 5:17
      18:24 19:4,12,15                              129:13 133:1        deposition 1:15
                           data 84:17 103:24
      19:23 20:2 22:2                             december 65:19          2:17 7:10 8:4 9:13
                             104:17
      22:13,25 23:6,14                              65:23 66:8            9:18,23 12:11,20
                           date 16:15 17:10
      24:9 28:3,7,20,22                           decide 121:7            12:24 13:12 18:6
                             17:12 42:6 44:3,3
      29:16 31:9 40:6                             declaration 7:16        29:22 30:1,7,9
                             44:4,5,14 45:9,10
      40:10 70:13 72:17                             57:18,24 67:21        32:21 38:16 67:3
                             53:22 59:3,5,17,19
      73:5,10 75:3 80:3                                                   89:25 110:8 119:2
                             61:7 78:7 83:4

                                                                                     Page 8
                                    Veritext Legal Solutions
                           PUBLIC VERSION:    Filed April 6, 2021
                                         866 299-5127                           Page 593
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             55 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1718
                         Exhibit Exhibit B Page 45 of 60
   [deposition - ether]

      119:11,18 120:10      109:20 110:2         documents 33:2,4        82:24 83:8 133:7
      120:16,19,25        direct 23:9              33:7 34:9 45:4      else's 60:9
      121:15 122:9,13     directed 19:1            52:19 61:18 64:8    emanuel 56:24
      122:18,21 123:1,5     75:18                  70:11,18 71:6         58:4,17
      123:6,9,15,25       directing 119:22         101:13              emergency 29:14
      124:5,15 126:3,5      119:24 120:9         doing 43:8 63:16        39:17,22 40:5,9
      126:13 127:12         121:7 122:20           76:3 107:20           119:17 128:13
      128:7,17,20,22,25     123:24                 109:15 118:8        emery 5:14 10:12
      129:6,14,15,15,21   direction 112:18         121:5                 50:16
      130:24 131:2,15       137:11               dollar 77:13          employed 19:16
      133:9,11,11,15      directions 127:1       dollars 16:7 29:16      19:17
      135:9,12 137:14     directly 19:2 48:9       31:9 82:10 105:18   employee 83:1
    described 116:12        75:15,22               107:3                 137:18
    description 31:7      director 36:4          dorsey 29:22 30:6     employees 35:1,11
      31:16,19 32:3         37:15 53:7,14        double 68:25          employment 17:17
      33:18 34:10 36:14     54:10 62:21 67:18    doubt 85:8              31:5,18 32:3
      48:2 93:16 98:18      69:5 76:14 77:12     drive 51:5 52:5         33:15 35:17 36:13
      99:15               directors 35:10        due 52:13 128:9       endeavor 135:3
    descriptions 34:3     disclose 46:6          duly 137:8            endeavoring 34:6
    designation 26:8,8    discovery 70:9         duties 27:2           engage 120:15
    despite 124:21          104:16,21 115:13     dying 106:3           ensure 132:25
    destination 97:17       116:1                  107:13              entire 69:6 80:20
    detail 7:11 31:20     discuss 29:21                    e           entities 25:14,24
    details 41:22         discussing 31:6                                26:10
                                                 e 7:20 14:16 33:11
      95:18 104:3         discussions 36:9                             entitled 54:22
                                                   40:15 64:9 71:15
    detected 76:25        dismiss 57:13,19                             entity 25:19,22,23
                                                   74:4,5,9 81:4,4
    detection 77:3          57:25                                        26:11 82:23,24
                                                   93:5 115:11,21
    determination         disposition 70:13                            entry 57:2
                                                   119:6 125:5
      41:19,20 116:22     disrupt 121:4                                equity 80:19 82:3
                                                 earlier 96:6
    determine 41:14       district 1:2 2:2                               84:21
                                                 easier 44:12 70:2,8
      43:7 130:15           4:14 9:20 119:15                           error 45:3
                                                 eastern 131:3
    development           dixie 14:7                                   especially 133:1
                                                 echo 74:4 81:5
      22:22 64:11         document 59:7,18                             esq 5:5
                                                   93:5,6
    device 83:24 105:6      59:20,21 61:13                             established 35:24
                                                 effectively 34:1
    different 92:5          70:9 78:12 85:22                             99:4
                                                 effort 64:4 121:1
    differently 134:22      88:19 96:12                                establishing 82:16
                                                   125:12
    difficult 11:13         101:19 108:23                              estate 133:1
                                                 efforts 118:9
      28:11 30:14 121:3     114:15                                     estimate 19:9
                                                   121:2
    digital 72:19,19      documentation                                et 1:5 2:5 9:19
                                                 eighth 93:13
      76:10 90:21 91:16     100:20                                     ether 74:22,23
                                                 either 17:20 21:1
      92:16,17 109:19
                                                   48:18 54:16 72:8

                                                                                   Page 9
                                   Veritext Legal Solutions
                          PUBLIC VERSION:    Filed April 6, 2021
                                        866 299-5127                           Page 594
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             56 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1719
                         Exhibit Exhibit B Page 46 of 60
   [evan - final]

    evan 134:23            evasive 117:17         exhibit 7:11,13,16    far 98:15 116:16
    evans 5:15 7:6         evening 125:24           7:18,20,22 8:5,8    fargo 7:11,13 8:8
      10:11,11 11:7          129:9 132:20           8:10,12 42:1           40:25 41:4,8,23
      12:18,25 13:5,14     event 62:7,17 63:6       61:19,22 62:1          48:9 98:19 99:8
      17:25 18:23 27:21      63:17 65:15 66:13      67:22,23 68:1          99:12 101:22
      30:8,25 31:1         events 62:19,23          69:15 71:8 74:3,3      102:1,4 103:3,7,14
      32:10,23 38:18         63:5,7 64:7,10         74:4,5,9 81:3,4        103:18 104:6,12
      41:21 42:4,8,11        66:14                  85:11,14 86:25      fast 108:13
      44:23 45:15 46:8     eventually 25:5,11       90:5,8 93:3,3       fear 106:2
      46:14 47:15,19,20      26:23 27:6 33:15       95:23 96:21 102:9   february 1:17
      48:20,24 49:8,10       105:18 107:15          102:10,14 108:11       2:21 9:1,6 23:10
      50:9,11,20,25 51:3   everybody 50:22          108:16,18,22           39:12 40:21 41:22
      54:4,6 55:12         evidentiary              111:22,23 112:2        42:7,12 43:18,24
      56:20,22 61:13,19      130:19               exhibits 7:9 8:3,17      47:21 49:13,14
      61:22 62:4,10,12     exact 16:14 17:10      existence 25:10          110:7 113:22
      64:13 67:5,20,24       23:25 31:20 53:22      125:15                 114:4,4 128:14
      68:6,9 69:18 70:1      56:14 59:3,17,19     expect 75:14             132:3 137:22
      70:6,7 72:1 74:1,8     61:7 84:7 114:1      expedite 134:12       federal 137:14
      76:6 78:11,13        exactly 26:20          expedited 133:17      fedwire 98:19
      81:1,6 85:11,17,25     48:12 56:2 63:19       133:19              feel 38:6 130:20
      86:2,25 87:4,16        84:14 116:17         expense 82:13            134:21
      88:5,10,18,21 89:6   examination 7:3        expenses 82:18        feeling 38:1,2 39:5
      89:13,16 90:2,7,11     11:6                   84:25 86:22            39:5 114:12
      90:13 92:25 93:6     examined 18:20         experienced 73:7      feels 127:6
      93:8 95:10,20        examiner 10:24         expertise 54:11       fees 100:4
      96:1,12,17,20 97:6   example 116:18         explain 41:11,13      fifth 93:12
      97:8 99:22,24        excel 8:10             explained 110:3       file 79:11
      101:18,20,25         exchange 82:9          extend 129:14         filed 9:19 40:5,8
      102:4,13,21,23       excuse 135:10          extent 122:15            53:20,25 54:8
      104:22 108:9,12      execute 67:16 77:7       127:5                  57:13 67:21 85:12
      108:15,21,25           77:10,19,23 111:9               f             88:23 119:5,14
      109:2 111:20           111:10 116:7                                  128:16 132:4,5
                                                  f 7:22 14:16 85:11
      112:1,19,24 113:9    executed 40:6,10                             filing 54:1 87:14
                                                    85:14 90:6,8
      113:12,19,21           55:18 93:10 94:10                             119:7,9,12,17
                                                  facilities 34:20
      114:3,6,20,22          94:19 106:11,16                               120:14,25 121:4
                                                  fact 29:15 92:9,16
      118:13 119:12,16       108:3 109:17                                  123:1 124:1 126:3
                                                    96:5 117:23 121:1
      119:22 120:8,21        116:8 136:7                                   131:20
                                                    124:21 129:21
      122:2,12,19          executing 107:21                             filings 40:12
                                                  facts 132:11,17
      128:12 129:12        executive 34:23                                 119:21
                                                  fair 93:16
      131:21 132:12,19     executives 69:7                              final 134:24 135:1
                                                  family 15:5
      133:13,16,18,23

                                                                                    Page 10
                                    Veritext Legal Solutions
                           PUBLIC VERSION:    Filed April 6, 2021
                                         866 299-5127                           Page 595
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             57 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1720
                         Exhibit Exhibit B Page 47 of 60
   [finally - golubchik]

    finally 131:12         focus 30:5             funded 69:9          giving 126:25
    finance 66:4           follow 54:24           funding 34:24        go 9:15 11:11 13:3
    financial 20:16          124:10               funds 43:8 46:10       17:24 20:9,10
      21:24 22:2,10,11     following 90:15          47:9 52:22 72:17     32:10 34:11 36:8
      24:7,8 27:9,11,12      91:16 92:14            97:16 124:14,18      38:8 45:14 48:20
      27:14,17,25 28:1,2     100:11                 124:21,22            62:14 63:3 64:9
      28:14 29:5,6,8       follows 18:21          fungible 56:18         64:15 65:5,18
      30:19 32:1 35:25     foregoing 136:2        further 92:18          66:20,22 86:22,25
      44:9 53:18             137:5,7,11,13          119:25 120:1,5,5     87:13 95:12 99:22
    financially 10:4       form 47:14 53:6          120:15 123:16        101:18 102:21
      137:17                 64:11 69:22 76:5       137:13,17            108:25 110:20
    find 38:23 59:7          108:8 111:8          future 66:13           113:19 118:15
      134:25               formalized 35:20                g             119:11 121:21,25
    finding 34:25 35:4     former 26:4 80:12                             126:17,20 127:7
                                                  g 8:5 95:23 96:19
      121:1                  80:15                                       127:21 131:4
                                                    96:21
    fine 39:6,8 118:14     formulate 34:23                             god 18:14
                                                  gather 64:21
      127:24 135:7         forth 40:12 115:11                          going 9:5 11:10,12
                                                  generated 99:16
    finley 14:15 46:16       137:6                                       11:14,16 13:7
                                                    99:16
      46:18                forward 119:11                                18:1 23:23 29:20
                                                  geneva 62:18
    fire 79:4 82:22          130:24                                      30:16 32:16 34:3
                                                    66:16
      83:8                 forwarding 119:6                              36:8 38:8,10,19
                                                  geoffrey 3:5 10:15
    fireblocks 68:15         119:13                                      40:12 43:3 45:11
                                                    13:1 30:8
      72:18 73:18 77:14    four 14:19 87:18                              52:1,4 54:18 55:3
                                                  geoffrey.grivner
      77:16                  100:12                                      61:21 62:25 64:15
                                                    3:10
    fired 79:3 83:3        fourth 93:12 94:20                            66:23 84:14 89:19
                                                  getting 94:13 98:4
    firm 9:25 10:3,21        113:10                                      89:21 95:13 104:5
                                                    127:1
    firms 57:3             frame 35:19                                   108:16 112:18
                                                  gilman 4:11 10:23
    first 17:3,8,19          125:18,22                                   113:14,15 117:7
                                                    10:23
      18:24 19:3,14,16     frankly 52:19                                 117:14 118:15,23
                                                  giovanni 72:23
      20:20 40:1 59:1      friday 124:19                                 121:2,6,21,25
                                                  give 16:3 17:13,13
      61:2,20 80:25        front 20:18 31:16                             122:4 125:19
                                                    18:13 19:7 28:16
      81:7 93:7,20           85:7 93:4 130:4                             126:4,7,11,12,19
                                                    38:4 40:19 56:14
      94:20 102:21           134:15                                      127:9,15,17,21
                                                    113:8 114:9
      112:12,14,15,19      full 11:17 13:15                              128:2 130:24
                                                    118:15,17 121:11
      121:21                 20:19 35:17 46:17                           132:4 134:9,15
                                                    123:4 125:18,20
    five 114:10 118:16       83:1                                        135:10
                                                    125:22
      118:17,20            fully 87:10                                 goldman 21:4,6
                                                  given 104:15
    fixes 13:4             functional 35:19                            golf 96:19
                                                    118:1 123:13
    flow 39:7              functions 31:21                             golubchik 122:24
                                                    134:14 137:12
    flower 3:17            fund 80:17 97:19                              122:24 123:12,14
                                                  gives 30:15
                                                                         123:18 125:21

                                                                                  Page 11
                                    Veritext Legal Solutions
                           PUBLIC VERSION:    Filed April 6, 2021
                                         866 299-5127                          Page 596
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             58 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1721
                         Exhibit Exhibit B Page 48 of 60
   [golubchik - indicates]

      126:8,21 127:5                   h           hereto 42:3 62:3      hundred 111:5,6
    good 9:4 11:8,9          h 8:8 15:10 68:23       68:3 69:17 74:7     hundreds 40:15
    gotten 40:15               68:25 102:7,9,10      85:16 95:25                    i
    grab 69:8                  102:14                102:12 108:20
                                                                         idea 39:25
    graduate 20:11,13        hair 88:9               111:25 136:5
                                                                         identification 42:2
    great 122:3 134:14       half 15:16 125:5      high 64:19,21
                                                                            62:2 68:2 69:16
    grivner 3:5 10:15        hand 18:11 36:16      highlight 109:1
                                                                            74:6 85:15 95:24
      10:15 12:18 29:20        39:6 47:8 98:1      hired 19:20 24:14
                                                                            102:11 108:19
      30:22 32:13 45:11        131:9                 26:13,18
                                                                            111:24
      46:8,9 47:14           handle 120:24         history 74:2,10
                                                                         identified 124:15
      50:13,19 60:5          happen 52:11            81:2 93:2
                                                                         illegal 76:16,18,22
      69:22,24,24 71:5       happened 65:9         hold 16:16 17:23
                                                                         immediately 36:15
      76:5 87:13,24            79:22 108:4           17:24 38:9 41:12
                                                                            51:18 53:3
      89:8,15,17 104:19      happy 31:19             63:5 92:5
                                                                         impacts 131:20
      108:8 117:25             118:16 120:1,14     holding 97:16
                                                                         important 134:16
      118:19 119:4,13        hard 108:14           home 13:25 14:5,6
                                                                         improper 128:21
      119:19,24 120:13       hardware 75:17          14:7
                                                                         inaccessible 106:4
      121:13,18,22             78:18,20 83:24      honest 11:17
                                                                         inamullah 68:20
      122:14,22 123:6          106:4 107:5,16        126:22
                                                                            69:1,2,12 71:12,21
      123:11,22 124:1,7        110:5 111:8         honestly 126:25
                                                                            72:3,9 73:3 75:3
      124:12,23 125:10       hastings 3:13         hope 34:6 36:10
                                                                            76:1,9
      125:20,25 126:6          10:18                 38:5 125:23,23
                                                                         incapacitated
      126:10,14,25           head 22:21            hotel 62:17,18
                                                                            105:6 106:2,9,22
      127:3,10,14,19,25      health 37:21            65:22
                                                                            107:11,23 108:2
      128:24 129:2,2,20      hear 50:22 129:1,8    hotels 65:12
                                                                            109:14
      129:24 130:2,7,23        129:9               hour 125:5,22
                                                                         included 28:21
      131:5,13,17,21         heard 129:7           hours 125:6
                                                                         includes 103:8
      132:9,15,21,23         hearing 38:21         house 15:21,24
                                                                         incoming 12:15
      133:4 134:6,7,8          39:13,16,22 40:16     16:9 45:25
                                                                         incorporated
      135:7                    42:13 79:16,22      hover 83:13
                                                                            24:20
    grogan 133:25              80:9 86:19 88:14      112:17 113:6,6,9
                                                                         indemnification
      134:1,3                  88:15 130:13,18     how's 134:11
                                                                            58:14 59:5,21
    ground 11:11               132:3,6             huh 41:16 44:7
                                                                         indemnify 57:10
    group 64:14 67:12        hedging 31:11           53:19 54:23 65:16
                                                                         independent 69:8
    guess 50:17 60:4         held 25:2 43:2,18       65:24 69:21 72:15
                                                                         independently
      75:12                    54:17 72:20 76:11     77:18 81:12 87:17
                                                                            35:24 69:9
    guys 37:20 114:8           77:14,17 81:20        94:23 97:12 100:3
                                                                         index 7:1 8:1
      117:7                    91:25 104:3           101:17 106:6,10
                                                                         indicated 39:17
                             help 18:14 52:21        109:11 111:19
                                                                            87:25
                             helpful 39:7            126:6,10
                                                                         indicates 88:16
                                                                            126:2

                                                                                     Page 12
                                   Veritext Legal Solutions
                          PUBLIC VERSION:    Filed April 6, 2021
                                        866 299-5127                             Page 597
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             59 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1722
                         Exhibit Exhibit B Page 49 of 60
   [individual - know]

    individual 72:20      interrogatory          january 7:13           jpmorgan 8:5
    individuals 64:19       7:18 69:19 71:1        21:19,19 23:3,17       95:21 96:2,6,22
      76:20               investigated 75:10       24:3 29:17,17          97:15 98:9 101:19
    industry 19:15        investment 31:11         36:19,21 37:3          103:1,17 104:6
      35:6                  80:19 84:22            53:13,15,24 54:7     jtd 1:11 2:11 9:21
    information 8:20      investments 23:10        56:21,23 57:17       judge 12:21,24
      104:20 120:11       involved 17:3,22         58:10,23 59:10,14      29:22 30:6
    ingersoll 3:4 10:16     22:10,20 31:10         61:16 62:11,13       judge's 119:17
    inhumane 118:4          66:6                   63:3,12 66:8         judgment 54:12
    initial 80:19,21      involvement 20:2         67:22 104:24         july 8:5 23:2 33:15
      84:12 99:1            22:16 28:6,8,19        105:2,17,20            64:3 78:5,8,23
    initialed 136:4       issue 68:5 106:8         106:11 107:20,21       79:12,17,23 81:8
    initially 82:4          116:2                  107:21 109:3,8         81:14,25 82:21
    injunction 7:23       issued 12:21 29:15       112:5,5,6,6 115:6      83:10,23 85:20
      85:12,19 88:19        85:20 93:11            115:7 132:13,13        86:8 88:23 89:1,2
    ink 136:4               128:13               jbevans 5:23             91:11,12,13,16
    instruct 12:22        issues 30:6 120:18     jeff 60:4                92:14,14 93:10
      45:11 46:9            128:18 131:9         job 1:23 20:20,24        95:3,12,12,21
    instructed 129:5      istanbul 65:23           22:5,15 24:24          96:12,22,23 97:9
    instructing 30:23       66:10 67:7,9,10,15     25:2 26:14,16          98:8 100:12
      120:4               item 109:1,3             27:5,13,22 28:10       101:21 103:2,12
    instruction 8:23        110:20                 28:12 30:18 31:3       103:12,16 104:11
      51:12 126:14                  j              31:6,14,15,18 32:3   jump 38:19
    instructions 54:25                             32:6,24 34:10,14     june 35:18,20
                          j 8:12 111:22,23
      127:1                                        34:17 36:14 53:17      37:17,18 68:10
                            112:2
    intend 42:17                                   118:8                  70:14 72:3 75:2
                          james 1:12,15 2:12
    intended 35:25                               joe 38:23 45:14          79:3 82:22 83:2
                            2:17 7:4,16 9:18
      51:22                                        50:16,23 66:18                k
                            13:12,16,20 18:6
    intention 51:7,9                               68:4 71:10 76:3
                            18:19 27:15,22                              kept 46:3,4,5,5
      52:8,12 62:21                                76:12 77:19,21,22
                            28:3,9,15 29:9                              key 35:5
      63:2 64:22                                   81:4 90:6 93:5
                            31:8,22 32:5,21                             kicked 50:17,17
    interest 35:8                                  100:14 102:8
                            34:13 38:16 41:8                            kind 17:9 46:19
    interested 10:5                                108:17 118:3
                            41:8,17,18 45:11                            kinds 92:6
      137:18                                     jog 65:22
                            46:9 54:4 56:16                             knew 75:25
    interests 35:3                               joined 67:6
                            67:3,21 74:12                                 106:17
    interfere 9:12                               joining 10:22
                            84:1 89:25 98:20                            know 12:1,9 16:1
    interim 132:24                               jointly 9:21
                            99:10,10 102:17                               20:4 23:24 25:9
    internally 121:6                             joseph 5:5,15
                            102:18 103:4,8,8,9                            25:24 26:20,25
    international 66:4                             10:11 11:1
                            119:2 122:10                                  31:12 33:1,3,22
    internship 21:6                              joseph.mcmahon
                            128:7,12 136:1,15                             36:16 40:11,22
                                                   5:10
                                                                          47:7 50:4 54:13

                                                                                   Page 13
                                   Veritext Legal Solutions
                          PUBLIC VERSION:    Filed April 6, 2021
                                        866 299-5127                            Page 598
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             60 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1723
                         Exhibit Exhibit B Page 50 of 60
   [know - mail]

       56:2,3,3,5 61:10    lawyer's 51:5             109:3 110:20         long 14:10,18
       64:9 72:11,25       lawyers 59:2,10           113:10 114:5,7         17:21 20:9
       75:12 78:21 79:8      59:11 60:9,11,18     linkedin 21:13,20       longer 75:24 89:11
       79:9,10,13 80:5       61:3 115:22 116:7       23:24                  124:4
       84:6 89:10,16       layman 54:11           liquidate 82:8,10       look 16:23 17:11
       91:18 94:3,6,7      leave 106:4               82:14                  19:5 24:2 59:3,7
       98:16 99:17,18      led 33:15              liquidated 80:22          63:18 65:20 74:21
       100:15,17 101:2,3   ledger 78:15,17,18        82:5,16 84:1,19,24     74:21 86:16 99:25
       101:12 103:19         78:24 81:20,25          84:24 85:4 87:3      looked 98:10
       106:2 107:25          83:20,24 86:14          89:2 95:7,11           117:5
       113:25 115:20,23      92:4,5 107:14           100:13 105:18        looking 16:4 17:12
       116:5,16 117:2,2      108:5,10,22,24          107:3 111:6            21:13 80:6 91:25
       118:18 121:2          113:20               liquidating 93:14         99:23 130:12
       125:15 126:20,21    left 16:20,24 24:12    liquidation 80:16       looks 93:18
       126:25 127:11       legal 10:1,3 13:15        82:2 85:1 86:21      los 1:16 2:19 3:18
       129:18 130:8,10       25:6,9 40:1,11          87:18 88:13 94:4       9:1 14:16
       130:14,15,21          43:7 52:16,19           95:4 110:4           lost 50:14,23 52:15
       134:21                54:11 57:5,6,7,8     liquidations 112:3        66:18
    knowledge 23:1,7         58:4 59:13 79:9      list 112:15             lot 40:12,17 75:10
       23:15 118:1           79:24 116:20,22      listed 87:20              75:24 110:7
    knowledgeable            116:22 117:23        lists 34:2              luft 3:14 10:18,18
       35:12                 123:23               literally 40:15           13:3 32:14 63:22
    known 75:13,21         legitimately 54:22     litigation 124:5          63:24 66:20
               l             76:14                little 11:13 38:20        121:15 123:3,8
                           lending 22:15,17          44:11,12 50:14         124:9,13 125:1,25
    l 14:16 15:10
                             23:9                    51:12 85:25 89:11      126:7,11,19
       68:23,23,25
                           letter 96:18 102:6        108:13                 127:13 129:24
    l.l.c. 23:10
                             108:11 111:21        live 13:21 14:12          130:3,22 131:12
    l.p. 22:21,24
                           leveraging 34:20          15:2,3,4,4,4           133:10,17,18
    language 90:23
                           liabilities 53:4,8        108:10,23 113:20       134:1,3,13,20
    large 94:14
                           liability 47:1,13         137:3                  135:1
    lastly 35:9
                           libra 24:14,19,21      lived 14:10                      m
    law 3:6,16 4:3,5
                             25:11,14,19 26:3     llc 1:9 2:9 4:3
       4:12 5:6,19 10:21                                                  m 1:21 2:21 33:12
                             26:12 33:16             25:21 26:4,11,12
       57:3 120:18                                                          68:23,25 137:24
                           light 119:9,11            26:13
       129:18                                                             machine 137:9
                             120:13 123:1,13      local 26:8
    lawsuit 79:11                                                         mack 10:21
                           limit 29:25            location 46:6
    lawyer 11:18                                                          madam 18:9
                           limited 12:20,23       locations 64:18,19
       12:12 40:1 51:6                                                    madison 5:20
                             30:1 33:10,14        log 85:6 114:1
       58:14,16 60:6,16                                                   mail 64:9 71:15
                           line 17:18 83:15       logical 37:23
       79:9,14                                                              115:21 119:6
                             103:18 108:25
                                                                            125:5

                                                                                     Page 14
                                    Veritext Legal Solutions
                           PUBLIC VERSION:    Filed April 6, 2021
                                         866 299-5127                             Page 599
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             61 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1724
                         Exhibit Exhibit B Page 51 of 60
   [mailing - neither]

    mailing 13:25 14:2   matters 35:11          mid 120:25            move 55:23 80:3
    mails 40:15          mcdermott 5:14         middle 13:17,18         81:10 105:1,4,10
     115:11               10:11 50:16            63:3                 moved 29:17
    maintain 37:15       mcmahon 5:5 11:1       miller 6:4 9:25         104:23 105:11,25
     41:7,17 118:7,10     11:1                  million 16:7            106:1
    maintained 41:4      mean 17:6 27:12        millions 29:16        moving 105:9,22
    management            28:1,8 30:13 40:2      31:9                 multiple 118:2
     22:21,24 36:1        42:19 54:2 73:13      mind 114:8            mwe.com 5:23
     42:14 43:3,12,19     73:16 75:9 78:19      minute 114:10                   n
     43:20                84:23 93:18 98:7       120:22
                                                                      n 14:16 33:12
    manner 76:25          98:7,15,24 99:7,8     minutes 38:4,6,25
                                                                        68:23,25
    march 35:18           103:5 107:9 110:1      39:4,9 88:2,4,7
                                                                      name 9:25 13:15
     36:20,21 37:3        112:14 125:8           89:7 117:8 118:16
                                                                        13:17,18 15:9
    marked 8:17 42:1     means 39:25 40:17       118:17,20 121:10
                                                                        74:11 91:20,22
     62:1 68:1 69:15      79:8,10 88:3           125:16 127:8,20
                                                                        96:23 97:15 98:22
     71:8 74:5 85:14     meant 45:9 52:10       misheard 63:24
                                                                        101:22 102:17
     95:23 102:10         80:22                 missing 115:17
                                                                        103:2 104:7
     108:18 111:23       media 9:17 13:7         116:24 117:18
                                                                        137:21
    market 5:7 63:1       13:12 18:6 32:16       118:17 132:12
                                                                      natural 88:7
     73:7                 32:21 38:10,15        mistaken 66:12
                                                                      nature 28:21 40:2
    marketing 62:22       66:23 67:3 89:20      misunderstanding
                                                                        71:18 130:19
     63:17 64:4,6,17      89:25 118:22           19:25
                                                                      necessary 127:6
    marketplace 22:5      119:2 122:4,9         mixed 74:19
                                                                      need 17:14 18:7
     22:9,12              128:2,7 135:11        moment 59:7
                                                                        21:2 32:2 33:3,6
    markets 21:8         medication 38:24        66:19 80:18
                                                                        34:7,8 36:13
    marking 61:17        meet 67:9              money 42:20
                                                                        37:21,25 38:3
    marks 13:7,11        melissa 1:21 2:21       45:22 49:21 52:13
                                                                        41:18 52:16 53:2
     18:5 32:16,20        10:2 137:24            54:25 55:5 116:21
                                                                        56:13 63:4 84:11
     38:10,15 66:23      members 35:1            116:24 118:17
                                                                        84:13,14 89:8,14
     67:2 89:20,24       memory 65:22           moneys 52:7
                                                                        98:25 100:21
     118:22 119:1        mentioned 25:14        month 17:1
                                                                        117:7 118:18
     122:4,8 128:2,6      25:22 26:10           months 15:16
                                                                        120:22 121:22
    married 15:7         mentioning 25:25        16:25 62:20 66:14
                                                                        126:19 127:11
    marriott 62:17       mercedes 46:20,21      morgan 99:17
                                                                        133:7,21 134:21
     63:13               mersin 67:11           morning 129:25
                                                                        134:24 135:1
    mateo 79:12 85:13    message 126:16          131:3
                                                                      needed 76:16
     85:20 88:20          127:4                 mortgage 15:24
                                                                        82:13,13 87:25
    math 113:14          messages 12:15          16:2
                                                                        130:10
    matter 9:19 10:25    microphones 9:7        motion 39:18,22
                                                                      needs 51:17 130:4
     51:14                9:12                   40:4,8,20,22 57:13
                                                                      neither 123:17
                                                 57:25 132:4,5
                                                                        137:17

                                                                                  Page 15
                                  Veritext Legal Solutions
                         PUBLIC VERSION:    Filed April 6, 2021
                                       866 299-5127                           Page 600
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             62 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1725
                         Exhibit Exhibit B Page 52 of 60
   [net - p.m.]

    net 64:19,21          occurring 79:16          87:22 88:11,17,25   orchestrated
    network 34:21         october 23:11            89:5,13,19 91:2,6     76:21
      35:2,6 73:18        offered 59:18            91:10,14 92:13,24   order 7:22 12:20
    networking 62:22      office 5:4 11:1          94:8,12 95:6,17       29:12,15 36:14
      63:17 64:17           51:5                   96:9,17,17 97:1,5     79:15 85:12,19
    never 77:2 106:7,7    officer 26:22,24         97:13,21 98:12,17     88:19 90:4,9,15
    new 5:21,21             27:6,7 29:1,4          99:11,19 100:5,6      91:4,8,11 92:15,21
    north 5:7             officers 35:11           100:16 104:10         93:11 104:2
    notations 48:6        official 5:12 10:12      105:8,12,15,19        105:21 106:18
    note 9:7 12:18        offline 78:21            106:15,20 107:18      109:24 119:18
      29:20 88:1 104:19   oftentimes 21:16         108:1,9 109:7,12      120:10 121:8
      121:15 131:12,17    oh 65:24 86:18           109:18 110:11,15      124:18 128:13
      137:3                 104:16                 110:19,24 111:4       131:16,20 133:15
    noted 136:4           okay 11:25 12:8          112:11,21 113:3       133:18
    noticing 10:9           12:14 13:6,19          113:13,17 114:23    ordered 12:24
    november 53:21          14:9 15:6 19:10        115:5 117:4,6         29:22 30:6,9
    number 43:15            19:19 20:8 21:18       122:1 124:9 125:1     75:17 80:2 90:17
      56:14 70:24 81:3      21:25 22:4,8,19        126:19 127:19,23      126:5,13 127:15
      93:4 97:25 102:6      23:8,16 24:11,16       132:23 133:14         128:25 131:14
      112:22 116:18         25:18 28:18 30:21      134:2,5,9 135:3,5   orders 127:16
      135:11                31:22 36:5,17          135:5                 129:22
    numbers 84:7,16         37:6,9 38:7 39:11    once 75:17 95:7       organize 62:22
      112:8,9               40:23 41:3,10        one's 127:2           organized 63:17
    nw 4:13                 43:10,23 44:10,15    ones 26:1 94:5          63:19
              o             45:13,24 46:12,23    ongoing 66:4 82:6     original 33:8 82:3
                            47:3,18 48:1 49:7      82:18 115:11,21       94:3 97:18 137:14
    o'clock 122:8
                            49:11,19 50:2,8,25     116:2 121:16        originally 83:21
    oaks 14:4,8 98:20
                            51:25 53:23 54:14    onward 99:5           outcome 10:5
    oath 18:20
                            55:17 56:8 57:22     open 75:4,24          overall 34:23
    obfuscate 121:1
                            58:2,6,11,15,20        102:24 108:10       owed 16:1 53:4,7
    object 11:19 47:14
                            59:8,23 60:8,8,21      116:11,16 117:21    owned 43:21
      69:22 76:5
                            61:1,1,12 62:9         129:15,22 133:12              p
    objection 11:20
                            63:20 65:2,7         operate 82:17
      108:8 129:21                                                     p.m. 2:20,20 9:2,5
                            66:21,22 67:9,13     operating 84:25
    objections 13:2                                                      13:8,11 18:5
                            68:13 72:6,16        operations 37:5,7
    obligation 89:12                                                     32:17,20 38:11,14
                            73:25 75:1 76:23       37:11 82:6 108:10
    obtain 34:19                                                         66:24 67:2 86:9
                            77:5,18 78:5,10,19     108:23 113:20
    occur 120:20                                                         89:21,24 118:23
                            78:22 79:5,21        opinion 116:22
    occurred 54:1                                                        119:1 122:5,8
                            80:7,14,24 81:13     opposed 55:5
      87:10 104:9 119:8                                                  128:3,6 135:9,11
                            81:23 82:20 83:5     opposition 128:24
      123:2                                                              135:13
                            85:3,24 86:6,7,12

                                                                                   Page 16
                                   Veritext Legal Solutions
                          PUBLIC VERSION:    Filed April 6, 2021
                                        866 299-5127                           Page 601
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             63 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1726
                         Exhibit Exhibit B Page 53 of 60
   [pacific - presumption]

    pacific 9:5 13:8,11     86:21                pgilman 4:16            77:22 83:8
     18:2,5 32:17,20      paying 47:4,6 57:8     philadelphia 3:8      point 30:5 37:23
     38:11,15 67:2          59:10                phone 12:9 71:15        119:24
     89:21,24 119:1       payment 48:13,22         72:9                poor 37:20
     122:5,8 128:3,6        48:23 57:11 61:4     phones 9:11           position 53:11
    page 7:10 8:4 42:9      61:5,6 62:11,13      physical 49:4           73:9 119:9,16
     74:15 88:9 90:12       65:12,14             pick 9:8                120:8,14 121:12
     93:7,13 97:7,9       payments 48:11         pieces 107:8            124:3 125:11
     101:19                 48:18 57:3           pike 4:6                126:1,16,24 127:4
    pages 1:25            penalty 136:2          place 9:11,15,23        131:18 132:11
    paid 47:16 60:11      pendency 128:17          14:7 69:10 77:4     positions 120:3
     60:16,18 61:2          132:5                  119:10,20 137:6     possession 70:17
     66:1,8               pending 11:22          placed 109:20           78:25 90:21
    palo 15:1               12:12 50:13 123:9    placeholder           possibility 131:11
    papers 40:4             124:5,17 126:7         128:10              possible 38:1
    paragraph 90:14       pennies 53:9,10        places 64:20            51:22 82:10
     90:24,25 92:19       pennsylvania 3:8       plaintiffs 1:10         101:16 114:12
    parked 46:16          people 64:9,21           2:10,18 86:3          124:25 125:4,7,11
    part 47:2 80:15         110:8 116:18         plan 38:25 62:20        125:13 130:15
     82:2 86:20 96:16     period 33:12,12          63:1                  131:10 134:14
     104:16,16,21         periodic 37:22         planned 62:5,24         135:1
     115:13,13,19         periodically 71:23       66:14               posted 44:2,21
    participant 73:7      perjury 136:2          planning 47:4,6,6       45:1,8
    participants 9:24     permit 90:18             62:25               posting 44:5
    participate 127:5     permits 119:18         plans 63:4,5          postings 44:8
    parties 9:15 30:15    person 73:8            platforms 75:10       potential 35:1
     120:17               personal 30:10         please 9:7,9,11       precedent 126:1,9
    partner 23:17,20        41:15 49:25 50:3       13:6 14:6 17:24     precise 32:8
    partners 35:5           50:5,6 51:8,10,21      18:8,10 28:5        precluding 105:22
    parts 17:7              52:6 55:4,19           32:15 37:1 38:9     precursor 26:4
    party 10:4 137:19       63:11 103:7,13,18      38:13 41:21 42:8    predecessor 25:20
    passport 16:16,18       104:12,14 115:18       44:14,19,20 49:9    preliminary 7:23
    patience 66:19          119:5 121:4 126:2      50:9 67:20 74:1       85:19 88:19 90:3
    patrick 4:11 10:23      128:16                 76:8 81:1 87:1      prepayment 62:16
    pattern 80:18         personally 17:19         88:18 90:2 93:1,7     66:12,15 67:14
    paul 3:13 10:18       persons 42:22            101:18,25 113:7     present 10:6 11:18
    paulhastings.com      pertains 137:13          118:21 121:16,19    president 36:4
     3:20,21              petition 124:2           125:18 130:14,14    presume 113:18
    pause 12:15 59:6      pfeiffer 120:2           130:20 132:24       presumption
    pay 49:1 59:2,13        123:17               podulka 76:3,12         37:14
     60:9 82:13 84:25                              76:21 77:1,19,21

                                                                                  Page 17
                                   Veritext Legal Solutions
                          PUBLIC VERSION:    Filed April 6, 2021
                                        866 299-5127                           Page 602
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             64 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1727
                         Exhibit Exhibit B Page 54 of 60
   [pretty - reason]

    pretty 108:13         promote 35:3,7         purchase 16:12         58:24 60:4,15
      120:25                64:10                 17:8,15 18:24         76:8 77:8 85:9
    prevents 126:3        property 47:17          19:4 46:21            92:18,20 98:3,4,7
    previous 58:22          124:16,17 133:1      purchased 16:9         101:11 103:11
    previously 8:17       prosper 22:5,9,12       17:20                 104:17 110:1
      12:21 21:12 58:21   protected 76:16        purchasing 19:11       116:5,11,15,20,20
      60:12 63:2 90:10    provide 27:24          purported 79:4         117:1,10,11,12,14
    price 112:20            31:18 32:8 33:20      82:22 83:3            117:15,17,18,20
    prior 14:12,20,21       34:3 35:7,9 36:7     purpose 85:1           117:21,23,24
      14:21,25 19:11,22     43:3 51:6 52:14      purposes 130:9         118:14 122:15
      20:1 35:18 59:10      59:4 75:25 80:23     pursuant 104:20        124:25
      59:14 61:15 86:16     82:5 97:19,22         128:13              questions 11:10,16
      123:18 137:8          100:20,25 101:4,8    pursue 35:25           11:19,21 12:22
    privilege 11:20         101:9,10,15 104:2    pursued 37:13          25:8 29:25 30:4
    privileged 57:1,4       120:10 126:8          64:12                 30:15 33:5 34:7
    probably 12:9           132:21               pursuing 37:18         68:7 88:5 114:9
    problem 13:4 38:5     provided 22:12         put 51:10 52:3,3,5     117:8 119:23,25
      89:13                 24:8 28:14 32:1,9     69:10 74:1 77:3       121:3 124:10
    proceed 13:13           40:24 45:5 74:10      99:13 107:15          129:16
      18:17 32:22 38:17     74:11 97:3 98:5       133:7               quickly 125:13
      67:4 90:1 112:9       101:5,7,13,14                 q           quinn 56:24 58:4
      119:3 121:7           102:1,16 104:20                             58:17
                                                 quant 24:15,17,18
      122:11,12,20          108:23 115:8                              quite 27:17
                                                  24:19,22,25 25:15
      128:11,20,22,23       120:11 123:11                                       r
                                                  25:15,16 34:11
      130:3                 126:17
                                                 quanta 25:15         r 33:11
    proceeding 9:22       providing 27:14
                                                 quantum 25:7,17      raise 13:2 18:10
      18:8 128:25           29:5,7,8
                                                  26:5 33:10,11,14      39:6
    proceedings 137:5     provision 28:2
                                                  34:1,18             rbc 21:8,11
      137:7,9,15          prudent 105:4
                                                 quantum's 25:10      reach 69:11 106:8
    proceeds 84:15,20       125:9
                                                 quarter 37:5,8,9       125:21
      84:20,21 98:9       pte 24:15 26:7
                                                  37:12               read 48:2 55:13
      100:7,18 101:1        33:10,12,14 34:11
                                                 queries 35:10          70:10,16 90:15
      110:4 111:7         pull 33:2 47:11
                                                 question 11:22         92:18 98:18
      112:12,25 115:6       59:18 60:1 61:13
                                                  17:5,18 18:25         112:22 136:2
    process 40:1 52:16      61:15 67:20 81:1
                                                  20:5,7 28:5,9,11    ready 128:21
    produced 41:23          85:11 90:2 93:1
                                                  28:17 30:23 31:4    realized 108:4
      42:6 96:5             95:20 101:25
                                                  31:13 32:2 33:25    really 52:16 104:1
    producing 52:20         104:13 111:20
                                                  35:22 37:1 40:7       118:4,4 134:16,20
    professional 137:3    pulled 55:24
                                                  42:25 44:11,12      reason 25:6,9
    project 66:3          pulling 55:5
                                                  45:12 46:10 50:13     38:24 77:24 85:8
                                                  51:4 54:5 56:6        85:8

                                                                                 Page 18
                                   Veritext Legal Solutions
                          PUBLIC VERSION:    Filed April 6, 2021
                                        866 299-5127                          Page 603
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             65 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1728
                         Exhibit Exhibit B Page 55 of 60
   [reasonable - responses]

    reasonable 35:9          32:10,16,19 33:1     refusing 124:20         111:12 112:8
    reasons 110:3            38:9,11,14 51:1      regarding 29:22       rephrase 58:25
    recall 16:14,22          66:20,22,24 67:1       119:7 120:3,6,15    report 7:20 74:12
      17:2,10 19:5,11        70:22 71:11,17,19      120:17 129:9          132:10,17
      21:2,7,10 22:16        71:24 72:10 88:16      130:8 131:6         reported 1:20
      23:19,21 24:5,23       89:20,21,23            132:11              reporter 2:22 10:2
      25:1,7,25 26:15,16     104:19 111:17        region 11:4             11:14 17:23 18:9
      26:19,25 38:21         118:23,25 121:11     registered 137:2        18:10 32:12 44:19
      39:20,21 41:1          121:21,25 122:5,7    regularly 71:23         51:2 61:17,21
      45:21 48:17 56:18      127:8,12,22 128:2    relate 22:2 30:7        63:23 67:23 69:23
      56:19 57:15 58:9       128:5 131:13,18      related 10:3 66:4       70:5 93:2 95:8
      59:5,17,19 61:7        131:22 133:7           105:23                108:12 114:19
      69:14,14 71:14         135:10,10 137:8      relates 131:19          133:7,14,21,25
      73:9,23 75:6,7,11      137:12               relation 30:11          134:2,5,7,9,18,24
      79:15,24 80:12       recorded 9:17          relationship 33:9       135:3 137:2,3,3
      81:14 85:4,22        recording 9:14         relative 137:18       represent 10:24
      92:2 94:3 95:14      records 16:23 17:2     relay 126:16 127:4      113:15 123:16
      100:15,21 110:7        17:11 19:6 21:3      relevant 120:16       representing 11:3
    receive 68:11            31:17 55:9,13        relief 40:5,9         request 70:9,10,25
      73:10 75:13,22         61:9 65:20 70:12     relies 64:18            71:3,4 120:21
    received 71:13           84:11 87:5 98:25     rely 43:5 52:16         130:25 131:6,8
      75:5,14,17,18 78:5     99:23 117:5          remain 129:21         requested 8:20
      78:14,15 80:19       recovering 37:21       remaining 52:23         100:20 104:21
      83:17,21 99:1        recovery 118:5         remains 116:11,15       118:20 137:16
    receiving 73:11,14     refer 64:5 84:11         117:21 121:16       required 11:21
    recess 13:9 18:3         85:6 88:18 114:3       133:12                62:16 66:15
      32:18 38:12 66:25    reference 32:3         remember 20:20          100:24 120:11
      89:22 118:24           36:13 39:24 76:21      20:25,25 31:24        129:17
      120:23 122:6           113:8,25 114:24        39:14,19,24 57:20   reside 14:18,22
      128:4                referenced 83:4          69:19 107:20          46:11
    recognize 91:18          91:19                  109:15 110:13       residence 15:2
      91:20,22 93:17       references 101:12        116:14 117:19       resolved 116:16
      94:1,5               referencing 23:23      remind 93:2           respect 67:14
    recollection 32:5        83:18 100:22         remote 1:15 2:17        118:11
      34:13,14 70:19,23    referred 87:15         remotely 3:2 9:24     respond 124:24
      71:12 98:25 99:20    referring 59:20          10:7                  125:11,12
      103:20,22 104:9        63:8 70:3 71:5       rent 15:20            responded 70:16
      110:6 117:13           76:19 113:7          reopen 127:15         response 35:10
    record 9:5,16 10:8     reflects 114:15        repeat 28:5 35:22       71:10 75:25
      13:3,8,10 17:24      refuses 30:20            37:1 40:7 54:5      responses 7:18
      18:2,4 29:21                                  58:24 76:8 103:15     69:20

                                                                                   Page 19
                                    Veritext Legal Solutions
                           PUBLIC VERSION:    Filed April 6, 2021
                                         866 299-5127                           Page 604
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             66 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1729
                         Exhibit Exhibit B Page 56 of 60
   [responsibilities - series]

    responsibilities          78:1,6,15,25 79:3   sale 87:9 113:5          93:7 97:6
      24:24 27:3,10,15        79:3,7 81:21        sales 64:4,6           search 60:1
      28:23,24 29:3           82:22 83:22 84:20   sam 50:9,15 56:20      second 12:17
      31:14 32:7,25           85:1 86:15 87:19      61:14,15 66:17         20:24 32:11 34:22
      33:24 34:14,17          88:15 89:3 91:8       74:3 78:11 81:1,3      37:8 67:10 74:15
      35:19                   91:12 92:7,11         85:11 86:1,25          90:11 93:23 96:15
    responsibility            94:10 96:2,16         88:8,18 90:5           112:15 121:3
      36:2                    97:3,16 98:1,22       92:25 96:18 97:6     secret 31:12
    responsive 70:18          101:1 104:12          99:22 101:18,25      section 87:7,7
    rest 100:7,9,17,18        105:23 106:14,18      102:6,21 108:11      secure 78:21
    restraining 7:22          110:17,22 111:2       109:1 111:20,21      see 38:6 40:4,8
      79:15 85:12,19          114:11,24 115:1,3     112:19 113:9,19        42:15 44:1 47:23
      90:3,9 91:8 93:11       117:5 119:13          114:3                  48:5,12 50:18
    retain 71:19 72:10        120:4 126:15,22     samuel 5:18 10:14        74:16,17,18,19,24
    return 42:20              127:18              san 79:12 85:13,20       81:9,12 83:12
      49:16 51:19 54:18     risk 69:4               88:20                  86:3,5,8,10 88:22
      121:11                robert 10:25          saturday 69:20           90:23 91:1 93:12
    returned 51:17          role 29:2 31:20       saying 20:21 31:25       93:21,24 94:22
      53:2                    33:18,22 34:1,2,4     32:1 39:3 86:19        96:24 97:9,11
    returning 42:17           62:20 67:18           88:13 107:19           100:2 101:23
      42:19 132:7           room 12:2,5             108:6 115:18           102:19,25 109:5
    reversed 107:15           121:22              says 21:20 30:13         109:10,22 110:21
    review 31:19            rooms 10:6 121:20       30:19 48:2 74:11       112:7 114:7,15,18
      33:18 137:15          rooney 3:4 10:16        88:22 98:1,18          114:21 120:23
    reviewed 100:1          rough 133:20          schatt 69:7 76:3         127:20 134:9
    reviewing 103:22          134:13                76:11,21,25 77:6,9   seeing 87:5
    revisited 63:4          rpr 1:21 2:22           77:11 83:8           seeking 40:9
    right 16:13 18:11         137:25              scheduled 62:7,7       seen 127:2
      19:21 22:6,15,22      rudnick 4:10            80:16 86:21          send 55:3 60:3,6,6
      22:23 23:3,11,18      rudwick 10:24           109:16                 69:12 73:3 75:19
      25:3 26:17 29:12      rule 131:1            scope 12:20,23,23      sense 16:8 34:12
      34:3 37:17 40:21      rules 11:11             13:1 30:1 34:17        107:25
      41:6 43:13,21         résumé 20:18,19       scott 3:15 4:4         sensitive 9:8
      44:25 47:9,11           21:3                  10:20,20             sent 54:21 68:14
      51:10 53:21,25                  s           scottcarlton 3:20        68:15 70:10 71:12
      54:3,8,19 55:19                             screen 81:7 112:23       76:1 83:23 84:2,3
                            sachs 21:4,7
      58:4 60:8,23,24,25                          screenshot 71:12         86:13,18,18 111:7
                            safe 46:3,4,5 69:10
      65:3,9,13 67:23                             scroll 42:9 47:19        125:5
                              77:4
      70:23 72:14,15,21                             48:19 49:8 50:9      september 74:22
                            safeguards 132:25
      72:22 74:13 75:5                              50:10 56:20 62:10    series 11:16 92:5
                            salary 48:22,23
      76:4,12 77:1,15,23                            74:15 88:8 90:11       94:17 99:21
                              49:1 53:8

                                                                                     Page 20
                                    Veritext Legal Solutions
                           PUBLIC VERSION:    Filed April 6, 2021
                                         866 299-5127                            Page 605
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             67 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1730
                         Exhibit Exhibit B Page 57 of 60
   [series - submitted]

      102:15               sit 120:10 124:4       speaker 54:2          statement 7:14 8:6
    server 50:17           sitting 50:12 77:13    speaking 12:12          8:8,12 61:15
    services 20:16           118:1 125:8            27:20 44:13 55:10     95:21 96:22
      21:24 22:2,10,11       131:24 133:2         specific 13:23          104:13,14
      24:7,8 27:9,11,12    situation 63:11          19:24 27:4 33:18    statements 96:6
      27:14,17,25 28:1,2   six 16:25 87:19          43:14 60:10 79:25     96:13 97:2 99:8
      28:14 29:5,6,8       sixth 93:12 94:24        80:6 117:16           100:19,25 101:4
      30:19 32:2 35:25     ski 64:15              specifically 27:19      102:1,5,16 103:21
      36:1 44:9 53:18      slightly 89:8            69:8 70:3 79:24       103:23 104:3
      57:5,6,7,9 59:14     slow 108:13              81:16 100:21        states 1:1 2:1 9:20
    set 137:6              slowly 9:9 11:15         123:25 124:16         11:2,3 16:21,24
    settle 47:1            smaller 94:5           speech 102:3            90:15
    seventh 93:12          sold 112:9             spell 33:10 68:21     status 15:20,21
      94:25                sole 36:4 37:14        spelled 14:15           115:23
    share 41:22              53:6,14 54:10        spend 56:16,17        stay 119:10,19
    shared 71:7              62:20 67:18 69:5     spent 56:4              124:4 126:7
    sherman 14:3,8           76:14 77:12          spoke 58:7              131:19
      98:20                solemnly 18:12         spoken 59:9           stayed 65:22
    short 37:24 114:13     solutions 10:1,3       spouse's 15:9         stenographically
    shorthand 2:22         someplace 64:23        spreadsheet 8:10        1:20
      137:1,10             soon 38:1 51:22        stack 73:20           steps 43:6
    show 103:24              114:12 124:25        stacked 23:25         stock 112:20
    showed 99:9              125:4,6,11 130:15    stage 43:6            stop 42:10 56:21
    shows 49:3               132:22 134:14        stand 13:6 18:1         76:3
    side 71:19 121:23      sorry 12:4 16:17         32:15 38:13 52:15   stopped 107:13
    sift 40:17,18            17:2 28:5 36:21        66:22 89:20 116:6   stopping 76:12
    signature 137:23         37:20 40:7 50:14       118:21 121:19,25    store 48:4 55:15
    silence 9:11             50:20 56:13 60:15      128:1                 78:21
    silvio 72:23             68:24 79:19 84:8     standard 9:5          straight 52:1
    similar 52:9             89:12 93:3 94:1      stanley 99:17           81:19 88:12
    similarly 130:23         103:5,15 112:5       stark 10:25           strategic 35:5
    simple 42:25 75:7      sort 39:7 109:25       start 26:2 30:14      strategy 31:11
      75:12 92:20            130:13                 34:10 68:6 70:5       34:24
    simultaneous           sought 69:10           started 38:23         street 3:7,17 4:13
      102:3                south 3:7,17           starting 33:14          5:7 15:1
    simultaneously         spadafora 72:24          37:12               structure 34:19
      27:20 44:13 55:10      72:25 73:5 75:4      state 10:7 79:7,12    subject 115:10,21
    singapore 24:20          75:19 76:11            79:16 85:20 88:20     120:5
      25:19 26:6,8         spadafora's 76:2         90:4,10,14 92:15    submitted 57:18
    single 31:24           speak 9:9 11:12,14       118:5 120:17          57:23
                             52:17 129:13           136:9 137:2

                                                                                   Page 21
                                    Veritext Legal Solutions
                           PUBLIC VERSION:    Filed April 6, 2021
                                         866 299-5127                           Page 606
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             68 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1731
                         Exhibit Exhibit B Page 58 of 60
   [submitting - tough]

    submitting 69:19                t            terminated 82:25       tim 125:3 132:23
    subscribed 137:21     t 33:12                terms 40:13 52:15      time 9:6 16:20
    subsequently 99:4     take 9:15 13:1            79:24                  19:14,16 30:3,5,13
      107:7                 17:7 37:22,23        testified 18:21           35:9,13,17,19 38:3
    substantial 33:4        39:2,9 44:8 45:6     testify 130:11            44:19 58:7 59:1
    substantively 34:4      49:17 51:9 52:2      testifying 1:16           60:16 61:2 65:6
    sued 79:6 89:1          53:9,10 62:19           2:19 137:8             73:22 74:20 79:6
    suffering 37:20         78:11 92:25 107:8    testimony 18:12           83:1,6 89:8,14
    sufficient 36:8         114:8,10 118:13         31:22 48:25 108:2      95:1 104:23 105:3
    suite 3:7 4:13 14:3     118:16,19               136:5 137:12           125:18,21,22
    superior 85:13        taken 2:18 9:18        text 12:10                131:3 137:6
    supersedes 119:17       69:6 137:5           thank 18:16 30:25      times 9:10 118:2
    suppliers 35:5        takeover 76:17,18         54:4 121:24 124:8   timestamps 86:17
    support 57:18,24        76:22                   130:22 133:5,23     timing 53:5
      64:3 118:9 126:17   talk 24:17 33:20          134:4 135:8         timothy 5:16
    supporting 64:6,8       37:17 48:15 58:12    thing 31:24 47:10         10:14
    supposed 107:6,17       80:25 91:24             47:11 89:9 94:13    title 24:22 26:14
    sure 12:16,25 16:6      121:10                  131:21                 26:16,19,23 36:7
      17:13 19:17,25      talked 58:13,13        things 105:5           today 11:11,18
      21:13 32:14 33:19     90:10 102:17         think 23:22 25:13         12:3,6 20:21
      34:16 43:16 53:22   talking 17:15,19          41:18 48:21,22         29:21 30:7 31:22
      58:25 75:9,10         55:8 87:17 108:13       50:20 54:2 68:17       51:8 54:19 115:12
      79:2 80:1 84:10       109:14                  68:23 71:6 73:24       116:5 118:2
      86:24 103:10        tax 47:1,4,7,13           74:2 81:17 84:12       119:23 135:6
      108:15 112:17         53:8                    87:14 89:7 98:4     today's 30:1 133:8
      130:25              taxes 47:16,17            107:13 119:19          135:9
    surrounding 63:9      team 34:23 35:1           120:21 125:9        told 103:19,22
    suspend 126:4           124:24                  126:19 128:20       tomorrow 120:12
    suspended 127:13      tech 73:20                134:13,16              129:25 130:13,18
      127:14              technical 40:13        third 25:18,22,23         131:3 134:10,17
    swear 18:7,12         tell 56:11 99:20          26:11 34:25 37:9       134:18,21,25
    sweeped 98:4            107:24 119:14           37:12 74:22 83:15      135:2
      107:4               tells 46:6             thirteenth 4:13        tonight 60:3 132:8
    switzerland 62:6      temporary 7:22         thought 105:4          top 42:7 74:12
      62:14,25 63:3         79:15 85:12,18          106:3                  96:23 98:1
      66:9,12 67:15         90:3,9 91:8 93:11    thread 71:17           topic 88:6
    sworn 10:10 137:8     ten 38:4,6 81:8,24     three 23:20 25:14      total 16:8 94:18
    systematic 80:22        82:14 84:2 87:8         66:7 94:7 95:1         113:15 135:11
      82:2,15 94:4          89:7 117:8 135:11       114:9               touch 127:9,10
    systematically        tenure 27:1 80:20      till 95:2              tough 126:24
      82:5

                                                                                    Page 22
                                   Veritext Legal Solutions
                          PUBLIC VERSION:    Filed April 6, 2021
                                        866 299-5127                            Page 607
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             69 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1732
                         Exhibit Exhibit B Page 59 of 60
   [trade - vera]

    trade 66:4             transfer 48:9          truth 18:13,14,14       128:19 131:5,7,8
    trading 28:4,7           51:12 55:18 68:18    try 11:12,14 31:2     understanding
      31:10 73:16            69:1,3 75:3 76:9       127:17 134:16,18      119:7
    transact 111:9           81:24 84:12 90:17    trying 12:15 17:17    understood 89:15
    transaction 7:20         90:19 91:15 92:16      40:17,18 66:5         89:17 121:13,18
      44:3,4,5,6,14,22       92:21 107:13           134:25                133:4
      45:2,9,10 56:24        111:7 113:24         tuesday 1:17 2:21     unfortunately
      57:4 61:10,11          114:16                 9:1                   48:6
      63:12 74:2,10,12     transferred 30:2       turkey 65:18          unidentified 54:2
      74:22,23 76:12,24      31:9 42:14 43:17     turn 124:20           unintelligible 52:7
      77:7,10,20,23          49:12 52:24 54:16    turned 124:18           55:11 87:13
      80:12,13,15,25         70:14 72:18 80:9     two 15:14 26:10       united 1:1 2:1 9:20
      81:7,8,15 83:11,15     84:15 92:9 95:14       31:8,23 32:6          11:2,3 16:21,24
      85:6 93:1,13,20,23     95:15 107:6 108:4      39:18 104:16,21     university 20:14
      94:4,14,15,20,24       109:22 110:2,4,5,9     108:3 109:13        unpack 73:12
      94:25 97:18 99:2       110:16 111:1           115:14,19 125:6     unsecured 5:12
      100:1,8,8,9 101:21     113:23 131:24        type 64:10              10:13
      102:22 103:1,13      transferring 43:8               u            unwell 38:2 39:5
      103:16 104:5,11        107:20                                     urgency 131:8
                                                  u 33:12,12 68:23
      106:12,17 107:15     transfers 29:23                              usd 73:4 76:10
                                                    68:25
      109:4,9 112:13,14      30:2,9,12                                    80:10 115:2
                                                  u.s. 5:3,4 77:13
      112:16 113:1,4,7     transmit 90:18,19                            usdc 72:13 111:8
                                                    82:10
      114:4,5                91:15                                        111:11,13 114:16
                                                  ucd 114:24 115:2
    transactions 39:18     transmitted 78:24                              114:24
                                                  uh 41:16 44:7
      40:6,10 48:8         travel 65:12                                 usdoj.com 5:10
                                                    53:19 54:23 65:16
      67:17 72:4 74:16     traveled 67:10                               use 73:24 90:18,20
                                                    65:24 69:21 72:15
      75:11,23 87:20       trick 28:11                                    91:15
                                                    77:18 81:12 87:17
      93:9,17 94:2,10,18   trip 62:5 64:15,18                                     v
                                                    94:23 97:12 100:3
      98:10 99:21,25         64:25 66:2,8,9,9
                                                    101:17 106:6,10     v 1:11 2:11
      100:12,22 103:20       66:11,11 67:6,15
                                                    109:11 111:19       vail 63:13,14,16
      104:9 107:4,10,22      67:15,16
                                                    126:6,10              64:25 65:3,8 66:9
      108:3 109:13,16      trips 66:7
                                                  ultimately 84:1         66:16 67:15
      111:1,10,18          true 80:8 113:18
                                                  uncertainty 63:9      value 16:8
      113:16 115:7           136:6 137:11
                                                  undersigned 137:1     variety 48:17
      116:8,9 132:14       trunk 52:4 53:1
                                                  understand 11:23        62:22 64:1
    transcribed              55:25 56:10,11
                                                    17:17 26:7 29:11    various 79:9
      137:10                 125:9 131:24
                                                    29:12,19 30:16        132:10,17
    transcript 133:15      trusted 73:6
                                                    34:6 40:20 84:18    vehicle 131:24
      136:3 137:11,14      trustee 5:4 11:2,3
                                                    97:14 108:14        ventura 14:2
      137:16               trustees 5:3
                                                    115:17 125:10       vera 11:3
                                                    126:24 127:3

                                                                                   Page 23
                                    Veritext Legal Solutions
                           PUBLIC VERSION:    Filed April 6, 2021
                                         866 299-5127                           Page 608
Case
 Case1:21-cv-00417-MN
      1:21-bk-10214-MB Document
                        Doc 16-2 10-1
                                   FiledFiled
                                          02/12/21
                                              04/06/21
                                                     Entered
                                                        Page02/12/21
                                                             70 of 13316:38:42
                                                                       PageID #:Desc
                                                                                 1733
                         Exhibit Exhibit B Page 60 of 60
   [verified - zoom]

    verified 88:23         wallets 78:15          western 20:14           64:2
    veritext 10:1,3         108:24                whatsapp 69:13        working 12:19
    versus 64:23           walsh 5:16 10:14        70:20 71:13,16,17      68:7 80:17,23
    video 9:14,17           38:3,5 125:3,17        71:23 72:9             82:6,17 86:21
      128:10                127:7,17,20,24        whatsapps 72:2          97:19,23
    videographer 6:3        132:23,23 133:5       whatsoever 20:3       works 104:1
      9:4 10:1 13:6,10      133:21,23             wheeler 57:17,23      worth 64:19,21
      18:1,4,16 32:15,19   want 11:11 13:23        58:8 59:1,13           115:2
      38:8,13 66:21         14:13,23 26:2          60:19,23,24          wrap 88:3
      67:1 89:19,23         29:25 33:6,22         wheeler's 57:7,8      write 59:22
      118:21,25 121:19      34:13,13 39:2          61:3                 written 49:15
      121:24 122:3,7        52:14 53:9 59:6       wheelers 59:9           71:10,25
      127:21 128:1,5,10     68:21 76:2 85:25      whereof 137:20        wrote 131:25
      133:6 135:5,8         106:3 109:1           whispering 9:8                 y
    videotaped 1:15         112:22 118:13,16      wife 65:6,8,12
                                                                        y 14:16 15:10
      2:17                  120:24 128:22         willing 128:21
                                                                          33:11
    view 131:15            wanted 14:5            wilmington 4:7
                                                                        yeah 17:25 19:17
      134:20,23             106:23                 5:8 11:2
                                                                          24:20 25:4 48:6
    villagran 1:21         wants 126:8            wilson 10:21
                                                                          48:14,21,22 51:15
      2:22 10:2 137:24     washington 4:14        wire 58:3,18,21
                                                                          61:19 62:7,19
    violation 106:17       way 20:9 30:15         wired 55:4
                                                                          63:15 65:25 71:9
      131:16                31:4 33:19 36:18      withdraw 43:25
                                                                          72:22 74:25 83:23
    virtual 9:23 12:1       48:9 52:9 63:18        45:16,19 46:24
                                                                          84:11 87:6 91:13
    voices 9:9              78:21 80:22 82:15     withdrawal 47:21
                                                                          93:22 96:8 97:17
    volume 1:18 2:18        85:10 109:25           48:3,7 49:3 55:14
                                                                          100:14 104:1,16
      7:5 136:16           ways 19:3              withdrawn 49:13
                                                                          112:8,8,10 115:10
             w             website 21:15           49:14 131:23
                                                                          134:3
                           wednesday 38:22        witness 10:10,16
    w 5:16                                                              year 14:11 15:16
                            40:16 54:12            12:22 18:7 130:12
    wait 70:5,5,5                                                         16:10,12,14 17:13
                           week 48:14 56:9         137:20
      134:24                                                              17:14 19:7 37:13
                            58:3 96:7             witnesses 137:7
    wallet 72:19,19                                                       62:8 64:3
                           weeks 116:13           word 33:11,12
      73:11,14,15 75:13                                                 years 14:19 20:22
                           wells 7:11,13 8:8      work 20:1,15,17
      75:17,21 76:10                                                      20:23 23:20 31:8
                            40:25 41:4,7,22        21:4,8 24:3 34:22
      78:17,18,18,20,24                                                   31:23 32:6
                            48:9 98:19 99:8        51:13 53:12 75:9
      80:10,11 81:20,25                                                 yep 36:22
                            99:12 101:21,25        134:12
      82:9 83:21 92:4                                                   york 5:21,21
                            102:4 103:3,7,14      worked 19:14,16
      106:4 107:5,14,16                                                           z
                            103:18 104:6,12        19:17,22 20:16
      108:5,11 109:19
                           went 65:3,8 66:18       21:12 23:2,9,16,21   zoom 9:24 11:13
      109:21 110:2,5
                            105:17 106:25          24:2 31:8,23 32:6      39:13 85:25 110:8
      111:8
                            107:1 116:14           35:13 60:12,17

                                                                                    Page 24
                                    Veritext Legal Solutions
                           PUBLIC VERSION:    Filed April 6, 2021
                                         866 299-5127                           Page 609
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 71 of 133 PageID #: 1734




                 Exhibit E
                     Redacted in its entirety




                       PUBLIC VERSION: Filed April 6, 2021             Page 610
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 72 of 133 PageID #: 1735




                 Exhibit F
                 Redacted: Pages 630 - 800




                       PUBLIC VERSION: Filed April 6, 2021             Page 629
           Case
            Case1:21-cv-00417-MN
                  1:21-bk-10214-MBDocument
                                    Doc 48 10-1
                                            Filed Filed
                                                  02/23/21
                                                        04/06/21
                                                              Entered
                                                                  Page02/23/21
                                                                        73 of 133
                                                                               11:34:29
                                                                                  PageID #:
                                                                                         Desc
                                                                                            1736
                                    Main Document       Page 1 of 46
 Fill in this information to identify your case:

 Debtor 1                   James Alexander
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number           1:21-bk-10214-MB
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $          1,260,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $             757,433.56

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $          2,017,433.56

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $          1,058,576.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $             255,564.44


                                                                                                                                     Your total liabilities $               1,314,140.44


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $                      0.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $              15,000.16

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

         Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                                                               PUBLIC VERSION: Filed April 6, 2021                                                                      Page 801
         Case
          Case1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          Filed Filed
                                                02/23/21
                                                      04/06/21
                                                            Entered
                                                                Page02/23/21
                                                                      74 of 133
                                                                             11:34:29
                                                                                PageID #:
                                                                                       Desc
                                                                                          1737
                                  Main Document       Page 2 of 46
 Debtor 1      James Alexander                                                            Case number (if known) 1:21-bk-10214-MB

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                      Page 802
           Case
            Case1:21-cv-00417-MN
                  1:21-bk-10214-MBDocument
                                    Doc 48 10-1
                                            Filed Filed
                                                  02/23/21
                                                        04/06/21
                                                              Entered
                                                                  Page02/23/21
                                                                        75 of 133
                                                                               11:34:29
                                                                                  PageID #:
                                                                                         Desc
                                                                                            1738
                                    Main Document       Page 3 of 46
 Fill in this information to identify your case and this filing:

 Debtor 1                    James Alexander
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number                                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        3551 Dixie Canyon Pl.
        Street address, if available, or other description
                                                                                      Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                 Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                  
                                                                                      Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Sherman Oaks                      CA        91423-0000                        Land                                       entire property?           portion you own?
        City                              State              ZIP Code                 Investment property                            $1,260,000.00               $1,260,000.00
                                                                                      Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.

                                                                                      Debtor 1 only                              Fee simple
        Los Angeles                                                                   Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                      At least one of the debtors and another
                                                                                                                                      (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                    $1,260,000.00


 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                                                    PUBLIC VERSION: Filed April 6, 2021                                                      Page 803
         Case
          Case1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          Filed Filed
                                                02/23/21
                                                      04/06/21
                                                            Entered
                                                                Page02/23/21
                                                                      76 of 133
                                                                             11:34:29
                                                                                PageID #:
                                                                                       Desc
                                                                                          1739
                                  Main Document       Page 4 of 46
 Debtor 1        James Alexander                                                                                    Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1    Make:       Mercedes                                                                                                 Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      E350                                       Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2012                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                  69,000           Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                                  $13,000.00                 $13,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $13,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                          Page 804
         Case
          Case1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          Filed Filed
                                                02/23/21
                                                      04/06/21
                                                            Entered
                                                                Page02/23/21
                                                                      77 of 133
                                                                             11:34:29
                                                                                PageID #:
                                                                                       Desc
                                                                                          1740
                                  Main Document       Page 5 of 46
 Debtor 1       James Alexander                                                                     Case number (if known)


                                    Misc household goods and furnishings:Hot water heater $100
                                    Washer/Dryer $743
                                    Ikea Baby Cribs $100
                                    Couch $100
                                    Mirror Consol $100
                                    Office desk $100
                                    Padded chairs x4 $100
                                    Wood chairs x2 $100
                                    Childrens toys $100
                                    Linens $100
                                    Kitchen table $100
                                    Kitchen chairs x4 $100
                                    Kitchen buffet $100
                                    Misc. Kitchenware $100
                                    Photo frames family photos x16 $100
                                    Flatware $100
                                    Kitchen counter-top appliances $100
                                    Dishwasher $100
                                    Refrigerator $100
                                    Stove/Oven $100
                                    Installed Shelving $100
                                    Pantry foodstuff $100
                                    Beds 2x $100
                                    Large sitting chairs x2 $100
                                    Side tables x4 $100
                                    Gun safes x3 $100
                                    Standing lamps x2 $100
                                    Glass and metal mirror set $100
                                    Misc. House. Goods $100                                                                                      $3,543.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Misc electronics at home:                                                                                    $2,096.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    No
     Yes.     Describe.....

                                    MIsc pictures and artwork                                                                                    $1,100.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.     Describe.....

                                    Household games and sports equipment                                                                           $800.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.     Describe.....



Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                        Page 805
          Case
           Case1:21-cv-00417-MN
                 1:21-bk-10214-MBDocument
                                   Doc 48 10-1
                                           Filed Filed
                                                 02/23/21
                                                       04/06/21
                                                             Entered
                                                                 Page02/23/21
                                                                       78 of 133
                                                                              11:34:29
                                                                                 PageID #:
                                                                                        Desc
                                                                                           1741
                                   Main Document       Page 6 of 46
 Debtor 1          James Alexander                                                                                          Case number (if known)


                                            AR15 M4, Smith & Wesson 38 and ammunition                                                                             $2,119.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....

                                            Misc clothes at home: Used clothing                                                                                     $100.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
     No
     Yes. Describe.....
13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                        $9,758.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                         Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
     Yes................................................................................................................
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:

                                                          Other financial                        Funds on deposit with JP Morgan Chase
                                              17.1.       account                                (x6006)                                                        $93,197.34



                                              17.2.                                              Wells Fargo account ending x9285                                   $246.84



                                              17.3.                                              Wells Fargo Account ending x1923                                   $480.71



                                              17.4.       Checking Account                       DIP Wells Fargo Account ending x0816                         $121,484.00


                                                          Joint checking
                                              17.5.       account                                Wells Fargo joint x2155                                          $6,140.04


Official Form 106A/B                                                                     Schedule A/B: Property                                                         page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
                                                                        PUBLIC VERSION: Filed April 6, 2021                                            Page 806
         Case
          Case1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          Filed Filed
                                                02/23/21
                                                      04/06/21
                                                            Entered
                                                                Page02/23/21
                                                                      79 of 133
                                                                             11:34:29
                                                                                PageID #:
                                                                                       Desc
                                                                                          1742
                                  Main Document       Page 7 of 46
 Debtor 1        James Alexander                                                                                Case number (if known)



                                        17.6.    Savings                      Other Wells Fargo                                                    $700.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                             % of ownership:

                                          CircleUp                                                                                 %             $3,347.36


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                        Type of account:                      Institution name:

                                        IRA                                   Etrade                                                           $22,212.34


                                        IRA                                   Personal Capital; X6555                                          $59,186.54


                                        IRA                                   Personal Capital; X7330                                          $78,591.12


                                        401(k)                                Sequoia One (Mass. Mutual)                                       $50,640.27


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...



Official Form 106A/B                                                   Schedule A/B: Property                                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                           Page 807
         Case
          Case1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          Filed Filed
                                                02/23/21
                                                      04/06/21
                                                            Entered
                                                                Page02/23/21
                                                                      80 of 133
                                                                             11:34:29
                                                                                PageID #:
                                                                                       Desc
                                                                                          1743
                                  Main Document       Page 8 of 46
 Debtor 1       James Alexander                                                                        Case number (if known)

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                        Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         Northwestern Mutual term life
                                         insurance                                            Unknown                                             Unknown


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.     Describe each claim.........

                                                      Cred Capital, Inc. D&O or E&O Insurance                                                  $250,000.00


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
    No
     Yes.     Give specific information..

Official Form 106A/B                                                 Schedule A/B: Property                                                             page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                         Page 808
         Case
          Case1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          Filed Filed
                                                02/23/21
                                                      04/06/21
                                                            Entered
                                                                Page02/23/21
                                                                      81 of 133
                                                                             11:34:29
                                                                                PageID #:
                                                                                       Desc
                                                                                          1744
                                  Main Document       Page 9 of 46
 Debtor 1        James Alexander                                                                                                 Case number (if known)


                                                          LBA tokens 4,374,799 and BTC token 1                                                                            $47,449.00


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................         $733,675.56


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.


                                                                                                                                                               Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

38. Accounts receivable or commissions you already earned
     No
     Yes. Describe.....

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
     No
     Yes. Describe.....

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
    No
     Yes.      Describe.....


                                        misc computer and electronics                                                                                                       $1,000.00


41. Inventory
     No
     Yes. Describe.....

42. Interests in partnerships or joint ventures
     No
     Yes. Give specific information about them...................
                                             Name of entity:                                                                       % of ownership:


43. Customer lists, mailing lists, or other compilations
    No.
    Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

               No
               Yes. Describe.....

44. Any business-related property you did not already list
     No
     Yes. Give specific information.........




Official Form 106A/B                                                           Schedule A/B: Property                                                                             page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                                                                PUBLIC VERSION: Filed April 6, 2021                                                              Page 809
           Case
            Case1:21-cv-00417-MN
                  1:21-bk-10214-MBDocument
                                    Doc 48 10-1
                                            Filed Filed
                                                  02/23/21
                                                        04/06/21
                                                              Entered
                                                                  Page02/23/21
                                                                        82 of 133
                                                                               11:34:29
                                                                                  PageID #:
                                                                                         Desc
                                                                                            1745
                                    Main Document      Page 10 of 46
 Debtor 1         James Alexander                                                                                                       Case number (if known)


 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................             $1,000.00

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.      Go to line 47.



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                      $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................           $1,260,000.00
 56. Part 2: Total vehicles, line 5                                                                          $13,000.00
 57. Part 3: Total personal and household items, line 15                                                      $9,758.00
 58. Part 4: Total financial assets, line 36                                                                $733,675.56
 59. Part 5: Total business-related property, line 45                                                         $1,000.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $757,433.56               Copy personal property total        $757,433.56

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                     $2,017,433.56




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
                                                                   PUBLIC VERSION: Filed April 6, 2021                                                               Page 810
           Case
            Case1:21-cv-00417-MN
                  1:21-bk-10214-MBDocument
                                    Doc 48 10-1
                                            Filed Filed
                                                  02/23/21
                                                        04/06/21
                                                              Entered
                                                                  Page02/23/21
                                                                        83 of 133
                                                                               11:34:29
                                                                                  PageID #:
                                                                                         Desc
                                                                                            1746
                                    Main Document      Page 11 of 46
 Fill in this information to identify your case:

 Debtor 1                 James Alexander
                          First Name                        Middle Name                    Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                    Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      3551 Dixie Canyon Pl. Sherman                                                                                              C.C.P. § 704.730
      Oaks, CA 91423 Los Angeles County
                                                                     $1,260,000.00                             $600,000.00
      Line from Schedule A/B: 1.1                                                        100% of fair market value, up to
                                                                                             any applicable statutory limit

      2012 Mercedes E350 69,000 miles                                                                                            C.C.P. § 704.010
      Line from Schedule A/B: 3.1
                                                                       $13,000.00                                 $3,325.00
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit

      Misc household goods and                                                                                                   C.C.P. § 704.020
      furnishings:Hot water heater $100
                                                                        $3,543.00                                      100%
      Washer/Dryer $743                                                                  100% of fair market value, up to
      Ikea Baby Cribs $100                                                                   any applicable statutory limit
      Couch $100
      Mirror Consol $100
      Office desk $100
      Padded chairs x4 $100
      Wood chairs x2 $100
      Childrens toys $100
      Linens $100
      Kitchen
      Line from Schedule A/B: 6.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                  Page 811
         Case
          Case1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          Filed Filed
                                                02/23/21
                                                      04/06/21
                                                            Entered
                                                                Page02/23/21
                                                                      84 of 133
                                                                             11:34:29
                                                                                PageID #:
                                                                                       Desc
                                                                                          1747
                                  Main Document      Page 12 of 46
 Debtor 1    James Alexander                                                                             Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Misc electronics at home:                                                                                                    C.C.P. § 704.020
     Line from Schedule A/B: 7.1
                                                                      $2,096.00                                      100%
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     MIsc pictures and artwork                                                                                                    C.C.P. § 704.040
     Line from Schedule A/B: 8.1
                                                                      $1,100.00                                      100%
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Household games and sports                                                                                                   C.C.P. § 704.020
     equipment
                                                                         $800.00                                     100%
     Line from Schedule A/B: 9.1                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     AR15 M4, Smith & Wesson 38 and                                                                                               C.C.P. § 704.020
     ammunition
                                                                      $2,119.00                                      100%
     Line from Schedule A/B: 10.1                                                      100% of fair market value, up to
                                                                                           any applicable statutory limit

     Misc clothes at home: Used clothing                                                                                          C.C.P. § 704.020
     Line from Schedule A/B: 11.1
                                                                         $100.00                                     100%
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Etrade                                                     $22,212.34                                                  C.C.P. § 704.115(a)(1) & (2),
     Line from Schedule A/B: 21.1                                                                                                 (b)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Personal Capital; X6555                                    $59,186.54                                                  C.C.P. § 704.115(a)(1) & (2),
     Line from Schedule A/B: 21.2                                                                                                 (b)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Personal Capital; X7330                                    $78,591.12                                                  C.C.P. § 704.115(a)(1) & (2),
     Line from Schedule A/B: 21.3                                                                                                 (b)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): Sequoia One (Mass. Mutual)                              $50,640.27                                                  C.C.P. § 704.115(a)(1) & (2),
     Line from Schedule A/B: 21.4                                                                                                 (b)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Northwestern Mutual term life                                                                                                C.C.P. § 704.100(a)
     insurance
                                                                      Unknown                                           0%
     Beneficiary: Unknown                                                              100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit

     misc computer and electronics                                                                                                C.C.P. § 704.060
     Line from Schedule A/B: 40.1
                                                                      $1,000.00                                      100%
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     misc computer and electronics                                                                                                C.C.P. § 704.020
     Line from Schedule A/B: 40.1
                                                                      $1,000.00                                         0%
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                   Page 812
         Case
          Case1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          Filed Filed
                                                02/23/21
                                                      04/06/21
                                                            Entered
                                                                Page02/23/21
                                                                      85 of 133
                                                                             11:34:29
                                                                                PageID #:
                                                                                       Desc
                                                                                          1748
                                  Main Document      Page 13 of 46
 Debtor 1    James Alexander                                                                    Case number (if known)

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                               page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                            Page 813
           Case
            Case1:21-cv-00417-MN
                  1:21-bk-10214-MBDocument
                                    Doc 48 10-1
                                            Filed Filed
                                                  02/23/21
                                                        04/06/21
                                                              Entered
                                                                  Page02/23/21
                                                                        86 of 133
                                                                               11:34:29
                                                                                  PageID #:
                                                                                         Desc
                                                                                            1749
                                    Main Document      Page 14 of 46
 Fill in this information to identify your case:

 Debtor 1                   James Alexander
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                 Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral      Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this       portion
                                                                                                            value of collateral.   claim                    If any
 2.1     JP Morgan Chase                          Describe the property that secures the claim:                 $65,000.00               $93,197.34                    $0.00
         Creditor's Name
                                                  Other financial account: Funds on
                                                  deposit with JP Morgan Chase
                                                  (x6006)
                                                  As of the date you file, the claim is: Check all that
                                                  apply.
                                                   Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number


 2.2     JPMCB HOME                               Describe the property that secures the claim:               $993,576.00            $1,260,000.00                     $0.00
         Creditor's Name
                                                  3551 Dixie Canyon Pl. Sherman
                                                  Oaks, CA 91423 Los Angeles
                                                  County
                                                  As of the date you file, the claim is: Check all that
         700 KANSAS LN                            apply.
         Monroe, LA 71203                          Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number



Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                           Page 814
         Case
          Case1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          Filed Filed
                                                02/23/21
                                                      04/06/21
                                                            Entered
                                                                Page02/23/21
                                                                      87 of 133
                                                                             11:34:29
                                                                                PageID #:
                                                                                       Desc
                                                                                          1750
                                  Main Document      Page 15 of 46
 Debtor 1 James Alexander                                                                                  Case number (if known)
              First Name                  Middle Name                     Last Name


        Los Angeles County Tax
 2.3                                                                                                                Unknown         $1,260,000.00         Unknown
        Collector                                  Describe the property that secures the claim:
        Creditor's Name
                                                   3551 Dixie Canyon Pl. Sherman
                                                   Oaks, CA 91423 Los Angeles
        P.O. Box 54018                             County
                                                   As of the date you file, the claim is: Check all that
        Los Angeles, CA                            apply.
        90054-0018                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                              $1,058,576.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                             $1,058,576.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                                            PUBLIC VERSION: Filed April 6, 2021                                                 Page 815
           Case
            Case1:21-cv-00417-MN
                  1:21-bk-10214-MBDocument
                                    Doc 48 10-1
                                            Filed Filed
                                                  02/23/21
                                                        04/06/21
                                                              Entered
                                                                  Page02/23/21
                                                                        88 of 133
                                                                               11:34:29
                                                                                  PageID #:
                                                                                         Desc
                                                                                            1751
                                    Main Document      Page 16 of 46
 Fill in this information to identify your case:

 Debtor 1                   James Alexander
                            First Name                      Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority           Nonpriority
                                                                                                                                              amount             amount
 2.1          Franchise Tax Board                                    Last 4 digits of account number                                  $0.00              $0.00               $0.00
              Priority Creditor's Name
              Special Procedures                                     When was the debt incurred?
              POB 2952
              Sacramento, CA 95812
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            For totice purposes only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              26717                                             Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                              Page 816
          Case
           Case1:21-cv-00417-MN
                 1:21-bk-10214-MBDocument
                                   Doc 48 10-1
                                           Filed Filed
                                                 02/23/21
                                                       04/06/21
                                                             Entered
                                                                 Page02/23/21
                                                                       89 of 133
                                                                              11:34:29
                                                                                 PageID #:
                                                                                        Desc
                                                                                           1752
                                   Main Document      Page 17 of 46
 Debtor 1 James Alexander                                                                                  Case number (if known)

 2.2        Internal Revenue Service                                 Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            Insolvency I Stop 5022                                   When was the debt incurred?
            300 N. Los Angeles St., #4062
            Los Angeles, CA 90012-9903
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            For notice purposes only


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Barclay's Bank Delaware                                    Last 4 digits of account number                                                                    $3,575.43
            Nonpriority Creditor's Name
            PO BOX 8803                                                When was the debt incurred?
            Wilmington, DE 19899
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify     Credit card




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                                Page 817
         Case
          Case1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          Filed Filed
                                                02/23/21
                                                      04/06/21
                                                            Entered
                                                                Page02/23/21
                                                                      90 of 133
                                                                             11:34:29
                                                                                PageID #:
                                                                                       Desc
                                                                                          1753
                                  Main Document      Page 18 of 46
 Debtor 1 James Alexander                                                                                Case number (if known)

 4.2      Buchanon Ingersoll Rooney                                  Last 4 digits of account number                                                       $104,711.01
          Nonpriority Creditor's Name
          919 North Market Street, Suite 990                         When was the debt incurred?
          Wilmington, DE 19801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Legal fees


 4.3      Capital One Bank USA                                       Last 4 digits of account number                                                            $347.00
          Nonpriority Creditor's Name
          PO BOX 31293                                               When was the debt incurred?
          Salt Lake City, UT 84131
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit card


 4.4      Citicard                                                   Last 4 digits of account number                                                          $1,513.00
          Nonpriority Creditor's Name
          PO BOX 6241                                                When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                         Page 818
         Case
          Case1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          Filed Filed
                                                02/23/21
                                                      04/06/21
                                                            Entered
                                                                Page02/23/21
                                                                      91 of 133
                                                                             11:34:29
                                                                                PageID #:
                                                                                       Desc
                                                                                          1754
                                  Main Document      Page 19 of 46
 Debtor 1 James Alexander                                                                                Case number (if known)

 4.5      Cred Inc. et al,                                           Last 4 digits of account number                                                                $0.00
          Nonpriority Creditor's Name
          c/o Scott Cousins, Esq.                                    When was the debt incurred?
          1521 Concord Pike, Suite 301
          Wilmington, DE 19803
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Pending bankruptcy cases


 4.6      Discover Student Loans                                     Last 4 digits of account number                                                        $86,000.00
          Nonpriority Creditor's Name
          PO BOX 30948                                               When was the debt incurred?
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Student loans


 4.7      SOFI                                                       Last 4 digits of account number                                                          $4,438.00
          Nonpriority Creditor's Name
          2750 E COTTONWOOD PKWY                                     When was the debt incurred?
          Salt Lake City, UT 84121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     unsecured loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                         Page 819
         Case
          Case1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          Filed Filed
                                                02/23/21
                                                      04/06/21
                                                            Entered
                                                                Page02/23/21
                                                                      92 of 133
                                                                             11:34:29
                                                                                PageID #:
                                                                                       Desc
                                                                                          1755
                                  Main Document      Page 20 of 46
 Debtor 1 James Alexander                                                                                Case number (if known)

 4.8      US Bank                                                    Last 4 digits of account number                                                        $15,314.00
          Nonpriority Creditor's Name
          PO BOX 13                                                  When was the debt incurred?
          Hillsboro, OH 45133
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Auto Lease


 4.9      USAA                                                       Last 4 digits of account number                                                          $1,471.00
          Nonpriority Creditor's Name
          PO BOX 47504                                               When was the debt incurred?
          San Antonio, TX 78265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit card


 4.1
 0        Wells Fargo Bank                                           Last 4 digits of account number                                                        $32,260.00
          Nonpriority Creditor's Name
          PO BOX 14517                                               When was the debt incurred?
          Des Moines, IA 50306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                         Page 820
         Case
          Case1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          Filed Filed
                                                02/23/21
                                                      04/06/21
                                                            Entered
                                                                Page02/23/21
                                                                      93 of 133
                                                                             11:34:29
                                                                                PageID #:
                                                                                       Desc
                                                                                          1756
                                  Main Document      Page 21 of 46
 Debtor 1 James Alexander                                                                                Case number (if known)

 4.1
 1         WF Credit Services                                        Last 4 digits of account number                                                          $5,935.00
           Nonpriority Creditor's Name
           PO BOX 14517                                              When was the debt incurred?
           Des Moines, IA 50306
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     Credit card

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                        6a.   Domestic support obligations                                                 6a.       $                          0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                         6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated               6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.      6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                     6e.       $                          0.00

                                                                                                                               Total Claim
                        6f.   Student loans                                                                6f.       $                          0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                        6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts            6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount         6i.
                              here.                                                                                  $                 255,564.44

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                  6j.       $                 255,564.44




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                         Page 821
           Case
            Case1:21-cv-00417-MN
                  1:21-bk-10214-MBDocument
                                    Doc 48 10-1
                                            Filed Filed
                                                  02/23/21
                                                        04/06/21
                                                              Entered
                                                                  Page02/23/21
                                                                        94 of 133
                                                                               11:34:29
                                                                                  PageID #:
                                                                                         Desc
                                                                                            1757
                                    Main Document      Page 22 of 46
 Fill in this information to identify your case:

 Debtor 1                 James Alexander
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                         amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules.        You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                    State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number      Street

           City                                    State                  ZIP Code
  2.2
           Name


           Number      Street

           City                                    State                  ZIP Code
  2.3
           Name


           Number      Street

           City                                    State                  ZIP Code
  2.4
           Name


           Number      Street

           City                                    State                  ZIP Code
  2.5
           Name


           Number      Street

           City                                    State                  ZIP Code




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                               Page 822
           Case
            Case1:21-cv-00417-MN
                  1:21-bk-10214-MBDocument
                                    Doc 48 10-1
                                            Filed Filed
                                                  02/23/21
                                                        04/06/21
                                                              Entered
                                                                  Page02/23/21
                                                                        95 of 133
                                                                               11:34:29
                                                                                  PageID #:
                                                                                         Desc
                                                                                            1758
                                    Main Document      Page 23 of 46
 Fill in this information to identify your case:

 Debtor 1                   James Alexander
                            First Name                            Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                            Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                      12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                              Schedule D, line
                Name
                                                                                                     Schedule E/F, line
                                                                                                     Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                              Schedule D, line
                Name
                                                                                                     Schedule E/F, line
                                                                                                     Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                                                 PUBLIC VERSION: Filed April 6, 2021                              Page 823
          Case
           Case1:21-cv-00417-MN
                 1:21-bk-10214-MBDocument
                                   Doc 48 10-1
                                           Filed Filed
                                                 02/23/21
                                                       04/06/21
                                                             Entered
                                                                 Page02/23/21
                                                                       96 of 133
                                                                              11:34:29
                                                                                 PageID #:
                                                                                        Desc
                                                                                           1759
                                   Main Document      Page 24 of 46


Fill in this information to identify your case:

Debtor 1                      James Alexander

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       CENTRAL DISTRICT OF CALIFORNIA - SAN
                                              FERNANDO

Case number                                                                                             Check if this is:
(If known)
                                                                                                         An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                  Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                              Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        N/A




Official Form 106I
                                                   PUBLIC VERSION:  Filed April 6, 2021
                                                               Schedule I: Your Income
                                                                                                                                   Page 824 page 1
       Case
        Case1:21-cv-00417-MN
              1:21-bk-10214-MBDocument
                                Doc 48 10-1
                                        Filed Filed
                                              02/23/21
                                                    04/06/21
                                                          Entered
                                                              Page02/23/21
                                                                    97 of 133
                                                                           11:34:29
                                                                              PageID #:
                                                                                     Desc
                                                                                        1760
                                Main Document      Page 25 of 46

Debtor 1   James Alexander                                                                       Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00     $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
     8e. Social Security                                                                  8e.        $              0.00     $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $                 0.00 + $              N/A = $           0.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $          0.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I
                                               PUBLIC VERSION:  Filed April 6, 2021
                                                           Schedule I: Your Income
                                                                                                                                     Page 825 page 2
      Case
       Case1:21-cv-00417-MN
             1:21-bk-10214-MBDocument
                               Doc 48 10-1
                                       Filed Filed
                                             02/23/21
                                                   04/06/21
                                                         Entered
                                                             Page02/23/21
                                                                   98 of 133
                                                                          11:34:29
                                                                             PageID #:
                                                                                    Desc
                                                                                       1761
                               Main Document      Page 26 of 46


Fill in this information to identify your case:

Debtor 1              James Alexander                                                                      Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   CENTRAL DISTRICT OF CALIFORNIA - SAN                                       MM / DD / YYYY
                                          FERNANDO

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                           Yes.   Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                        Dependent’s
                                                                                                                        age
                                                                                                                                         Does dependent
                                                                                                                                         live with you?

      Do not state the                                                                                                                    No
      dependents names.                                                            child                                1.5               Yes
                                                                                                                                          No
                                                                                   Child                                1.5               Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
3.    Do your expenses include
      expenses of people other than
                                                  No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                         Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                              4,885.27

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                            1,312.50
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              180.96
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            1,150.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
                                                   PUBLIC VERSION: Filed April 6, 2021                                                    Page 826
      Case
       Case1:21-cv-00417-MN
             1:21-bk-10214-MBDocument
                               Doc 48 10-1
                                       Filed Filed
                                             02/23/21
                                                   04/06/21
                                                         Entered
                                                             Page02/23/21
                                                                   99 of 133
                                                                          11:34:29
                                                                             PageID #:
                                                                                    Desc
                                                                                       1762
                               Main Document      Page 27 of 46

Debtor 1     James Alexander                                                                           Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                554.46
      6b. Water, sewer, garbage collection                                                   6b. $                                                  0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                490.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,300.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               100.00
10.   Personal care products and services                                                    10. $                                                100.00
11.   Medical and dental expenses                                                            11. $                                                380.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 560.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                  20.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   0.00
      15b. Health insurance                                                                15b. $                                               1,605.14
      15c. Vehicle insurance                                                               15c. $                                               1,115.68
      15d. Other insurance. Specify:                                                       15d. $                                                   0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                               1,146.15
      17b. Car payments for Vehicle 2                                                      17b. $                                                   0.00
      17c. Other. Specify:                                                                 17c. $                                                   0.00
      17d. Other. Specify:                                                                 17d. $                                                   0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      15,000.16
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      15,000.16
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                                   0.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             15,000.16

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                            -15,000.16

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                                                   PUBLIC VERSION: Filed April 6, 2021                                                         Page 827
         Case
           Case
              1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          FiledFiled
                                                02/23/21
                                                     04/06/21
                                                           Entered
                                                               Page02/23/21
                                                                    100 of 133
                                                                            11:34:29
                                                                               PageID Desc
                                                                                      #: 1763
                                  Main Document      Page 28 of 46




 Fill in this information to identify your case:

 Debtor 1                    James Alexander
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X                                                                           X
              James Alexander                                                           Signature of Debtor 2
              Signature of Debtor 1

              Date       February 22, 2021                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                                                           PUBLIC VERSION: Filed April 6, 2021                                            Page 828
         Case
           Case
              1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          FiledFiled
                                                02/23/21
                                                     04/06/21
                                                           Entered
                                                               Page02/23/21
                                                                    101 of 133
                                                                            11:34:29
                                                                               PageID Desc
                                                                                      #: 1764
                                  Main Document      Page 29 of 46



 Fill in this information to identify your case:

 Debtor 1                  James Alexander
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
        Not married
2.     During the last 3 years, have you lived anywhere other than where you live now?

        No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there
        4501 Finley Ave, #406                                    From-To:                    Same as Debtor 1                                     Same as Debtor 1
        Los Angeles, CA 90025                                    1/12/16-2/1/20                                                                   From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
        Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

        No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                    exclusions)                                                    and exclusions)

 From January 1 of current year until               Wages, commissions,                        $30,000.00          Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                    Operating a business                                           Operating a business
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                    Page 829
        Case
          Case
             1:21-cv-00417-MN
               1:21-bk-10214-MBDocument
                                 Doc 48 10-1
                                         FiledFiled
                                               02/23/21
                                                    04/06/21
                                                          Entered
                                                              Page02/23/21
                                                                   102 of 133
                                                                           11:34:29
                                                                              PageID Desc
                                                                                     #: 1765
                                 Main Document      Page 30 of 46
 Debtor 1      James Alexander                                                                             Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 For last calendar year:                            Wages, commissions,                       $340,000.00          Wages, commissions,
 (January 1 to December 31, 2020 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

 For the calendar year before that:                 Wages, commissions,                       $120,000.00          Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
       Yes. Fill in the details.
                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income             Gross income
                                                   Describe below.                  each source                    Describe below.               (before deductions
                                                                                    (before deductions and                                       and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                      No.         Go to line 7.
                         Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

       Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No.         Go to line 7.
                      Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Chase Home Services                                       1/21/2021                    $34,196.89         $1,046,674.2        Mortgage
       700 Kansas Lane                                                                                                      9        Car
       Monroe, LA 71203
                                                                                                                                     Credit Card
                                                                                                                                     Loan Repayment
                                                                                                                                     Suppliers or vendors
                                                                                                                                     Other



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                 Page 830
        Case
          Case
             1:21-cv-00417-MN
               1:21-bk-10214-MBDocument
                                 Doc 48 10-1
                                         FiledFiled
                                               02/23/21
                                                    04/06/21
                                                          Entered
                                                              Page02/23/21
                                                                   103 of 133
                                                                           11:34:29
                                                                              PageID Desc
                                                                                     #: 1766
                                 Main Document      Page 31 of 46
 Debtor 1      James Alexander                                                                             Case number (if known)



       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Chase Credit Card                                         1/19/2021                    $11,523.92             $1,460.00       Mortgage
       PO Box 6294                                                                                                                   Car
       Carol Stream, IL 60197                                                                                                        Credit Card
                                                                                                                                     Loan Repayment
                                                                                                                                     Suppliers or vendors
                                                                                                                                     Other

       Cultural Care Au Pere                                     12/23/220                    $14,947.58                  $0.00      Mortgage
       1 Education Street                                                                                                            Car
       Cambridge, MA 02141                                                                                                           Credit Card
                                                                                                                                     Loan Repayment
                                                                                                                                     Suppliers or vendors
                                                                                                                                     Other   childcare


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

           No
       Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
       Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

       No
           Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       CRED INC., CRED CAPITAL, INC.,                            Turnover                   US Bankruptcy Court -                      Pending
       and CRED (US) LLC vs. James                                                          Delaware                                 On appeal
       Alexander
                                                                                                                                     Concluded
       Adv. Proc. No: 20-51006

       Cred Inc. (f/k/a Cred LLC) and Cred                       Turnover                   Superior Court of California               Pending
       Capital, Inc. v. James                                                                                                        On appeal
       Alexander
                                                                                                                                     Concluded
       20-CIV-02915




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                 Page 831
        Case
          Case
             1:21-cv-00417-MN
               1:21-bk-10214-MBDocument
                                 Doc 48 10-1
                                         FiledFiled
                                               02/23/21
                                                    04/06/21
                                                          Entered
                                                              Page02/23/21
                                                                   104 of 133
                                                                           11:34:29
                                                                              PageID Desc
                                                                                     #: 1767
                                 Main Document      Page 32 of 46
 Debtor 1      James Alexander                                                                             Case number (if known)



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
       Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                     Value of the
                                                                                                                                                          property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
       Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was               Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
       Yes
 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
       Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
     No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       St. Sophia cathedral                                          monthly parish contribution                              1/11/2020                  $2,000.00
       1324 Normandy Ave
       Los Angeles, CA 90006


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
       Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                             lost
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                  Page 832
        Case
          Case
             1:21-cv-00417-MN
               1:21-bk-10214-MBDocument
                                 Doc 48 10-1
                                         FiledFiled
                                               02/23/21
                                                    04/06/21
                                                          Entered
                                                              Page02/23/21
                                                                   105 of 133
                                                                           11:34:29
                                                                              PageID Desc
                                                                                     #: 1768
                                 Main Document      Page 33 of 46
 Debtor 1      James Alexander                                                                             Case number (if known)



 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       No
           Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Levene, Neale, Bender, Yoo                                    $20,000                                                  2/4/2021                 $20,000.00
       & Brill L.L.P.
       10250 Constellation Blvd. # 1700
       Los Angeles, CA 90067
       http://www.lnbyb.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
       Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
           No
       Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or         Date transfer was
       Address                                                       property transferred                       payments received or debts       made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
       Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                           Date Transfer was
                                                                                                                                                 made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
       Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was              Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,             before closing or
       Code)                                                                                                            moved, or                          transfer
                                                                                                                        transferred




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                  Page 833
        Case
          Case
             1:21-cv-00417-MN
               1:21-bk-10214-MBDocument
                                 Doc 48 10-1
                                         FiledFiled
                                               02/23/21
                                                    04/06/21
                                                          Entered
                                                              Page02/23/21
                                                                   106 of 133
                                                                           11:34:29
                                                                              PageID Desc
                                                                                     #: 1769
                                 Main Document      Page 34 of 46
 Debtor 1      James Alexander                                                                                  Case number (if known)



21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
       Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
       Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

           No
       Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you     Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you     Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                 Page 834
        Case
          Case
             1:21-cv-00417-MN
               1:21-bk-10214-MBDocument
                                 Doc 48 10-1
                                         FiledFiled
                                               02/23/21
                                                    04/06/21
                                                          Entered
                                                              Page02/23/21
                                                                   107 of 133
                                                                           11:34:29
                                                                              PageID Desc
                                                                                     #: 1770
                                 Main Document      Page 35 of 46
 Debtor 1      James Alexander                                                                             Case number (if known)



26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
       Yes. Fill in the details.
        Case Title                                                   Court or agency                       Nature of the case                       Status of the
        Case Number                                                  Name                                                                           case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
              A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
              A member of a limited liability company (LLC) or limited liability partnership (LLP)
              A partner in a partnership
              An officer, director, or managing executive of a corporation
              An owner of at least 5% of the voting or equity securities of a corporation
       No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Cred Capital, Inc.                                       investment management                           EIN:
        2121 S. El Camino Real
        San Mateo, CA 94403                                      Joe Podulka                                     From-To      3/15/2020 -1/7/2020

        A Capital A, Inc.                                        Consulting                                      EIN:         XX-XXXXXXX
        4501 Finley Ave, Apt 406
        Los Angeles, CA 90027                                    Alex fard                                       From-To      1/1/2014 - 12/31/2018


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
       Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.


 James Alexander                                                         Signature of Debtor 2
 Signature of Debtor 1

 Date      February 22, 2021                                             Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
 No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 No
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                                Page 835
        Case
          Case
             1:21-cv-00417-MN
               1:21-bk-10214-MBDocument
                                 Doc 48 10-1
                                         FiledFiled
                                               02/23/21
                                                    04/06/21
                                                          Entered
                                                              Page02/23/21
                                                                   108 of 133
                                                                           11:34:29
                                                                              PageID Desc
                                                                                     #: 1771
                                 Main Document      Page 36 of 46
 Debtor 1      James Alexander                                                                             Case number (if known)



 Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                               Page 836
        Case
          Case
             1:21-cv-00417-MN
               1:21-bk-10214-MBDocument
                                 Doc 48 10-1
                                         FiledFiled
                                               02/23/21
                                                    04/06/21
                                                          Entered
                                                              Page02/23/21
                                                                   109 of 133
                                                                           11:34:29
                                                                              PageID Desc
                                                                                     #: 1772
                                 Main Document
 Fill in this information to identify your case:    Page 37 of 46
  Debtor 1           James Alexander
                    __________________________________________________________________
                      First Name              Middle Name              Last Name

  Debtor 2            _________________________________________________________________
  (Spouse, if filing) First Name              Middle Name              Last Name


                                          Central District
  United States Bankruptcy Court for the: ___________      of California
                                                         District of __________

  Case number        1:21-bk-10214-MB
                     ___________________________________________
  (If known)
                                                                                                                    Check if this is an amended filing


Official Form 122B
Chapter 11 Statement of Your Current Monthly Income                                                                                               /

You must file this form if you are an individual and are filing for bankruptcy under Chapter 11. If more space is needed, attach a separate sheet
to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known).


   Part 1:           Calculate Your Current Monthly Income

   1. What is your marital and filing status? Check one only.


              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
        ✔
              Married and your spouse is NOT filing with you. Fill out Column A, lines 2-11.

        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy
        case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the
        amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result.
        Do not include any income amount more than once. For example, if both spouses own the same rental property, put the income from that
        property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                      Column A             Column B
                                                                                                        Debtor 1           Debtor 2



   2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
      payroll deductions).                                                                                     0.00
                                                                                                      $____________         $__________

   3. Alimony and maintenance payments. Do not include payments from a spouse if
      Column B is filled in.                                                                                   0.00
                                                                                                      $____________         $__________
   4. All amounts from any source which are regularly paid for household expenses of
      you or your dependents, including child support. Include regular contributions from
      an unmarried partner, members of your household, your dependents, parents, and
      roommates. Include regular contributions from a spouse only if Column B is not filled in.
                                                                                                               0.00
                                                                                                      $____________         $__________
      Do not include payments you listed on line 3.

   5. Net income from operating a business, profession,
      or farm                                                         Debtor 1     Debtor 2
        Gross receipts (before all deductions)                             0.00
                                                                        $______    $______
        Ordinary and necessary operating expenses                    – $______ – $______
                                                                           0.00
                                                                        $______    $______ Copy
                                                                                              hereÎ
        Net monthly income from a business, profession, or farm
                                                                                                                 0.00
                                                                                                        $_________        $__________
   6. Net income from rental and other real property                  Debtor 1     Debtor 2
        Gross receipts (before all deductions)                            0.00
                                                                        $______    $______
        Ordinary and necessary operating expenses                    – $______ – $______
                                                                                              Copy
        Net monthly income from rental or other real property             0.00
                                                                        $______    $______ hereÎ                 0.00
                                                                                                        $_________        $__________




 Official Form 122B                                  Chapter 11 Statement of Your Current Monthly Income                                     page 1
                                                      PUBLIC VERSION: Filed April 6, 2021                                             Page 837
           Case
             Case
                1:21-cv-00417-MN
                  1:21-bk-10214-MBDocument
                                    Doc 48 10-1
                                            FiledFiled
                                                  02/23/21
                                                       04/06/21
                                                             Entered
                                                                 Page02/23/21
                                                                      110 of 133
                                                                              11:34:29
                                                                                 PageID Desc
                                                                                        #: 1773
                                    Main Document      Page 38 of 46
Debtor 1        James   Alexander
                  _______________________________________________________                                                                        1:21-bk-10214-MB
                                                                                                                          Case number (if known)_____________________________________
                   First Name           Middle Name                 Last Name




                                                                                                                           Column A                 Column B
                                                                                                                           Debtor 1                 Debtor 2



   7. Interest, dividends, and royalties                                                                                          135.00
                                                                                                                           $____________             $__________

   8. Unemployment compensation                                                                                                     0.00
                                                                                                                           $____________             $__________

           Do not enter the amount if you contend that the amount received was a benefit
           under the Social Security Act. Instead, list it here:............................... Ð


             For you ........................................................................   $_________0.00


             For your spouse ...........................................................        $_________

   9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence,
      do not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any
      retired pay paid under chapter 61 of title 10, then include that pay only to the
      extent that it does not exceed the amount of retired pay to which you would
      otherwise be entitled if retired under any provision of title 10 other than chapter 61
      of that title.                                                                                                                 0.00
                                                                                                                            $____________            $__________

   10. Income from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act; SD\PHQWVPDGH
       XQGHUWKH)HGHUDOODZUHODWLQJWRWKHQDWLRQDOHPHUJHQF\GHFODUHGE\WKH3UHVLGHQW
       XQGHUWKH1DWLRQDO(PHUJHQFLHV$FW 86&HWVHT ZLWKUHVSHFWWRWKH
       FRURQDYLUXVGLVHDVH &29,' paymentsreceived as a victim of a war
       crime, a crime against humanity, or international ordomestic terrorism; or
       compensation, pension, pay, annuity, or allowance paid bythe United States
       Government in connection with a disability, combat-related injuryor disability, or
       death of a member of the uniformed services. If necessary, listother sources on a
       separate page and put the total below.

            ________________________________________                                                                                 0.00
                                                                                                                            $____________            $__________


            ________________________________________                                                                        $____________            $__________


            Total amounts from separate pages, if any.                                                                    + $____________          + $__________

   11. Calculate your total current monthly income.
       Add lines 2 through 10 for each column.                                                                                                 +                     =
       Then add the total for Column A to the total for Column B.                                                                  135.00
                                                                                                                            $____________             $_________              135.00
                                                                                                                                                                         $_______

                                                                                                                                                                         Total current
                                                                                                                                                                         monthly income



    Part 2:           Sign Below




       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.



       8      ______________________________________________                                    8______________________________________
             Signature of Debtor 1                                                                Signature of Debtor 2


                   02/23/2021
             Date _________________                                                               Date_________________
                  MM / DD / YYYY                                                                       MM / DD / YYYY



Official Form 122B                                                    Chapter 11 Statement of Your Current Monthly Income                                                 page 2
                                                                     PUBLIC VERSION: Filed April 6, 2021                                                       Page 838
         Case
           Case
              1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          FiledFiled
                                                02/23/21
                                                     04/06/21
                                                           Entered
                                                               Page02/23/21
                                                                    111 of 133
                                                                            11:34:29
                                                                               PageID Desc
                                                                                      #: 1774
                                  Main Document      Page 39 of 46
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                         Central District of California - San Fernando
 In re       James Alexander                                                                                  Case No.
                                                                              Debtor(s)                       Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                 $                 20,000.00
              Prior to the filing of this statement I have received                                       $                 20,000.00
              Balance Due                                                                                 $                       0.00

2.     $     1,738.00       of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

4.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.    [Other provisions as needed]
                  Advising the Debtor with regard to the requirements of the Bankruptcy Court, Bankruptcy Code, Bankruptcy
                  Rules and the Office of the United States Trustee as they pertain to the Debtor; advising the Debtor with regard to
                  certain rights and remedies of its bankruptcy estate and the rights, claims and interests of creditors;
                  representing the CHapter 11 Debtor in any proceeding or hearing in the Bankruptcy Court involving its estate
                  unless the Debtor is represented in such proceeding or hearing by other special counsel; conducting
                  examinations of witnesses, claimants or adverse parties and representing the Debtor in any adversary
                  proceeding except to the extent that any such adversary proceeding is in an area outside of LNBYB's expertise or
                  which is beyond LNBYB's staffing capabilities; preparing and assisting the Debtor in the preparation of reports,
                  applications, pleadings and orders including, but not limited to, applications to employ professionals, interim
                  statements and operating reports, initial filing requirements, schedules and statement of financial affairs, lease
                  pleadings, cash collateral pleadings, financing pleadings, and pleadings with respect to the Debtor's use, sale or
                  lease of property outside the ordinary course of business; representing the Debtor with regard to obtaining use
                  of debtor in possession financing and/or cash collateral including, but not limited to, negotiating and seeking
                  Bankruptcy Court approval of any debtor in possession financing and/or cash collateral pleading or stipulation
                  and preparing any pleadings relating to obtaining use of debtor in possession financing and/or cash collateral;
                  assisting the Debtor in the negotiation, formulation, preparation and confirmation of a plan of reorganization and
                  the preparation and approval of a disclosure statement in respect of the plan; and performing any other services
                  which may be appropriate in LNBYB's representation of the Debtor in Possession during the Chapter 11
                  bankruptcy case.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Matters which are outside of LNBYB's specialization, any matters outside of a Chatper 11 proceeding and any
               nondischargeability investigation or litigation




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                        Page 839
         Case
           Case
              1:21-cv-00417-MN
                1:21-bk-10214-MBDocument
                                  Doc 48 10-1
                                          FiledFiled
                                                02/23/21
                                                     04/06/21
                                                           Entered
                                                               Page02/23/21
                                                                    112 of 133
                                                                            11:34:29
                                                                               PageID Desc
                                                                                      #: 1775
                                  Main Document      Page 40 of 46
 In re       James Alexander                                                                          Case No.    1:21-bk-10214-MB
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 23, 2021                                                          /s/ David B. Golubchik
     Date                                                                       David B. Golubchik 185520
                                                                                Signature of Attorney
                                                                                Levene, Neale, Bender, Yoo & Brill L.L.P.
                                                                                10250 Constellation Blvd., Suite 1700
                                                                                Los Angeles, CA 90067
                                                                                (310) 229-1234
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                                           PUBLIC VERSION: Filed April 6, 2021                                   Page 840
      Case
        Case
           1:21-cv-00417-MN
             1:21-bk-10214-MBDocument
                               Doc 48 10-1
                                       FiledFiled
                                             02/23/21
                                                  04/06/21
                                                        Entered
                                                            Page02/23/21
                                                                 113 of 133
                                                                         11:34:29
                                                                            PageID Desc
                                                                                   #: 1776
                               Main Document      Page 41 of 46
Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONLY
State Bar No. & Email Address
David B. Golubchik 185520
10250 Constellation Blvd., Suite 1700
Los Angeles, CA 90067
(310) 229-1234
California State Bar Number: 185520 CA




 Debtor(s) appearing without an attorney
 Attorney for Debtor

                                            UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

In re:
                                                                                  CASE NO.:
            James Alexander
                                                                                  CHAPTER: 11




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1(a)]

                                                              Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 3 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

Date: February 22, 2021
                                                                                         Signature of Debtor 1

Date:
                                                                                         Signature of Debtor 2 (joint debtor) ) (if applicable)

Date: February 22, 2021
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                            F 1007-1.MAILING.LIST.VERIFICATION
                                                 PUBLIC VERSION: Filed April 6, 2021            Page 841
    Case
      Case
         1:21-cv-00417-MN
           1:21-bk-10214-MBDocument
                             Doc 48 10-1
                                     FiledFiled
                                           02/23/21
                                                04/06/21
                                                      Entered
                                                          Page02/23/21
                                                               114 of 133
                                                                       11:34:29
                                                                          PageID Desc
                                                                                 #: 1777
                             Main Document      Page 42 of 46


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                           James Alexander
                           13535 Ventura Blvd
                           Ste C, PMB 405
                           Sherman Oaks, CA 91423


                           David B. Golubchik
                           Levene, Neale, Bender, Yoo & Brill L.L.P.
                           10250 Constellation Blvd., Suite 1700
                           Los Angeles, CA 90067


                           U.S. Trustee San Fernando Valley
                           915 Wilshire Blvd.
                           Suite 1850
                           Los Angeles, CA 90017


                           Barclay's Bank Delaware
                           PO BOX 8803
                           Wilmington, DE 19899


                           Buchanon Ingersoll Rooney
                           919 North Market Street, Suite 990
                           Wilmington, DE 19801


                           Capital One Bank USA
                           PO BOX 31293
                           Salt Lake City, UT 84131


                           Citicard
                           PO BOX 6241
                           Sioux Falls, SD 57117


                           Cred Inc. et al,
                           c/o Scott Cousins, Esq.
                           1521 Concord Pike, Suite 301
                           Wilmington, DE 19803




                             PUBLIC VERSION: Filed April 6, 2021              Page 842
Case
  Case
     1:21-cv-00417-MN
       1:21-bk-10214-MBDocument
                         Doc 48 10-1
                                 FiledFiled
                                       02/23/21
                                            04/06/21
                                                  Entered
                                                      Page02/23/21
                                                           115 of 133
                                                                   11:34:29
                                                                      PageID Desc
                                                                             #: 1778
                         Main Document      Page 43 of 46



                       Discover Student Loans
                       PO BOX 30948
                       Salt Lake City, UT 84130


                       Franchise Tax Board
                       Special Procedures
                       POB 2952
                       Sacramento, CA 95812


                       Internal Revenue Service
                       Insolvency I Stop 5022
                       300 N. Los Angeles St., #4062
                       Los Angeles, CA 90012-9903


                       JP Morgan Chase



                       JPMCB HOME
                       700 KANSAS LN
                       Monroe, LA 71203


                       Los Angeles County Tax Collector
                       P.O. Box 54018
                       Los Angeles, CA 90054-0018


                       SOFI
                       2750 E COTTONWOOD PKWY
                       Salt Lake City, UT 84121


                       US Bank
                       PO BOX 13
                       Hillsboro, OH 45133




                         PUBLIC VERSION: Filed April 6, 2021              Page 843
Case
  Case
     1:21-cv-00417-MN
       1:21-bk-10214-MBDocument
                         Doc 48 10-1
                                 FiledFiled
                                       02/23/21
                                            04/06/21
                                                  Entered
                                                      Page02/23/21
                                                           116 of 133
                                                                   11:34:29
                                                                      PageID Desc
                                                                             #: 1779
                         Main Document      Page 44 of 46



                       USAA
                       PO BOX 47504
                       San Antonio, TX 78265


                       Wells Fargo Bank
                       PO BOX 14517
                       Des Moines, IA 50306


                       WF Credit Services
                       PO BOX 14517
                       Des Moines, IA 50306




                         PUBLIC VERSION: Filed April 6, 2021              Page 844
      Case
        Case
           1:21-cv-00417-MN
             1:21-bk-10214-MBDocument
                               Doc 48 10-1
                                       FiledFiled
                                             02/23/21
                                                  04/06/21
                                                        Entered
                                                            Page02/23/21
                                                                 117 of 133
                                                                         11:34:29
                                                                            PageID Desc
                                                                                   #: 1780
                               Main Document      Page 45 of 46


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &                 FOR COURT USE ONLY
Email Address
David B. Golubchik 185520
10250 Constellation Blvd., Suite 1700
Los Angeles, CA 90067
(310) 229-1234
185520 CA




     Debtor(s) appearing without an attorney
     Attorney for Debtor(s)

                                               UNITED STATES BANKRUPTCY COURT
                                         CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO
In re:
                                                                                       CASE NO.:
              James Alexander
                                                                                       CHAPTER: 11

                                                                                              DECLARATION BY DEBTOR(S)
                                                                                         AS TO WHETHER INCOME WAS RECEIVED
                                                                                         FROM AN EMPLOYER WITHIN 60 DAYS OF
                                                                                                   THE PETITION DATE
                                                                                                [11 U.S.C. § 521(a)(1)(B)(iv)]
                                                                     Debtor(s).                                     [No hearing Required]

Debtor(s) provides the following declaration(s) as to whether income was received from an employer within 60 days of the
Debtor(s) filing this bankruptcy case (Petition Date), as required by 11 U.S.C. § 521(a)(1)(B)(iv):

Declaration of Debtor 1

1.       I am Debtor 1 in this case, and I declare under penalty of perjury that the following information is true and correct:

           During the 60-day period before the Petition Date (Check only ONE box below):

              I was paid by an employer. Attached are copies of all statements of earnings, pay stubs, or other proof of
             employment income I received from my employer during this 60-day period. (If the Debtor’s social security
             number or bank account is on a pay stub or other proof of income, the Debtor must cross out (redact) the
             number(s) before filing this declaration.)

              I was not paid by an employer because I was either self-employed only, or not employed.

Date:       February 22, 2021                               James Alexander
                                                            Printed name of Debtor 1                                    Signature of Debtor 1




December 2015
                                                    PUBLIC VERSION:  Filed April 6, 2021                Page 845
                    This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
                                                                Page 1                F 1002-1.EMP.INCOME.DEC
      Case
        Case
           1:21-cv-00417-MN
             1:21-bk-10214-MBDocument
                               Doc 48 10-1
                                       FiledFiled
                                             02/23/21
                                                  04/06/21
                                                        Entered
                                                            Page02/23/21
                                                                 118 of 133
                                                                         11:34:29
                                                                            PageID Desc
                                                                                   #: 1781
                               Main Document      Page 46 of 46

Declaration of Debtor 2 (Joint Debtor) (if applicable)


2.    I am Debtor 2 in this case, and I declare under penalty of perjury that the following information is true and correct:

         During the 60-day period before the Petition Date (Check only ONE box below):

            I was paid by an employer. Attached are copies of all statements of earnings, pay stubs, or other proof of
           employment income I received from my employer during this 60-day period. (If the Debtor’s social security
           number or bank account is on a pay stub or other proof of income, the Debtor must cross out (redact) the
           number(s) before filing this declaration.)

            I was not paid by an employer because I was either self-employed only, or not employed.

Date:
                                                         Printed name of Debtor 2                                    Signature of Debtor 2




December 2015
                                                 PUBLIC VERSION:  Filed April 6, 2021                Page 846
                 This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
                                                             Page 2                F 1002-1.EMP.INCOME.DEC
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 119 of 133 PageID #: 1782




                 Exhibit G
                      Redacted in its entirety




                        PUBLIC VERSION: Filed April 6, 2021            Page 847
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 120 of 133 PageID #: 1783




                 Exhibit H




                        PUBLIC VERSION: Filed April 6, 2021            Page 853
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 121 of 133 PageID #: 1784




  March 21, 2021

  BY EMAIL

  James Alexander c/o
  Mark Pfeiffer/Geoffrey Grivner
  Buchanan Ingersoll & Rooney PC
  919 North Market Street, Suite 990
  Wilmington, Delaware 19801

  Re: In re Cred Inc., et al., No. 20-bk-12836 (Bankr. D. Del.)

  Dear Mark,

           As you are aware, the Committee uncovered that your client James Alexander improperly
  transferred and liquidated at least 100 Bitcoin of the Debtors’ assets during the pendency of the
  Bankruptcy Cases. Accordingly, the Committee sought emergency relief (the “Emergency
  Motion”), and the Court entered an emergency order requiring your client to turn over all Cred
  cryptocurrency and other assets in his possession and to submit to comprehensive discovery (the
  “Emergency Order”). Put plainly, the Court ordered that “[i]t is time for Alexander to start
  answering some difficult questions and do so in a way that gives the parties and the Court the
  ability to understand what’s going on here.” (Hearing Tr. at 23.) 1 Alexander has failed to
  comply with the Emergency Order.

          We have engaged in countless emails, phone calls, and Zoom conferences in connection
  with our good faith efforts to obtain compliance from Alexander. On Wednesday, March 17,
  2021, you asked the Committee to provide a list of outstanding items from the Emergency Order
  that Alexander has failed to complete. The Committee has provided these outstanding items on
  many occasions, but it will do so again here. The Committee requests a response, document
  production, and a supplemental declaration by March 24, 2021.

  A.     The Declaration is Insufficient

         Alexander has failed to provide the detailed declaration required by the Emergency
  Order. Both of Alexander’s declarations fail to provide the information required by the
  Emergency Order.


  1
    The transcript of the hearing on the Committee’s motion for emergency relief will be referred
  to herein as the “Hearing Tr.”



                              PUBLIC VERSION: Filed April 6, 2021                         Page 854
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 122 of 133 PageID #: 1785




          The Court ordered Alexander to “submit a declaration by sometime today that lays out
  exactly what he has, when he got it, how he got it, where it was transferred to, how it was
  liquidated, where the liquidated funds are located,” (Hearing Tr. at 24), “ provide an explanation
  for each of the transfers subsequent to the initial transfer of all the Bitcoin, as well as an
  explanation for why he liquidated the Bitcoin and where that money is located,” ( Hearing Tr. at
  35), and “[w]hen he’s describing the transfer’s, he’s describing who the funds were – or who the
  Bitcoin or who the funds were transferred to and where they’re currently residing so – and not
  just some anonymous account number. He has to provide full disclosure here.” (Hearing Tr. at
  37). Alexander has failed to do so.

          Alexander failed to meet the February 4, 2021 5:00PM deadline required by the Court
  and submitted a completely deficient declaration on February 6, 2021 (the “Alexander
  Declaration”). Since the entry of the Emergency Order, the Committee has been actively seeking
  a declaration that complies with the requirements of the Emergency Order. Hours after receiving
  the Alexander Declaration, the Committee notified you, as counsel to Alexander, that the
  declaration was insufficient. The Committee sent comprehensive emails to you on February 7,
  2021 and February 23, 2021, identifying in detail the shortcomings in the Alexander Declaration.
  You never substantively responded.

         The Committee followed up on February 25, 2021, March 1, 2021, and March 14, 2021.
  Although you responded to some of these emails indicating that Alexander was “working on it,”
  You did not provide any substantive responses. Accordingly, the Committee moved for
  contempt. An hour prior to the hearing on the contempt motion, Alexander provided a
  supplemental declaration that failed to address any of the deficiencies outlined by the Committee
  (the “Alexander Supplemental Declaration”).

          Alexander’s Supplemental Declaration does not comply with the Emergency Order.
  Based on documents provided by Alexander and his admissions during his deposition, we know
  that he engaged in at least two key liquidations of Cred Bitcoin. Alexander’s Supplemental
  Declaration fails to explain those liquidations and Alexander’s subsequent use of the proceeds of
  those liquidations.

          The first known liquidation occurred in July and August of 2020 of approximately 75
  Bitcoin. Alexander’s most substantial liquidation occurred on July 16, 2020 of approximately 56
  Bitcoin. This was the day after Cred filed a civil complaint against Alexander in California and
  the day before the temporary restraining order hearing. Based on certain bank records and
  Alexander’s deposition testimony, it is clear that some (but not all) of the proceeds of that
  liquidation were ultimately remitted to a JP Morgan Chase account controlled by Alexander and
  subsequently transferred to a Wells Fargo Account controlled by Alexander. Following that
  transfer, Alexander executed a series of cash withdrawals, payments to so-called “consultants,”
  other transactions that appear to be personal expenses, and a series of other transactions. The
  Emergency Order requires Alexander to explain each of these transactions in detail. Alexander
  merely provides the following explanation:




                              PUBLIC VERSION: Filed April 6, 2021                          Page 855
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 123 of 133 PageID #: 1786




          This is obviously deficient. This does not explain the reasons for the transactions, the
  recipients of these transactions, and an explanation as to why Alexander has not returned to the
  Debtors these 75 Bitcoin or the proceeds derived from the liquidation.

          Alexander’s description is equally deficient concerning his January 16 and 17, 2021
  liquidation of 100 of Cred’s Bitcoin. Alexander has provided certain bank records and Coinbase
  account records reflecting a massive liquidation of Bitcoin, followed by significant cash
  withdrawals, payments to “consultants,” payments for trips, payments for other expenses that
  appear to be personal, and a series of other transactions. Nevertheless, Alexander merely states
  the following with respect to the liquidation and subsequent use of 100 Bitcoin:




         These descriptions are deficient. This does not explain the reasons for these transactions
  or any of the subsequent transfers reflected in Alexander’s bank statements.

          Alexander has also not explained any of his significant cash withdrawals. We have
  identified over $170,000 in cash withdrawals in just one of Alexander’s Wells Fargo accounts.
  According to Alexander, that Wells Fargo Account was a “dedicated account” funded entirely by
  the liquidation of Cred’s cryptocurrency. Nevertheless, Alexander does not explain any of these
  cash withdrawals in the Alexander Declaration or Supplemental Declaration.

         Alexander must comply with the Emergency Order. This is not a mere discovery dispute.
  Alexander has not returned any of the proceeds from the liquidation of the 75 Bitcoin in July and
  August of 2020 and has returned only a portion of the proceeds from the liquidation of 100
  Bitcoin in January 16 and 17, 2021.




                              PUBLIC VERSION: Filed April 6, 2021                          Page 856
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 124 of 133 PageID #: 1787




         The Committee demands a supplemental declaration containing the following by March
  24, 2021:

           1.      Identify in detail all cryptocurrency and fiat transactions traceable to Cred, 2
                   including (1) the date of each transaction; (2) the amount of each transaction; (3)
                   the reason for each transaction; (4) the name and address of the natural person or
                   entity receiving each transaction; and (5) the current location of the proceeds of
                   each transaction.

           2.      Identify in detail all cryptocurrency and fiat transactions related in any way to the
                   July and August 2020 liquidation of 75 Bitcoin and all proceeds derived
                   therefrom, including (1) the date of each transaction; (2) the amount of each
                   transaction; (3) the reason for each transaction; (4) the name and address of the
                   natural person or entity receiving each transaction; and (5) the current location of
                   the proceeds of that transaction.

           3.      Identify in detail all cryptocurrency and fiat transactions related in any way to the
                   January 16 and 17, 2021 liquidation of 100 Bitcoin and all proceeds derived
                   therefrom, including (1) the date of each transaction; (2) the amount of each
                   transaction; (3) the reason for each transaction; (4) the name and address of the
                   natural person or entity receiving each transaction; and (5) the current location of
                   the proceeds of that transaction.

           4.      Identify in detail all transactions in the “dedicated” Wells Fargo Account (9285)
                   and any other bank account, cryptocurrency exchange account, or digital wallet
                   which received any of the proceeds of any sales of Cred cryptocurrency or other
                   assets, including (1) the date of each transaction; (2) the amount of each
                   transaction; (3) the reason for each transaction; (4) the name and address of the
                   natural person or entity receiving each transaction; and (5) the current location of
                   the proceeds of that transaction.

  B.       Alexander Has Failed to Produce Records of Known Accounts Held By Financial
           Institutions

         The Committee knows Alexander has failed to produce bank records from known bank
  accounts. 41 days after the Committee served its document requests pursuant to the Emergency
  Order seeking account statements and other information about Alexander’s personal bank
  accounts, his response is simply “Alexander will provide remaining bank statements.” (See
  Alexander Responses to Phase Two Discovery Requests and Interrogatories, Response to
  Request 2.) Alexander needs to produce account statements and other information for all bank
  accounts that he owns or has access to by March 24, 2021.


  2
      Alexander may limit these descriptions to transactions that exceed $500 USD.



                                PUBLIC VERSION: Filed April 6, 2021                            Page 857
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 125 of 133 PageID #: 1788




          As you know, the Committee sent Alexander comprehensive discovery requests and
  interrogatories on February 5, 2021. The Committee also followed up on February 24, 2021 with
  a detailed email explaining that Alexander had failed to provide bank statements and other
  information concerning his personal bank accounts. 3 As explained in the February 24, 2021
  email, certain of these bank accounts received the proceeds of the liquidation of Cred Bitcoin.
  Alexander admitted during his deposition that at least one Wells Fargo bank account that he has
  not produced received the proceeds of the 75 Bitcoin he liquidated in July and August of 2020.
  (Alexander Dep. Tr. at 104.) During the deposition, with respect to that Wells Fargo account,
  counsel stated “I will note for the record that information will be provided pursuant to the part
  two discovery that has been requested.” (Alexander Dep. Tr. at 104.) However, Alexander still
  has not produced documents concerning that account or any other of his accounts. The
  Committee has also identified other bank accounts in the Alexander Schedules that he has yet to
  produce.

          Alexander has also produced sparing productions related to his cryptocurrency exchange
  accounts. The Committee has merely received “transaction history reports” from Alexander’s
  Coinbase accounts. These reports do not reflect any fiat transactions or show how Alexander
  funded these accounts. Coinbase is a financial institution that maintains comprehensive records
  for every account, including records of all fiat transactions. Similarly, Alexander merely
  provided one excel file concerning his LedgerLive wallet. The Committee is also aware that
  Alexander maintains accounts with DAI, but he has not produced any records concerning those
  accounts. Alexander is required to produce all records concerning all of his accounts held at
  cryptocurrency exchanges and digital wallets.

         Accordingly, the Committee demands that Alexander produce the following by March
  24, 2021:

         1.     All account statements, records, documents, and correspondence concerning all
                accounts at financial institutions that Alexander owns or has access to. This
                request pertains to any and all bank accounts, cryptocurrency exchange accounts,
                digital wallets, and accounts with any cryptocurrency or blockchain company
                which Alexander has had access to in the last 24 months.

         2.     All account statements, records, documents, and correspondence concerning the
                following bank accounts:

                a.      The Wells Fargo account that transferred $500,000 into Alexander’s JP
                        Morgan Chase Account (6006). (See JP Morgan Chase (6006), July 31,
                        2020 Account Statement, at 10



  3
   Alexander produced some account statements for one Wells Fargo Account (9285), one DIP
  account, and one J.P. Morgan Chase account.



                             PUBLIC VERSION: Filed April 6, 2021                         Page 858
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 126 of 133 PageID #: 1789




                 b.     The Alexander Custom Management bank account – This account
                        received the “salary,” the $100,000 “prepaid salary,” and a series of other
                        bank transfers from the “dedicated” Wells Fargo account (9285). (See
                        Alexander Dep. Tr. at 43 (“Q. There was $100,000 transferred out of this
                        account on February 4th, 2021 to an account held by Alexander Custom
                        Management. The Account Alexander Custom Management is owned and
                        controlled by you, right? A. Yes.”)).
                 c.     Wells Fargo Account (1923). (See Alexander Schedules at 6.) 4
                 d.     Wells Fargo Account (2155). (See Alexander Schedules at 6.)
                 e.     “Other Wells Fargo.” (See Alexander Schedules at 7.)
                 f.     DIP Wells Fargo Account (0816). (See Alexander Schedules at 6.)

  C.     Alexander Simply Refers to his Personal “Bankruptcy Schedules” in Response to
         Interrogatories and Document Requests, but his Bankruptcy Schedules are
         Demonstrably Incomplete

          Alexander does not substantively respond and just refers to the “bankruptcy schedules”
  for 25 of 28 interrogatories and 10 of 17 document requests. This is insufficient for a number of
  reasons. Perhaps the most important reason is the fact that Alexander’s Schedules are
  demonstrably incomplete.

          For example, on Alexander’s Schedules on Official Form 106A/B, Alexander lists that he
  has “0” cash in his possession. Alexander testified that he had $60,000 in the trunk of his car on
  February 9, 2021. We have also identified significant repeated cash withdrawals from the
  “dedicated” Cred Wells Fargo bank account of over $170,000. You represented that Alexander
  has transferred all cash in his possession to his Debtor in Possession bank account (the “DIP
  Account”). But we have received a copy of the account statement from the DIP Account and
  there are no such cash deposits. Alexander withdrew a significant amount of cash and his simple
  reference to the Alexander’s Schedules which list “0” cash is plainly insufficient.

         As another example, Alexander stated that all cryptocurrency, cryptocurrency accounts,
  and digital wallets that he owns or has access to are set forth in the Alexander Schedules. But
  Alexander’s Schedules list zero cryptocurrency accounts and no digital wallets. This too is false.
  Alexander maintains at least two (and likely more) Coinbase accounts, Alexander owns at least
  one “off-exchange” ledgerlive wallet, and Alexander maintains a DAI account. Alexander only
  discloses in the Alexander Schedules that he controls one Bitcoin and some LBA tokens. The
  Committee knows that Alexander has other cryptocurrency in his ledgerlive wallet and that he


  4
    The schedules that Alexander submitted in connection with his personal bankruptcy will be
  referred to herein as the “Alexander Schedules.”



                              PUBLIC VERSION: Filed April 6, 2021                          Page 859
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 127 of 133 PageID #: 1790




  has other cryptocurrency including Ethereum and DAI. The Committee strongly suspects that
  Alexander controls other cryptocurrency that he has not disclosed.

         Alexander has also not provided other basic information that the Committee requested.
  This includes personal financial statements and any applications he has made in connection with
  mortgage lenders and other credit applications.

         The Committee demands the following by March 24, 2021:

         1.      Produce documents responsive to the Committee’s document requests, without
                 reference to the Alexander Schedules.

         2.      Respond to the Committee’s interrogatory responses, without reference to the
                 Alexander Schedules.

  D.     Alexander Provided Unmarked Documents Without any Explanation

         Alexander produced some unmarked documents the night before the contempt hearing.
  They appear to reflect some transactions. Alexander produced unmarked .pdfs, which do not
  appear to be bank records, and do not contain headers, footers, or other identifiers. We requested
  an explanation about what these documents are on March 17, 2021. Please explain what these
  documents are by March 24, 2021.

                                                ***

         As you know, the Committee is aggressively pursuing Alexander’s compliance with the
  Emergency Order. As directed by Judge Dorsey, the Committee will be seeking relief from the
  United States District Court for the District of Delaware. The Committee demands compliance
  by March 24, 2021. This request is without prejudice to all other rights and remedies. In
  connection with this submission, the Committee reserves all rights and waives none.

  Sincerely,



  Timothy W. Walsh

  CC:    Darren Azman (dazman@mwe.com)
         Joseph Evans (jbevans@mwe.com)




                              PUBLIC VERSION: Filed April 6, 2021                         Page 860
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 128 of 133 PageID #: 1791




                   Exhibit I
                 Redacted: Pages 865 - 1511




                        PUBLIC VERSION: Filed April 6, 2021            Page 861
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 129 of 133 PageID #: 1792




  Geoffrey G. Grivner                                                     919 North Market Street, Suite 990
  302 552 4207                                                            Wilmington, DE 19801-3036
  geoffrey.grivner@bipc.com                                               T 302 552 4200
                                                                          F 302 552 4295




                                           March 30, 2021

  VIA ELECTRONIC MAIL

  Timothy W. Walsh
  Partner
  McDermott Will & Emery LLP
  340 Madison Avenue
  New York, New York 10173-1922
  Tel: (212) 547-5837
  Fax: (212) 547-5444
  Email: twwalsh@mwe.com

          Re: In re Cred Inc., et al., No 20-bk-12836 (Bankr. D. Del.)

  Dear Timothy:

         I write on behalf of James Alexander (“Mr. Alexander”) in response to your March 21,
  2021 letter (the “Letter”) on behalf of the Official Committee of Unsecured Creditors in the above-
  referenced action. We have conferred with our client and have obtained further information to
  supplement Mr. Alexander’s prior productions and submissions based on your Letter. Enclosed
  herewith, please find:

         A Second Supplemental Declaration of James Alexander, providing further information as
          to the July 1-16, 2020 and January 16-17, 2021 transactions;

         A supplemental production of documents including:

                o Account statements from June 2019 through January 2021 for Mr. Alexander’s JP
                  Morgan Chase Bank, N.A. account ending x6006;

                o Account statements from August 2020 through February 2021 and a Check Register
                  for Mr. Alexander’s Wells Fargo Business Choice Checking account (dba James
                  Alexander Cred) ending x9285;




                               PUBLIC VERSION: Filed April 6, 2021                                Page 862
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 130 of 133 PageID #: 1793




  March 30, 2021
  Page - 2 -



             o Account statements from June 2019 through February 2021 and a Check Register
               for Mr. Alexander’s Wells Fargo Custom Management Checking account ending
               x1923;

             o Account statements from February 2021 for Mr. Alexander’s Wells Fargo
               Everyday Checking account (Debtor in Possession Ch 11 Case 12-10214 (CCA))
               ending x0816;

             o Account statements from June 2019 through February 2021 for Mr. Alexander’s
               Wells Fargo Business Everyday Checking account ending x2155;

             o Account statements from July 2020 through February 2021 for Mr. Alexander’s
               Wells Fargo Way2Save Savings account ending x6552;

             o A screen shot of Mr. Alexander’s Bittrex account;1 and

             o Screen shots of Mr. Alexander’s Coinbase account.

          In your Letter, you requested additional documentation related to Mr. Alexander’s
  Coinbase account, apart from the transaction reports that were provided in connection with Mr.
  Alexander’s initial production of documents. I understand that the Coinbase transaction reports
  that have already provided are complete records as to all transactions that occurred in the Coinbase
  accounts. As such, there are no additional documents to be provided related to that account.

           Your Letter also requested additional documentation related to Mr. Alexander’s
  LedgerLive wallet, apart from the transaction reports provided in connection with Mr. Alexander’s
  initial production of documents. I understand from Mr. Alexander that the file called “ledgerlive-
  operations-2021.02.07.csv” provided to you on February 7, 2021 is the complete record of all
  transactions that occurred on the Hardware Wallet.2 Additionally, any transaction that occurred in
  the Hardware Wallet is publicly available through https://etherscan.io/ (“Etherscan”) which allows
  for verification of all transactions provided in the Hardware Wallet. The Official Committee is
  also in possession of the Seed Phrase that allows control of the Hardware Wallet and which would
  enable them to perform any operation. Since providing this seed phrase around February 7, Mr.
  Alexander no longer has unique control of the Hardware Wallet and anybody in possession of the


  1
   As I believe was noted previously, Mr. Alexander’s Bittrex account has been disabled for several
  months. Efforts are ongoing to get the account re-enabled. As soon as the assets are available, the
  LBA will be transferred to the Debtor and the BTC will be transferred to the California Bankruptcy
  Trustee.
  2
   LedgerLive is an “app” that links to the Hardware Wallet. LedgerLive transactions are only
  possibly through the Hardware Wallet.



                              PUBLIC VERSION: Filed April 6, 2021                           Page 863
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 131 of 133 PageID #: 1794




  March 30, 2021
  Page - 3 -



  Seed Phrase could undertake any transaction in this Hardware Wallet. The Blockchain and crypto
  transactions offer publicly verifiable and complete transparency.

          Your Letter further requested documentation related to Mr. Alexander’s accounts with
  DAI. I understand from Mr. Alexander that DAI is a stable coin which would be an asset in the
  Coinbase or LedgerLive accounts. As noted above, the complete transactions histories for
  Coinbase and Ledger accounts have been provided. Any DAI transactions would be captured in
  the transaction histories and can be verified publicly through Etherscan. Although already
  referenced in the Coinbase accounts, there is a Coinbase wallet linked to a Coinbase account. For
  clarity, the publicly-available data related to this wallet can be accessed at:
  https://etherscan.io/address/0xb390258d2b0c9e384014a9108366786aec334fc3. This provides an
  example of how any transaction can be publicly reconciled within the Coinbase or Hardware
  Wallet.

            Your Letter also requested clarification as to certain PDFs produced to you on March 16th.
  These documents produced in PDF format to you were provided to me by Mr. Alexander as Excel
  files titled “Checking3”, “Checking3 (1)”, and “Checking3 (2)”. Mr. Alexander has explained to
  me that these documents are .csv records of all activity in Mr. Alexander’s Wells Fargo Custom
  Management Checking account ending x1923. These PDFs previously provided are supplemented
  by the statements provided herewith, as noted above.

          Further, your Letter requested further supplementation of Mr. Alexander’s Declaration.
  Enclosed herewith please find a Second Supplemental Declaration of James Alexander which
  elaborates on the July 1-16, 2020 and January 16-17, 2020 transactions as well as the status of the
  $60,000 cash Mr. Alexander disclosed in the February 9, 2021 deposition. If you have questions
  related to any individual expenses from the liquidated bitcoin (listed in the Wells Fargo “dba Cred
  Capital” account ending x9285), these should be specified.

         Should you have any questions, please feel free to contact me at your convenience.



                                                       Respectfully submitted,

                                                       /s/ Geoffrey G. Grivner
                                                       Geoffrey G. Grivner, Esq.

  Cc:    Darren Azman (via E-Mail)
         Joseph B. Evans (via E-Mail)
         Mark Pfeiffer (via E-Mail)
         James Alexander (via E-Mail)




                              PUBLIC VERSION: Filed April 6, 2021                           Page 864
Case 1:21-cv-00417-MN Document 10-1 Filed 04/06/21 Page 132 of 133 PageID #: 1795




                   Exhibit J



                        PUBLIC VERSION: Filed April 6, 2021           Page 1512
Case 1:21-cv-00417-MN
              Case 20-12836-JTD
                        Document 10-1
                                  Doc 488
                                       Filed Filed
                                             04/06/21
                                                   02/06/21
                                                        Page 133
                                                             Pageof1133
                                                                     of 1PageID #: 1796




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


      In re:                                                Chapter 11
                                                            Case No. 20-12836 (JTD)
          CRED INC., et al.,1                               Jointly Administered

                         Debtors.


                                NOTICE OF TRANSFER OF ASSETS

          PLEASE TAKE NOTICE THAT, at the direction of the Court following the hearing on

  February 5, 2021, James Alexander transferred the identified Bitcoin and USD stablecoin to

  Debtors’ representative pursuant to the instructions received from those representatives, except for

  a small amount of additional cryptocurrency that he and the Debtors’ representative were unable

  to transfer for technical reasons. The parties agreed to revisit this issue and Mr. Alexander remains

  committed to effectuating the transfer of this cryptocurrency at the earliest possible moment.

                                                    Respectfully submitted,

                                                    BUCHANAN INGERSOLL & ROONEY PC

                                                    /s/ Geoffrey G. Grivner
                                                    Geoffrey G. Grivner (#4711)
                                                    919 North Market Street, Suite 990
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 552-4200
                                                    Facsimile: (302) 552-4295
                                                    Email: geoffrey.grivner@bipc.com

                                                    Attorneys for James Alexander
  Dated: February 6, 2021




  1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal
  tax identification number, are as follows: Cred Inc. (8268), Cred (US) LLC (5799), Cred Capital,
  Inc. (4064), Cred Merchant Solutions LLC (3150), Cred (Puerto Rico) LLC (3566). The Debtors’
  mailing address is 3 East Third Avenue, San Mateo, California 94401.



                                PUBLIC VERSION: Filed April 6, 2021                         Page 1513
